 



EXECUTION VERSION
 
 
 
[Published CUSIP Number: ____________]
CREDIT AGREEMENT
Dated as of May 10, 2007
among
FLEXTRONICS INTERNATIONAL LTD.
and
CERTAIN SUBSIDIARIES
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent and Swing Line Lender,
and
BANK OF AMERICA, N.A.,
and
THE BANK OF NOVA SCOTIA
as L/C Issuers
and
The Other Lenders Party Hereto
THE BANK OF NOVA SCOTIA,
as Syndication Agent,
and
BANK OF CHINA (HONG KONG) LIMITED,
BNP PARIBAS,
FORTIS CAPITAL CORP.,
KEYBANK NATIONAL ASSOCIATION,
MIZUHO CORPORATE BANK, LTD.
and
SUMITOMO MITSUI BANKING CORP., NEW YORK
as Co-Documentation Agents
and
BANC OF AMERICA SECURITIES LLC,
and
THE BANK OF NOVA SCOTIA,
as
Joint Lead Arrangers and Joint Book Managers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Section       Page          
 
        ARTICLE I.   DEFINITIONS AND ACCOUNTING TERMS     1          
 
            1.01  
Defined Terms
    1       1.02  
Other Interpretive Provisions
    27       1.03  
Accounting Terms
    27       1.04  
Rounding
    28       1.05  
Exchange Rates; Currency Equivalents
    28       1.06  
Additional Alternative Currencies
    29       1.07  
Change of Currency
    29       1.08  
Times of Day
    30       1.09  
Letter of Credit Amounts
    30          
 
        ARTICLE II.   THE COMMITMENTS AND CREDIT EXTENSIONS     30          
 
            2.01  
Committed Loans
    30       2.02  
Borrowings, Conversions and Continuations of Committed Loans
    31       2.03  
Letters of Credit
    33       2.04  
Swing Line Loans
    42       2.05  
Prepayments
    45       2.06  
Termination or Reduction of Commitments
    46       2.07  
Repayment of Loans
    46       2.08  
Interest
    47       2.09  
Fees
    47       2.10  
Computation of Interest and Fees
    48       2.11  
Evidence of Debt
    49       2.12  
Payments Generally; Administrative Agent’s Clawback
    49       2.13  
Sharing of Payments by Lenders
    51       2.14  
Designated Borrowers
    52       2.15  
Increase in Commitments
    53          
 
        ARTICLE III.   TAXES, YIELD PROTECTION AND ILLEGALITY     54          
 
            3.01  
Taxes
    54       3.02  
Illegality
    57       3.03  
Inability to Determine Rates
    58       3.04  
Increased Costs
    58       3.05  
Compensation for Losses
    59       3.06  
Mitigation Obligations; Replacement of Lenders; Certificates
    60       3.07  
Survival
    61  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (continued)

                      Section       Page          
 
        ARTICLE IV.   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     61          
 
            4.01  
Conditions of Initial Credit Extension
    61       4.02  
Conditions to all Credit Extensions
    64          
 
        ARTICLE V.   REPRESENTATIONS AND WARRANTIES     65          
 
            5.01  
Due Incorporation, Qualification, Etc
    65       5.02  
Authority
    65       5.03  
Enforceability
    65       5.04  
Non-Contravention
    65       5.05  
Approvals
    65       5.06  
No Violation or Default
    66       5.07  
Litigation
    66       5.08  
Title; Possession Under Leases
    66       5.09  
Financial Statements
    66       5.10  
Employee Benefit Plans
    67       5.11  
Other Regulations
    68       5.12  
Patent and Other Rights
    68       5.13  
Governmental Charges
    68       5.14  
Margin Stock
    68       5.15  
Subsidiaries, Etc
    69       5.16  
Solvency, Etc
    69       5.17  
Senior Debt
    69       5.18  
No Withholding, Etc
    69       5.19  
No Material Adverse Effect
    69       5.20  
Accuracy of Information Furnished
    69       5.21  
Representations as to Foreign Obligors
    69       5.22  
Taxpayer Identification Number; Other Identifying Information
    70          
 
        ARTICLE VI.   AFFIRMATIVE COVENANTS     71          
 
            6.01  
Information
    71       6.02  
Books and Records
    74       6.03  
Inspections
    74       6.04  
Insurance
    74       6.05  
Taxes, Governmental Charges and Other Indebtedness
    74       6.06  
Use of Proceeds
    75       6.07  
General Business Operations
    75       6.08  
Pari Passu Ranking
    75       6.09  
Designated Senior Debt
    75       6.10  
PATRIOT Act
    75       6.11  
Subsidiary Guarantors
    76  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (continued)

                      Section       Page          
 
        ARTICLE VII.   NEGATIVE COVENANTS     77          
 
            7.01  
Indebtedness
    77       7.02  
Liens
    78       7.03  
Asset Dispositions
    81       7.04  
Mergers, Acquisitions, Etc
    82       7.05  
Investments
    83       7.06  
Dividends, Redemptions, Etc
    84       7.07  
Change in Business
    85       7.08  
Employee Benefit Plans
    85       7.09  
Transactions With Affiliates
    86       7.10  
Accounting Changes
    86       7.11  
Burdensome Contractual Obligations
    86       7.12  
Senior Debt
    88       7.13  
Financial Covenants
    88          
 
        ARTICLE VIII.   EVENTS OF DEFAULT AND REMEDIES     88          
 
            8.01  
Events of Default
    88       8.02  
Remedies Upon Event of Default
    91       8.03  
Application of Funds
    91       8.04  
Lender Rate Contract Remedies
    92          
 
        ARTICLE IX.   ADMINISTRATIVE AGENT     92          
 
            9.01  
Appointment and Authority
    92       9.02  
Rights as a Lender
    92       9.03  
Exculpatory Provisions
    93       9.04  
Reliance by Administrative Agent
    94       9.05  
Delegation of Duties
    94       9.06  
Resignation of Administrative Agent
    94       9.07  
Non-Reliance on Administrative Agent and Other Lenders
    95       9.08  
No Other Duties, Etc
    95       9.09  
Administrative Agent May File Proofs of Claim
    95       9.10  
Guaranty Matters
    96          
 
        ARTICLE X.   MISCELLANEOUS     96          
 
            10.01  
Amendments, Etc
    96       10.02  
Notices; Effectiveness; Electronic Communication
    98       10.03  
No Waiver; Cumulative Remedies
    100       10.04  
Expenses; Indemnity; Damage Waiver
    100       10.05  
Payments Set Aside
    102       10.06  
Successors and Assigns
    102       10.07  
Treatment of Certain Information; Confidentiality
    107  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS (continued)

                      Section       Page         10.08  
Right of Setoff
    108       10.09  
Interest Rate Limitation
    109       10.10  
Counterparts; Integration; Effectiveness
    109       10.11  
Survival of Representations and Warranties
    109       10.12  
Severability
    109       10.13  
Replacement of Lenders
    110       10.14  
Governing Law; Jurisdiction; Etc
    110       10.15  
Waiver of Jury Trial
    111       10.16  
California Judicial Reference
    112       10.17  
No Advisory or Fiduciary Responsibility
    112       10.18  
Judgment Currency
    113       10.19  
Bermuda Branch; Full Recourse Obligations
    113       10.20  
Post Closing Matters
    113          
 
            SIGNATURES     S-1  

iv



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01(e)
  Existing Letters of Credit
1.01(m)
  Mandatory Cost Formulae
2.01
  Commitments and Applicable Percentages
2.14
  Designated Borrowers
5.15
  Subsidiaries
5.22
  Identification Numbers for the Company and Designated Borrowers that are
Foreign Subsidiaries
7.01
  Existing Secured Indebtedness
7.05
  Investment Policy; Investments
10.02
  Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

      Form of
A
  Committed Loan Notice
B
  Swing Line Loan Notice
C
  Note
D
  Compliance Certificate
E
  Assignment and Assumption
F
  Company Guaranty
G
  Subsidiary Guaranty
H
  Designated Borrower Request and Assumption Agreement
I
  Designated Borrower Notice
J
  Guarantor Release Certificate

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          This CREDIT AGREEMENT (“Agreement”) is entered into as of May 10,
2007, among FLEXTRONICS INTERNATIONAL LTD., a Singapore corporation (the
“Company” or “FIL”) acting, subject to Section 10.19 hereof, through its Bermuda
branch, certain Subsidiaries of the Company party hereto pursuant to
Section 2.14 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent and Swing Line Lender, and BANK OF AMERICA, N.A.
and THE BANK OF NOVA SCOTIA, as L/C Issuers.
          The Company has requested that the Lenders provide a revolving credit
facility, which is intended to replace and refinance the Existing FIL Credit
Agreement and the Existing FIUI Credit Agreement, and the Lenders are willing to
do so on the terms and conditions set forth herein.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
          1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
          “ABN AMRO” means ABN AMRO Bank N.V.
          “Act” has the meaning specified in Section 6.10.
          “Adjusted Revenues” means, in respect of any Subsidiary of FIL for any
period, total revenues for such Subsidiary for such period, less Intercompany
Revenues for such period.
          “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
          “Administrative Agent’s Office” means, with respect to any currency,
the Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agent Parties” has the meaning specified in Section 10.02(c).

1



--------------------------------------------------------------------------------



 



          “Aggregate Commitments” means the Commitments of all the Lenders.
          “Agreement” has the meaning specified in the introductory paragraph
hereto.
          “Agreement Currency” has the meaning specified in Section 10.18.
          “Alternative Currency” means each of Euro, Sterling, Yen, and each
other currency (other than Dollars) that is approved in accordance with
Section 1.06.
          “Alternative Currency Equivalent” means, at any time, with respect to
any amount denominated in Dollars, the equivalent amount thereof in the
applicable Alternative Currency as determined by the Administrative Agent or, in
the case of a Letter of Credit issued in an Alternative Currency, the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
          “Alternative Currency Sublimit” means an amount equal to 100% of the
Aggregate Commitments. The Alternative Currency Sublimit is part of, and not in
addition to, the Aggregate Commitments.
          “Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.21(a).
          “Applicable Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s Commitment at such time. If the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, after giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
          “Applicable Rate” means, from time to time, the following percentages
per annum, based upon the Debt Rating as set forth below:
Applicable Rate

                                                                    Eurocurrency
                                Rate +           Pricing     Debt Ratings    
Commitment     Letters of     Utilization     Level     S&P/Moody’s     Fee    
Credit     Fee    
1
    BBB/Baa2 or better       0.10 %       0.50 %       0.125 %    
2
    BBB-/Baa3       0.125 %       0.625 %       0.125 %    
3
    BB+/Ba1       0.15 %       0.75 %       0.125 %    
4
    BB/Ba2       0.175 %       1.00 %       0.125 %    
5
    worse than       0.20 %       1.25 %       0.125 %    
 
    BB/Ba2                                  

2



--------------------------------------------------------------------------------



 



          “Debt Rating” means, as of any date of determination, either the long
term issuer credit rating of the Company as determined by S&P, or the issuer
rating (PDR) of the Company as determined by Moody’s (or, if no such issuer
rating is in effect, then the corporate family rating of the Company as
determined by Moody’s) (collectively, the “Debt Ratings”); provided that (a) if
the respective Debt Ratings issued by the foregoing rating agencies differ by
one level, then the Pricing Level for the higher of such Debt Ratings shall
apply (with the Debt Rating for Pricing Level 1 being the highest and the Debt
Rating for Pricing Level 5 being the lowest); (b) if the respective Debt Ratings
issued by the foregoing rating agencies differ by more than one level, then the
Pricing Level that is one level higher than the Pricing Level of the lower Debt
Rating shall apply; (c) if the Company has only one Debt Rating, the Pricing
Level that is one level lower than that of such Debt Rating shall apply; and
(d) if the Company does not have any Debt Rating, Pricing Level 5 shall apply.
          Initially, the Applicable Rate shall be determined based upon the Debt
Rating specified in the certificate delivered pursuant to Section 4.01(a)(ix).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
          “Applicable Time” means, with respect to any borrowings and payments
in any Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
          “Applicant Borrower” has the meaning specified in Section 2.14(b).
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Arrangers” means, collectively, BAS and Scotia Capital, in their
capacity as joint lead arrangers and joint book managers.
          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
          “Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

3



--------------------------------------------------------------------------------



 



          “Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).
          “Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
          “Bank of America” means Bank of America, N.A. and its successors.
          “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.).
          “BAS” means Banc of America Securities LLC.
          “Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
          “Base Rate Committed Loan” means a Committed Loan that is a Base Rate
Loan.
          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate. All Base Rate Loans shall be denominated in Dollars.
          “Borrower” and “Borrowers” each have the meaning specified in the
introductory paragraph hereto.
          “Borrower Materials” has the meaning specified in Section 6.01.
          “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as
the context may require.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the laws of, or are
in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:
          (a) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;

4



--------------------------------------------------------------------------------



 



          (b) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;
          (c) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and
          (d) if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.
          “Capital Leases” means any and all lease obligations that, in
accordance with GAAP, are required to be capitalized on the books of a lessee.
          “Cash Collateral” has the meaning specified in Section 2.03(g).
          “Cash Collateralize” has the meaning specified in Section 2.03(g).
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
          “Change of Control” means, with respect to FIL, (i) the acquisition
after the date hereof by any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934 (as amended, the
“Exchange Act”)) of (A) beneficial ownership (within the meaning of Rule 13d-3
promulgated by the SEC under the Exchange Act) of 50% or more of the outstanding
Equity Securities of FIL entitled to vote for members of the board of directors
(or similar governing body), or (B) all or substantially all of the assets of
FIL; (ii) during any period of 12 consecutive calendar months, individuals who
are directors of FIL on the first day of such period (“Initial Directors”) and
any directors of FIL who are specifically approved by two-thirds of the Initial
Directors and previously approved directors shall cease to constitute a majority
of the board of directors of FIL before the end of such period; or (iii) any
other event or condition shall occur or exist constituting a “Change of Control”
(or similar defined term) under any Subordinated Indenture.
          “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

5



--------------------------------------------------------------------------------



 



          “Code” means the Internal Revenue Code of 1986.
          “Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
          “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
          “Committed Loan” has the meaning specified in Section 2.01.
          “Committed Loan Notice” means a notice of (a) a Committed Borrowing,
(b) a conversion of Committed Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.
          “Company” has the meaning specified in the introductory paragraph
hereto.
          “Company Guaranty” means the Company Guaranty made by the Company in
favor of the Administrative Agent and the Lenders, substantially in the form of
Exhibit F.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.
          “Consolidated Tangible Assets” shall mean, with respect to FIL and its
Subsidiaries, the aggregate amount of assets (determined on a consolidated basis
and in accordance with GAAP) after deducting therefrom all goodwill, trade
names, trademarks, patents, licenses, unamortized debt discount and expense,
treasury stock and other like intangibles (in each case, determined on a
consolidated basis and in accordance with GAAP).
          “Contingent Obligation” means, without duplication, with respect to
any Person, (a) any Guaranty Obligation of that Person and (b) any direct or
indirect obligation or liability, contingent or otherwise, of that Person (i) in
respect of any Surety Instrument issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings or payments
or (ii) in respect of any Rate Contract that is not entered into in connection
with a bona fide hedging operation that provides offsetting benefits to such
Person. The amount of any Contingent Obligation shall (subject, in the case of
Guaranty Obligations, to the last sentence of the definition of “Guaranty
Obligation”) be deemed equal to the maximum reasonably anticipated liability in
respect thereof (subject to reduction as the underlying liability so guaranteed
is reduced from time to time), and shall, with respect to item (b)(ii) of this
definition, be marked to market on a current basis.
          “Contractual Obligation” of any Person means, any indenture, note,
lease, loan agreement, security, deed of trust, mortgage, security agreement,
guaranty, instrument, contract,

6



--------------------------------------------------------------------------------



 



agreement or other form of contractual obligation or undertaking to which such
Person is a party or by which such Person or any of its property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Extension” means each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.
          “Debt/EBITDA Ratio” means, with respect to FIL and its Subsidiaries,
as of any date of determination, the ratio, determined on a consolidated basis
in accordance with GAAP, of:
          (a) The total Indebtedness of FIL and its Subsidiaries on such date;
provided, however, that in computing the foregoing sum, there shall be excluded
therefrom any Indebtedness to the extent the proceeds of which are (1) legally
segregated from FIL’s or such Subsidiaries’ other assets and (2) either (A) only
held in the form of cash or cash equivalents or (B) used by FIL or its
Subsidiaries for any such purpose as may be approved in advance from time to
time by the Required Lenders;
to
          (b) EBITDA for the four fiscal quarter period ending on such date.
          “Debt Rating” has the meaning specified in the definition of
“Applicable Rate.”
          “Debtor Relief Laws” means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Default Rate” means (a) when used with respect to Obligations other
than Letter of Credit Fees, an interest rate equal to the Base Rate plus 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder

7



--------------------------------------------------------------------------------



 



within one Business Day of the date when due, unless the subject of a good faith
dispute or unless such failure has been cured, or (c) has been deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding.
          “Designated Borrower” has the meaning specified in the introductory
paragraph hereto.
          “Designated Borrower Notice” has the meaning specified in
Section 2.14(b).
          “Designated Borrower Request and Assumption Agreement” has the meaning
specified in Section 2.14(b).
          “Designated Borrower Sublimit” means an amount equal to 100% of the
Aggregate Commitments. The Designated Borrower Sublimit is part of, and not in
addition to, the Aggregate Commitments.
          “Dollar” and “$” mean lawful money of the United States.
          “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any state or other political subdivision of the United States.
          “EBITDA” means, with respect to FIL and its Subsidiaries for any
period, the sum, determined on a consolidated basis in accordance with GAAP, of
the following:
          (a) The net income or net loss of FIL and its Subsidiaries for such
period before provision for income taxes;
plus
          (b) The sum (without duplication and to the extent deducted in
calculating net income or loss in clause (a) above) of (i) all Interest Expense
of FIL and its Subsidiaries accruing during such period, (ii) all depreciation
and amortization expenses of FIL and its Subsidiaries accruing during such
period and (iii) any other noncash charges of FIL and its Subsidiaries incurred
in such period, including noncash charges for stock options, performance shares
or other equity-based compensation (it being understood and agreed that the term
“noncash charges” does not include charges which consist of, or require an
accrual of or cash reserve for, anticipated cash charges in subsequent periods);
plus
          (c) An amount, not to exceed $100,000,000 in any consecutive
four-quarter period, equal to the sum (without duplication and to the extent
deducted in calculating net income or loss in clause (a) above) of all one-time
cash charges associated with

8



--------------------------------------------------------------------------------



 



(i) merger- or acquisition-related expenses (including legal fees, investment
banking fees and other similar fees and expenses), in connection with any merger
or acquisition entered into or consummated by FIL or any of its Subsidiaries
which is otherwise permitted under this Agreement, (ii) restructuring costs
incurred by FIL or any of its Subsidiaries in connection with any restructuring
entered into or consummated by FIL or any of its Subsidiaries which is otherwise
permitted under this Agreement, and (iii) net losses from the early
extinguishment of notes or other Indebtedness; in each case paid in such period
and calculated in accordance with GAAP; provided, however, that no one-time cash
charges in connection with merger- or acquisition-related expenses shall be
added to the calculation of EBITDA if FIL and its Subsidiaries, in connection
with any merger or acquisition to which such expenses relate, shall have
adjusted EBITDA on a pro forma basis to give effect to such merger or
acquisition as if such merger or acquisition had occurred as of the first day of
such period as described in the next succeeding paragraph.
If FIL or any of its Subsidiaries acquires (whether by purchase, merger,
consolidation or otherwise) any Person as a new Subsidiary or all or
substantially all of the assets or property of any Person, during any period in
respect of which EBITDA is to be determined, such EBITDA may, in the sole
discretion of FIL, be determined on a pro forma basis as if such acquisition
occurred as of the first day of such period.
          “Eligible Assignee” means any Person that meets the requirements to be
an assignee under Section 10.06(b), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).
          “Eligible Material Subsidiary” shall mean, at any time of
determination, any Material Subsidiary that is not then an Ineligible Material
Subsidiary.
          “Employee Benefit Plan” shall mean any employee benefit plan within
the meaning of section 3(3) of ERISA maintained or contributed to by any
Borrower, any Material Subsidiary or any ERISA Affiliate, other than a
Multiemployer Plan.
          “EMU Legislation” means the legislative measures of the European
Council for the introduction of, changeover to or operation of a single or
unified European currency.
          “Enabling Period” has the meaning specified in Section 7.03(a).
          “Environmental Laws” means all the Governmental Rules and Contractual
Obligations relating to the protection of human health and the environment,
including those pertaining to the reporting, licensing, permitting,
investigation or remediation of emissions, discharges, releases, or threatened
releases of Hazardous Materials into the air, surface water, groundwater, or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling of, or exposure to, Hazardous
Materials.
          “Equity Securities” of any Person means (a) all common stock,
preferred stock, participations, shares, partnership interests, membership
interests, beneficial interests in a trust or other equity interests in such
Person (regardless of how designated and whether or not voting or non-voting)
and (b) all warrants, options and other rights to acquire any of the foregoing.

9



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
the same may from time to time be amended or supplemented, including any rules
or regulations issued in connection therewith.
          “ERISA Affiliate” means any Person which is treated as a single
employer with any Borrower or any Material Subsidiary under Section 414 of the
Code.
          “Euro”, “EUR” and “€” mean the lawful currency of the Participating
Member States introduced in accordance with the EMU Legislation.
          “Eurocurrency Base Rate” has the meaning specified in the definition
of Eurocurrency Rate.
          “Eurocurrency Rate” means for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

     
Eurocurrency Rate =
  Eurocurrency Base Rate

 
1.00 – Eurocurrency Reserve Percentage

          Where,
          “Eurocurrency Base Rate” means, for such Interest Period, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurocurrency Base Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
the relevant currency for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.
          “Eurocurrency Reserve Percentage” means, for any day during any
Interest Period, the reserve percentage (expressed as a decimal, carried out to
five decimal places) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurocurrency Rate for each
outstanding Eurocurrency Rate Loan shall be adjusted

10



--------------------------------------------------------------------------------



 



automatically as of the effective date of any change in the Eurocurrency Reserve
Percentage.
          “Eurocurrency Rate Loan” means a Committed Loan that bears interest at
a rate based on the Eurocurrency Rate. Eurocurrency Rate Loans may be
denominated in Dollars or in an Alternative Currency. All Committed Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.
          “Event of Default” has the meaning specified in Section 8.01.
          “Excluded Subsidiary” has the meaning specified in Section 6.07.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), in each case (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located or (ii) by
reason of any connection between the jurisdiction imposing such tax and such
Administrative Agent, Lender (or its applicable Lending Office) or L/C Issuer or
other recipient other than a connection arising solely from such Administrative
Lender, Lender (or its applicable Lending Office) or L/C Issuer or other
recipient having executed, delivered or performed its obligations under, or
received payment under or enforced, this Agreement, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which such Borrower is located and (c) except as provided in the
following sentence, in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Company under Section 10.13), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding tax
pursuant to Section 3.01(a). Notwithstanding anything to the contrary contained
in this definition, “Excluded Taxes” shall not include any withholding tax
imposed at any time on payments made by or on behalf of a Foreign Obligor to any
Lender hereunder or under any other Loan Document, provided that such Lender
shall have complied with Section 3.01(e).
          “Existing FIL Credit Agreement” means the Amended and Restated Credit
Agreement dated as of May 27, 2005, as amended, among FIL, the Designated
Borrowers referred to therein, ABN AMRO and the other lending institutions, and
ABN AMRO, as agent for itself and such other lending institutions.
          “Existing FIUI Credit Agreement” means the Amended and Restated Credit
Agreement dated as of May 27, 2005, as amended, among FIUI, ABN AMRO and the
other lending institutions, and ABN AMRO, as agent for itself and such other
lending institutions.

11



--------------------------------------------------------------------------------



 



          “Existing Letters of Credit” means those standby “Letters of Credit”
issued for the account of FIUI by Bank of America under, and as defined in, the
Existing FIUI Credit Agreement and described in Schedule 1.01(e).
          “Existing Secured Indebtedness” means the secured Indebtedness
existing on the Closing Date specified on Schedule 7.01.
          “FASB” means the Financial Accounting Standards Board.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
          “Fee Letters” means the letter agreements, dated March 12, 2007, among
(i) the Company, the Administrative Agent and BAS, and (ii) the Company and
Scotia Capital.
          “FIL” has the meaning specified in the introductory paragraph hereto.
          “Financial Statements” means, with respect to any accounting period
for any Person, statements of income, shareholders’ equity and cash flows of
such Person for such period, and a balance sheet of such Person as of the end of
such period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year if such period is less than a
full fiscal year or, if such period is a full fiscal year, corresponding figures
from the preceding annual audit, all prepared in reasonable detail and in
accordance with GAAP.
          “FIUI” means Flextronics International USA, Inc., a California
corporation.
          “Fixed Charge Coverage Ratio” means, with respect to FIL and its
Subsidiaries for any period, the ratio, determined on a consolidated basis in
accordance with GAAP, of:
          (a) EBITDA for such period;
to
          (b) (x) The sum of (A) all Interest Expense of FIL and its
Subsidiaries for such period plus (B) the current portion of the long-term
Indebtedness of FIL and its Subsidiaries on the last day of such period (other
than Loans outstanding under this Agreement);

12



--------------------------------------------------------------------------------



 



minus
          (y) All interest income earned by FIL and its Subsidiaries during such
period.
          “Flextronics (Hungary)” means Flextronics International KFT, a
Hungarian company.
          “Flextronics (Netherlands)” means Flextronics International Europe
B.V., a Netherlands company.
          “Flextronics (Netherlands) Guaranty” means the Subsidiary Guaranty, to
the extent applicable to Flextronics (Netherlands).
          “Flextronics Sales (Mauritius)” means Flextronics Sales & Marketing
(A-P) Ltd., a Mauritius company.
          “Foreign Lender” means, with respect to any Borrower, any Lender that
is organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each state thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
          “Foreign Obligor” means the Company, and any Loan Party that is a
Foreign Subsidiary.
          “Foreign Plan” shall mean any employee benefit plan maintained by any
Borrower or any of its Subsidiaries which is mandated or governed by any
Governmental Rule of any Governmental Authority other than the United States.
          “Foreign Subsidiary” means any Subsidiary that is organized under the
laws of a jurisdiction other than the United States, a state thereof or the
District of Columbia.
          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of FASB or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.
          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to

13



--------------------------------------------------------------------------------



 



government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Governmental Charges” shall mean, with respect to any Person, all
levies, assessments, fees, claims or other charges imposed by any Governmental
Authority upon such Person or any of its property or otherwise payable by such
Person.
          “Governmental Rule” means any law, rule, regulation, ordinance, order,
code interpretation, judgment, decree, directive, guidelines, policy or similar
form of decision of any Governmental Authority.
          “Granting Lender” has the meaning specified in Section 10.06(h).
          “Guaranties” means the Company Guaranty and the Subsidiary Guaranty.
          “Guarantor Release Certificate” has the meaning specified in
Section 6.11(b).
          “Guarantors” means, collectively, the Company and each Subsidiary
Guarantor.
          “Guaranty Obligation” means, with respect to any Person, subject to
the last sentence of this definition, any direct or indirect liability of that
Person with respect to any indebtedness, lease, dividend, letter of credit or
other obligation (other than endorsements of instruments for collection or
deposits in the ordinary course of business) (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the holder of any such primary
obligation against loss in respect thereof. The amount of any Guaranty
Obligation shall be deemed equal to the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made or, if
not stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof (subject to reduction as the underlying liability so guaranteed
is reduced from time to time); provided, however, that with respect to (1) any
Guaranty Obligation by FIL or any of its Subsidiaries in respect of a primary
obligation of FIL or any of its Subsidiaries and (2) any Guaranty Obligation of
FIL or any of its Subsidiaries in respect of the primary obligation of a lessor
in connection with a transaction relating to Synthetic Lease Obligations entered
into by FIL or any of its Subsidiaries, such Guaranty Obligation shall, in each
case, be deemed to be equal to the maximum reasonably anticipated liability in
respect thereof which shall be deemed to be limited to an amount that actually
becomes past due from time to time with respect to such primary obligation.
          “Hazardous Materials” shall mean all pollutants, contaminants and
other materials, substances and wastes which are hazardous, toxic, caustic,
harmful or dangerous to human health

14



--------------------------------------------------------------------------------



 



or the environment, including petroleum and petroleum products and byproducts,
radioactive materials, asbestos and polychlorinated biphenyls.
          “Honor Date” has the meaning specified in Section 2.03(c).
          “Increase Effective Date” has the meaning specified in
Section 2.15(d).
          “Indebtedness” of any Person shall mean, without duplication, the
following:
          (a) All obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments and all other obligations of such Person
for borrowed money (including obligations to repurchase receivables and other
assets sold with recourse); provided that, “Indebtedness” shall not at any date
of determination include obligations of such Person for the deferred purchase
price of property evidenced by notes, bonds, debentures or similar instruments
to the extent (i) such obligations have a regularly-scheduled maturity date that
is less than one year after such date, and (ii) solely for purposes of
Section 8.01(e), the non-payment of such obligations as of such date is subject
to a good faith dispute, including by virtue of a bona fide right of setoff by
such Person;
          (b) All obligations of such Person for the deferred purchase price of
property or services (including obligations under letters of credit and other
credit facilities which secure or finance such purchase price), and the
capitalized amount reported for income tax purposes with respect to Synthetic
Lease Obligations; provided that, “Indebtedness” shall not at any date of
determination include obligations consisting of accounts payable for property or
services or the deferred purchase price of property to the extent (i) such
obligations have a regularly-scheduled maturity date or payment due date that is
less than one year after such date, and (ii) solely for purposes of Section
8.01(e), the non-payment of such obligations as of such date is subject to a
good faith dispute, including by virtue of a bona fide right of setoff by such
Person;
          (c) All obligations of such Person under conditional sale or other
title retention agreements with respect to property (other than inventory)
acquired by such Person (to the extent of the value of such property if the
rights and remedies of the seller or lender under such agreement in the event of
default are limited solely to repossession or sale of such property);
          (d) All obligations of such Person as lessee under or with respect to
Capital Leases and Synthetic Lease Obligations;
          (e) All Guaranty Obligations of such Person with respect to the
Indebtedness of any other Person, and all other Contingent Obligations (other
than Guaranty Obligations) of such Person;
          (f) All obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment (other than payments made solely with
other Equity Securities) in respect of any Equity Securities in such Person or
any other Person, valued,

15



--------------------------------------------------------------------------------



 



in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and
          (g) All obligations of other Persons of the types described in clauses
(a) - (f) above to the extent secured by (or for which any holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien in any property (including accounts and contract rights) of such
Person, even though such Person has not assumed or become liable for the payment
of such obligations, valued at the lesser of (1) the fair market value of the
property securing such obligations and (2) the stated principal amount of such
obligations.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnitee” has the meaning specified in Section 10.04(b).
          “Ineligible Material Subsidiary” means, at any time of determination,
any Material Subsidiary (a) that is then prohibited by any applicable
Governmental Rule from acting as a Subsidiary Guarantor under the Subsidiary
Guaranty, (b) that then would incur or suffer, or would cause FIL or any
Domestic Subsidiary to incur or suffer, (x) significant tax or similar
liabilities or obligations or (y) an inclusion of income under
Section 951(a)(1)(B) of the Code (or similar non-U.S. tax law) that is
reasonably and substantially likely to result in a significant adverse effect on
the Company’s consolidated financial accounting results, as a result of acting
as a Subsidiary Guarantor under the Subsidiary Guaranty (other than in the case
of a Person that, immediately prior to becoming a Subsidiary of such a Domestic
Subsidiary, was a Subsidiary Guarantor) or (c) that is a Foreign Subsidiary as
to which the representations and warranties set forth in Section 5.21 (other
than subsection (c) thereof), after the exercise of commercially reasonable
efforts by the Company and such Subsidiary, would not be true and correct were
it to execute the Subsidiary Guaranty.
          “Information” has the meaning specified in Section 10.07.
          “Intercompany Receivables” means, in respect of FIL or any of its
consolidated Subsidiaries, at any time of determination, assets consisting of
receivables owing to such Person by FIL or any consolidated Subsidiary of FIL.
          “Intercompany Revenues” means, in respect of any Subsidiary of FIL for
any period, revenues of such Subsidiary that would not, after taking into
account offsetting entries in the consolidation process, be recognized in
accordance with GAAP as revenues of FIL in the consolidated Financial Statements
of FIL and its Subsidiaries for such period.
          “Interest Expense” shall mean, with respect to any Person for any
period, the sum, determined on a consolidated basis in accordance with GAAP, of
(a) all interest expense of such Person during such period (including interest
attributable to Capital Leases) plus (b) all fees in

16



--------------------------------------------------------------------------------



 



respect of outstanding letters of credit paid, accrued or scheduled for payment
by such Person during such period.
          “Interest Payment Date” means, (a) as to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; (b) as to any Base Rate Loan (including a Swing Line Loan), the
last Business Day of each March, June, September and December and the Maturity
Date; and (c) as to any Swing Line Loan that is not a Base Rate Loan, the last
Business Day of each March, June, September and December (or such other dates as
may be agreed by the Swing Line Lender and the Company in respect of the
applicable borrowing) and the Maturity Date.
          “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:
          (a) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
          (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
          (c) no Interest Period shall extend beyond the Maturity Date.
          “Investment” of any Person means any loan or advance of funds by such
Person to any other Person (other than advances to employees of such Person for
moving and travel expenses, drawing accounts, advances to employees of such
Person for indemnification, and similar expenditures in the ordinary course of
business), any purchase or other acquisition of any Equity Securities or
Indebtedness of any other Person, any capital contribution by such Person to or
any other investment by such Person in any other Person (including any Guaranty
Obligations of such Person and any indebtedness of such Person of the type
described in clause (f) of the definition of “Indebtedness” on behalf of any
other Person); provided, however, that Investments shall not include
(a) accounts receivable or other indebtedness owed by customers of such Person
which are current assets and arose from sales of goods or services in the
ordinary course of such Person’s business or (b) prepaid expenses of such Person
incurred and prepaid in the ordinary course of business.
          “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).

17



--------------------------------------------------------------------------------



 



          “Issuer Documents” means with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the L/C Issuer and the Company (or any Subsidiary) or in favor
of the L/C Issuer and relating to such Letter of Credit.
          “Judgment Currency” has the meaning specified in Section 10.18.
          “L/C Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage. All L/C Advances shall be denominated in Dollars.
          “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated
in Dollars.
          “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.
          “L/C Issuer” means Bank of America or Scotia Capital, as selected in
connection with any Letter of Credit by the Borrower, each in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder. For purposes of any Loan Document, references to “the L/C
Issuer” in connection with or as applied to a particular Letter of Credit shall
be deemed to refer to the applicable L/C Issuer that issued or will issue such
Letter of Credit; references to “the L/C Issuer” in all other contexts shall,
unless otherwise clearly indicated, be deemed to refer to all L/C Issuers.
          “L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
          “Lender” or “Lenders” each have the meaning specified in the
introductory paragraph hereto and, as the context requires, includes the Swing
Line Lender; provided, that for purposes of making Loans to Designated
Borrowers, any Lender may from time to time delegate in its stead one or more of
its Affiliates as such lenders, duly authorized to engage in such lending
activities in the jurisdiction of such Designated Borrower, in which event the
term “Lender” shall also include any such designated Affiliate as in effect from
time to time, provided further, that, for all purposes of voting or consenting
with respect to (a) any amendment, supplementation or modification of any Loan
Document, (b) any waiver of any requirements of any Loan Document or any Default
or Event of Default and its consequences, or (c) any other matter as to which a
Lender may vote or consent pursuant to this Agreement, the Lender making such
delegation shall be deemed the “Lender” rather than such Affiliate, which shall
not be entitled to vote or consent.
          “Lender Rate Contract” has the meaning specified in Section 8.04.

18



--------------------------------------------------------------------------------



 



          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Company and the Administrative Agent.
          “Letter of Credit” means any standby or commercial letter of credit
issued hereunder and shall include the Existing Letters of Credit. Letters of
Credit may be issued in Dollars or in an Alternative Currency.
          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the L/C Issuer.
          “Letter of Credit Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
          “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
          “Letter of Credit Sublimit” means an amount equal to $150,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
          “Lien” means, with respect to any property or asset, (a) any mortgage,
deed of trust, lien, pledge, hypothecation, encumbrance, charge or security
interest in, on or of such property or asset or the income therefrom, including
any agreement to provide any of the foregoing, (b) the interest of a vendor or a
lessor under any conditional sale agreement, Capital Lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
          “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.
          “Loan Documents” means this Agreement, each Designated Borrower
Request and Assumption Agreement, each Note, each Issuer Document, the Fee
Letters, and the Guaranties.
          “Loan Parties” means, collectively, the Company, each Subsidiary
Guarantor and each Designated Borrower.
          “Mandatory Cost” means, with respect to any period, the percentage
rate per annum determined in accordance with Schedule 1.01(m).
          “Margin Stock” has the meaning given to that term in Regulation U
issued by the FRB.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or financial condition of FIL and FIL’s
Subsidiaries, taken as a whole (excluding, solely for purposes of the closing
certificate delivered by FIL pursuant to Section 4.01(a)(ix), any such changes
resulting solely from macroeconomic or financial market or electronics
manufacturing industry events or circumstances that in the reasonable view of
the Required Lenders, have not affected and are not expected to affect the
operations, business, assets or financial condition of FIL and its Subsidiaries
taken as a whole to an extent that is or would be

19



--------------------------------------------------------------------------------



 



disproportionate to that of other members of its industry), (b) the ability of
any Borrower to pay or perform its Obligations in accordance with the terms of
this Agreement and the other Loan Documents, (c) the ability of the Subsidiary
Guarantors (taken as a whole) to pay or perform the Obligations in accordance
with the terms of this Agreement and the other Loan Documents (other than the
Flextronics (Netherlands) Guaranty) or (d) the rights and remedies of the
Administrative Agent or any Lender under this Agreement, the other Loan
Documents (other than the Flextronics (Netherlands) Guaranty) or any related
document, instrument or agreement.
          “Material Subsidiary” means, at any time of determination, (a) any
Subsidiary of FIL that (i) had Adjusted Revenues during the immediately
preceding fiscal year equal to or greater than 5% of the consolidated total
revenues of FIL and its Subsidiaries during such preceding year or (ii) held
assets, excluding Intercompany Receivables and Investments in FIL or any other
FIL Subsidiary, on the last day of the immediately preceding fiscal year equal
to or greater than 10% of the consolidated total assets of FIL and its
Subsidiaries on such date, in each case as set forth or reflected in the audited
Financial Statements dated March 31, 2006 or the then most-recently available
audited Financial Statements provided pursuant to Section 6.01 hereof; and
(b) following any Material Subsidiary Recalculation Event, any Subsidiary of FIL
that, on a pro forma basis (after giving effect to such Material Subsidiary
Recalculation Event and all other Material Subsidiary Recalculation Events
occurring on or prior to the date thereof), (1) had Adjusted Revenues during the
twelve-month period ended as of the last day of the immediately preceding fiscal
quarter for which Financial Statements are available, greater than 5% of the
consolidated total revenues of FIL and its Subsidiaries during such twelve-month
period or (2) holds assets, excluding Intercompany Receivables and Investments
in FIL or any other FIL Subsidiary, equal to or greater than 10% of the
consolidated total assets of FIL and its Subsidiaries (including the assets of
such Subsidiary and any other Subsidiaries acquired) (other than Flextronics
(Netherlands)) as of the last day of the immediately preceding fiscal quarter
for which Financial Statements are available (such tests in this clause (b),
together, the “Pro Forma MS Test”). For purposes of the Pro Forma MS Test in
clause (b)(1), a Material Subsidiary Recalculation Event shall be deemed to have
occurred as of the first day of the applicable twelve month period.
Notwithstanding the foregoing, for purposes of this definition, (i) the Adjusted
Revenues and assets of Flextronics (Netherlands) shall be excluded from the
calculation of the consolidated total revenues of FIL and its Subsidiaries and
the consolidated total assets of FIL and its Subsidiaries, respectively, and
(ii) each of Flextronics (Hungary) and Flextronics Sales (Mauritius) shall at
all times be deemed to be a Material Subsidiary notwithstanding the fact that
the amount of its Adjusted Revenues or assets is less than the thresholds set
forth above.
          “Material Subsidiary Recalculation Event” means any of the following:
(i) the consummation of any acquisition by FIL or any of its Subsidiaries of any
Person that becomes a Subsidiary (or part of a Subsidiary) as a result thereof
(or the acquisition of all or substantially all of the assets of any Person or
of any line of business of any Person) that would result in an additional
Material Subsidiary, based on the Pro Forma MS Test, as applied as of such date;
(ii) any Subsidiary Guarantor ceasing to be a Subsidiary pursuant to a
transaction otherwise permitted hereunder; (iii) the occurrence of any event or
circumstance resulting in the release of any Subsidiary Guarantor pursuant to
the terms of the Subsidiary Guaranty; (iv) any Person becoming an Ineligible
Material Subsidiary solely by virtue of clause (b) of the definition of
“Ineligible Material Subsidiary,” and (v) any sale or disposition (including by
merger) of any material portion of the Equity Securities of any Subsidiary of
FIL, or the sale or transfer of all or

20



--------------------------------------------------------------------------------



 



substantially all of the assets of any Subsidiary of FIL, if such transaction
would result in any additional Material Subsidiaries, based on the Pro Forma MS
Test as applied as of such date.
          “Maturity Date” means May 10, 2012, provided, however, that if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
          “Maximum Rate” has the meaning specified in Section 10.09.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Multiemployer Plan” means any multiemployer plan within the meaning
of section 3(37) of ERISA maintained or contributed to by any Borrower, any
Material Subsidiary or any ERISA Affiliate.
          “Net Proceeds” means, with respect to any issuance and sale of
securities by any Person (a) the aggregate cash proceeds received by such Person
from such sale less (b) the sum of (i) the actual amount of the reasonable fees
and commissions payable to Persons other than such Person making the sale or any
Affiliate of such Person and (ii) the reasonable legal expenses and other costs
and expenses directly related to such sale that are to be paid by such Person.
          “Non-Core Assets” means those assets and businesses (including the
Equity Securities of any Subsidiary engaged exclusively in such businesses)
designated in good faith by FIL’s board of directors from time to time as
“Non-Core Assets” and set forth in a certificate or certificates delivered by
FIL to Administrative Agent of FIL’s chief financial officer to the effect that
FIL’s board of directors has duly designated such assets and businesses as
“Non-Core Assets” in good faith.
          “Non-Extension Notice Date” has the meaning specified in
Section 2.03(b).
          “Non-Reinstatement Deadline” has the meaning specified in
Section 2.03(b).
          “Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.
          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

21



--------------------------------------------------------------------------------



 



          “Outstanding Amount” means (i) with respect to Committed Loans on any
date, the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Committed Loans occurring on such date; (ii) with respect to Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Swing Line
Loans occurring on such date; and (iii) with respect to any L/C Obligations on
any date, the Dollar Equivalent amount of the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Company of Unreimbursed Amounts.
          “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
          “Participant” has the meaning specified in Section 10.06(d).
          “Participating Member State” means each state so described in any EMU
Legislation.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Permitted Indebtedness” has the meaning specified in Section 7.01.
          “Permitted Liens” has the meaning specified in Section 7.02.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Platform” has the meaning specified in Section 6.01.
          “Pro Forma Calculation Subsidiary” means any Subsidiary as to which
the Company has properly elected to present its EBITDA on a pro forma basis, as
set forth in the last paragraph of the definition “EBITDA.”
          “Pro Forma MS Test” has the meaning specified in the definition
“Material Subsidiary.”
          “Public Lender” has the meaning specified in Section 6.01.
          “Rate Contracts” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any

22



--------------------------------------------------------------------------------



 



similar transaction or any combination of these transactions, provided that no
phantom stock, deferred compensation arrangement or similar plan providing for
payments only on account of past or future services provided by current or
former directors, officers, employees or consultants of any Borrower or its
Subsidiaries shall be a Rate Contract.
          “Register” has the meaning specified in Section 10.06(c).
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          “Reportable Event” has the meaning specified in ERISA and applicable
regulations thereunder.
          “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
          “Required Lenders” means, as of any date of determination, Lenders
having more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
          “Requirements of Law” applicable to any Person means (a) the articles
or certificate of incorporation and by-laws, partnership agreement or other
organizational or governing documents of such Person, (b) any Governmental Rule
applicable to such Person, (c) any license, permit, approval or other
authorization granted by any Governmental Authority to or for the benefit of
such Person or (d) any judgment, decision or determination of any Governmental
Authority or arbitrator, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
          “Responsible Officer” means, with respect to any Loan Party, such Loan
Party’s chief executive officer, chief financial officer, treasurer, vice
president – finance, controller, assistant controller, assistant treasurer,
director of treasury operations, corporate secretary, assistant secretary,
director or any other officer of such Loan Party designated from time to time by
its board of directors to execute and deliver any document, instrument or
agreement hereunder.
          “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall in good faith
determine or the Required Lenders shall in good faith require; and (b) with

23



--------------------------------------------------------------------------------



 



respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall in good faith determine or the
Required Lenders shall in good faith require.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
          “Same Day Funds” means (a) with respect to disbursements and payments
in Dollars, immediately available funds, and (b) with respect to disbursements
and payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
          “Scotia Capital” means The Bank of Nova Scotia.
          “SEC” means the U.S. Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Significant Subsidiary” shall mean, at any time of determination,
(a) any Subsidiary of FIL that (i) had Adjusted Revenues during the immediately
preceding fiscal year equal to or greater than $100,000,000 or (ii) had net
worth on the last day of the immediately preceding fiscal year equal to or
greater than $100,000,000; and (b) in respect of any Subsidiary formed or
acquired during the term of this Agreement, that (i) had Adjusted Revenues
during the twelve-month period ended as of the last day of the immediately
preceding fiscal quarter for which Financial Statements are available greater
than $100,000,000 or (ii) has a net worth (determined on a pro forma basis as of
the last day of the immediately preceding fiscal quarter for which Financial
Statements are available) equal to or greater than $100,000,000.
          “Solvent” means, with respect to any Person on any date, that on such
date (a) the fair value of the property of such Person is greater than the fair
value of the liabilities (including contingent, subordinated, matured and
unliquidated liabilities) of such Person, (b) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and (c) such Person
is not engaged in or about to engage in business or transactions for which such
Person’s property would constitute an unreasonably small capital.
          “SPC” has the meaning specified in Section 10.06(h).
          “Special Notice Currency” means at any time an Alternative Currency,
other than the currency of a country that is a member of the Organization for
Economic Cooperation and Development at such time located in North America or
Europe.

24



--------------------------------------------------------------------------------



 



          “Spot Rate” for a currency means the rate determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 8:00 a.m. on the date two Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent or the L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
          “Sterling” and “£” mean the lawful currency of the United Kingdom.
          “Subordinated Indebtedness” means Indebtedness of any Borrower or any
Subsidiary of a Borrower that is subordinated to the Obligations.
          “Subordinated Indenture” means, for so long as any Indebtedness shall
be outstanding under any such Subordinated Indenture, collectively, (a) the
Indenture dated as of June 29, 2000 by and between FIL and Chase Manhattan Bank
and Trust Company, National Association with respect to up to $1,000,000,000 of
9 7/8% Senior Subordinated Notes due 2010, (b) the Indenture dated as of May 8,
2003 by and between FIL and J.P. Morgan Trust Company, National Association with
respect to up to $400,000,000 of 6 1/2% Senior Subordinated Notes due 2013,
(c) the Indenture dated as of August, 2003 by and between FIL and J.P. Morgan
Trust Company, National Association with respect to up to $500,000,000 of 1%
Convertible Subordinated Notes due 2010, (d) the Indenture dated as of November
17, 2004 by and between FIL and J.P. Morgan Trust Company, National Association
with respect to up to $500,000,000 of 6 1/4% Senior Subordinated Notes due 2014
and (e) any other document, instrument or agreement evidencing Subordinated
Indebtedness.
          “Subsidiary” of any Person means (a) any corporation of which more
than 50% of the issued and outstanding Equity Securities having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interest having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (c) any
other Person included in the Financial Statements of such Person on a
consolidated basis. All references in this Agreement and the other Loan
Documents to Subsidiaries of FIL shall, unless otherwise indicated, include any
of the other Borrowers and their Subsidiaries.
          “Subsidiary Guarantors” means, collectively, each Person that is now
or hereafter becomes an Eligible Material Subsidiary, provided that Flextronics
Sales (Mauritius) and

25



--------------------------------------------------------------------------------



 



Flextronics (Hungary) shall not be deemed Subsidiary Guarantors until they have
executed the Subsidiary Guaranty.
          “Subsidiary Guaranty” means the Subsidiary Guaranty made by the
Subsidiary Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit G.
          “Surety Instruments” means all letters of credit (including standby
and commercial), banker’s acceptances, bank guaranties, shipside bonds, surety
bonds and similar instruments.
          “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.04.
          “Swing Line Lender” means Bank of America in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.
          “Swing Line Loan” has the meaning specified in Section 2.04(a).
          “Swing Line Loan Notice” means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.
          “Swing Line Sublimit” means an amount equal to the lesser of (a)
$250,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but the claim for which, upon
the insolvency or bankruptcy of such Person, would be characterized consistently
with indebtedness of such Person (without regard to accounting treatment).
          “TARGET Day” means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) payment system (or, if such
payment system ceases to be operative, such other payment system (if any)
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro.
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
          “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.
          “Type” means, with respect to a Committed Loan, its character as a
Base Rate Loan or a Eurocurrency Rate Loan.
          “United States” and “U.S.” mean the United States of America.

26



--------------------------------------------------------------------------------



 



          “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
          “Wholly-Owned Subsidiary” means any Subsidiary of which more than 90%
of the issued and outstanding Equity Securities are owned, directly or
indirectly, by FIL.
          “Yen” and “¥” mean the lawful currency of Japan.
          1.02 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
                    (a) The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
                    (b) In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including”; the
words “to” and “until” each mean “to but excluding”; and the word “through”
means “to and including.”
                    (c) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
          1.03 Accounting Terms.
                    (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
Financial Statements dated as of March 31, 2006, except as otherwise
specifically prescribed herein.

27



--------------------------------------------------------------------------------



 



                    (b) Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Company or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Company shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.
                    (c) Consolidation of Variable Interest Entities. All
references herein to consolidated financial statements of the Company and its
Subsidiaries or to the determination of any amount for the Company and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Company is
required to consolidate pursuant to FASB Interpretation No. 46 – Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.
          1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
          1.05 Exchange Rates; Currency Equivalents.
                    (a) The Administrative Agent or the L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.
                    (b) Wherever in this Agreement in connection with a
Committed Borrowing, conversion, continuation or prepayment of a Eurocurrency
Rate Loan or the issuance, amendment or extension of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Committed Borrowing, Eurocurrency Rate Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.

28



--------------------------------------------------------------------------------



 



          1.06 Additional Alternative Currencies.
                    (a) The Company may from time to time request that
Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a currency
other than those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.
                    (b) Any such request shall be made to the Administrative
Agent not later than 8:00 a.m., 15 days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 8:00 a.m., 10 days
after receipt of such request whether it consents, in its sole discretion, to
the making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as
the case may be, in such requested currency.
                    (c) Any failure by a Lender or the L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender or the L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Lenders consent to making Eurocurrency Rate Loans in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Committed Borrowings of Eurocurrency Rate
Loans; and if the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company. Any specified
currency of an Existing Letter of Credit that is neither Dollars nor one of the
Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.
          1.07 Change of Currency.
                    (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such

29



--------------------------------------------------------------------------------



 



adoption (in accordance with the EMU Legislation). If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Committed Borrowing
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Committed
Borrowing, at the end of the then current Interest Period.
                    (b) Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect the adoption of the Euro by
any member state of the European Union and any relevant market conventions or
practices relating to the Euro.
                    (c) Each provision of this Agreement also shall be subject
to such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.
          1.08 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Pacific time (daylight or standard, as
applicable).
          1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
          2.01 Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrowers in Dollars or in one or more Alternative Currencies from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment,
(iii) the aggregate Outstanding Amount of all Committed Loans made to the
Designated Borrowers shall not exceed the Designated Borrower Sublimit, and
(iv) the aggregate Outstanding Amount of all Committed Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each Lender’s

30



--------------------------------------------------------------------------------



 



Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Committed Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
          2.02 Borrowings, Conversions and Continuations of Committed Loans.
                    (a) Each Committed Borrowing, each conversion of Committed
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Company’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than (i) 10:00 a.m. (x) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans, or
(y) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (ii) 4:00
p.m. on the Business Day prior to the date of any Borrowing of Base Rate
Committed Loans. Each telephonic notice by the Company pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Company. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Committed Borrowing of or
conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (A) whether the Company is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (B) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (C) the principal amount of Committed Loans to be
borrowed, converted or continued, (D) the Type of Committed Loans to be borrowed
or to which existing Committed Loans are to be converted, (E) if applicable, the
duration of the Interest Period with respect thereto, (F) the currency of the
Committed Loans to be borrowed, and (G) if applicable, the Designated Borrower.
If the Company fails to specify a currency in a Committed Loan Notice requesting
a Borrowing, then the Committed Loans so requested shall be made in Dollars. If
the Company fails to specify a Type of Committed Loan in a Committed Loan Notice
or if the Company fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Committed Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any automatic conversion
to Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Company requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.

31



--------------------------------------------------------------------------------



 



                    (b) Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount (and
currency) of its Applicable Percentage of the applicable Committed Loans, and if
no timely notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 10:00 a.m., in the case of any Committed Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Committed Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company or other applicable Borrower;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing denominated in Dollars is given by the Company, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the applicable Borrower as provided above.
                    (c) Except as otherwise provided herein, a Eurocurrency Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurocurrency Rate Loan. During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurocurrency Rate Loans (whether
in Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
                    (d) The Administrative Agent shall promptly notify the
Company and the Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Company and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.
                    (e) After giving effect to all Committed Borrowings, all
conversions of Committed Loans from one Type to the other, and all continuations
of Committed Loans as the same Type, there shall not be more than 10 Interest
Periods in effect with respect to Committed Loans.

32



--------------------------------------------------------------------------------



 



          2.03 Letters of Credit.
                    (a) The Letter of Credit Commitment.
                              (i) Subject to the terms and conditions set forth
herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Company or any Designated
Borrower, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or any Designated Borrower and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Company for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company and Designated Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
                              (ii) The L/C Issuer shall not issue any Letter of
Credit, if:
                              (A) subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or
                              (B) the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.
                              (iii) The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:
                              (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Requirement
of Law applicable to the L/C Issuer or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the L/C Issuer shall prohibit, or request that the L/C

33



--------------------------------------------------------------------------------



 



Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the L/C Issuer in good
faith deems material to it;
                              (B) the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;
                              (C) except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000 in the case of a commercial Letter of Credit or
$500,000 in the case of a standby Letter of Credit;
                              (D) except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;
                              (E) the L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency; or
                              (F) a default of any Lender’s obligations to fund
under Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Company or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.
                              (iv) The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.
                              (v) The L/C Issuer shall be under no obligation to
amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
                              (vi) The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
                    (b) Procedures for Issuance and Amendment of Letters of
Credit; Auto-Extension Letters of Credit.
                              (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to the
L/C Issuer (with a copy to the

34



--------------------------------------------------------------------------------



 



Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 8:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (I) the Letter of Credit to be amended; (II) the proposed date of
amendment thereof (which shall be a Business Day); (III) the nature of the
proposed amendment; and (IV) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.
                              (ii) Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Company and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company (or the
applicable Designated Borrower) or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.
                              (iii) If the Company so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Company shall not be
required to make a specific request to the L/C Issuer for any such

35



--------------------------------------------------------------------------------



 



extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.
                              (iv) If the Company so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”). Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to reinstate all or a portion of the stated amount
thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the L/C Issuer to decline to reinstate all or any portion of the stated
amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.
                              (v) Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Company and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
                    (c) Drawings and Reimbursements; Funding of Participations.
                              (i) Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Company and the Administrative Agent thereof. In the
case of a Letter of Credit denominated in an Alternative Currency, the Company
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in

36



--------------------------------------------------------------------------------



 



Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 8:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Company fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
                              (ii) Each Lender shall upon receipt of any notice
pursuant to Section 2.03(c)(i) make funds available to the Administrative Agent
for the account of the L/C Issuer, in Dollars, at the Administrative Agent’s
Office for Dollar-denominated payments in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 10:00 a.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the Company
in such amount. The Administrative Agent shall remit the funds so received to
the L/C Issuer in Dollars.
                              (iii) With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
                              (iv) Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

37



--------------------------------------------------------------------------------



 



                              (v) Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Company, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Company of a Committed
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
                              (vi) If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
                    (d) Repayment of Participations.
                              (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.
                              (ii) If any payment received by the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in

38



--------------------------------------------------------------------------------



 



effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
                    (e) Obligations Absolute. The obligation of the Company (or
the applicable Designated Borrower) to reimburse the L/C Issuer for each drawing
under each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
                    (i) any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;
                    (ii) the existence of any claim, counterclaim, setoff,
defense or other right that the Company or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
                    (iii) any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
                    (iv) any payment by the L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
                    (v) any adverse change in the relevant exchange rates or in
the availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or
                    (vi) any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing, including any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Company or any Subsidiary.
                              The Company and each applicable Designated
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company and each applicable
Designated Borrower shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.

39



--------------------------------------------------------------------------------



 



                    (f) Role of L/C Issuer. Each Lender, the Company and each
Designated Borrower agree that, in paying any drawing under a Letter of Credit,
the L/C Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company and each Designated
Borrower hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
(or any Designated Borrower’s) pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company or any applicable Designated Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Company or any applicable Designated Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company or any applicable Designated Borrower which the Company
or any applicable Designated Borrower proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
                    (g) Cash Collateral.
                              (i) Upon the request of the Administrative Agent,
(A) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (B) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Company shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.
                              (ii) In addition, if the Administrative Agent
notifies the Company at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 105% of the Letter of Credit Sublimit then in
effect, then, within two Business Days after receipt of such notice, the Company
shall Cash Collateralize the L/C Obligations in an amount equal to the

40



--------------------------------------------------------------------------------



 



amount by which the Outstanding Amount of all L/C Obligations exceeds the Letter
of Credit Sublimit.
                              (iii) The Administrative Agent may, at any time
and from time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations.
                              (iv) Sections 2.05 and 8.02 set forth certain
additional requirements to deliver Cash Collateral hereunder. For purposes of
this Agreement, “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
as collateral for the L/C Obligations, cash or deposit account balances pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the L/C Issuer (which documents are hereby consented to by the Lenders) and
“Cash Collateral” has a corresponding meaning. The Company hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.
                    (h) Applicability of ISP and UCP. Unless otherwise expressly
agreed by the L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
                    (i) Letter of Credit Fees. The Company shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. Letter of Credit Fees shall be (i) due and payable
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
                    (j) Fronting Fee and Documentary and Processing Charges
Payable to L/C Issuer. The Company shall pay directly to the L/C Issuer for its
own account, in Dollars, a fronting fee (i) with respect to each commercial
Letter of Credit, at the rate specified in the Fee Letter, computed on the
Dollar Equivalent of the amount of such Letter of Credit, and payable upon the
issuance thereof, (ii) with respect to any amendment of a commercial Letter of
Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between the Company

41



--------------------------------------------------------------------------------



 



and the L/C Issuer, computed on the Dollar Equivalent of the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit, at the rate per annum specified in the
Fee Letter, computed on the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears. Such
standby Letter of Credit fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
                    (k) Conflict with Issuer Documents. In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.
          2.04 Swing Line Loans.
                    (a) The Swing Line. Subject to the terms and conditions set
forth herein, the Swing Line Lender agrees, in reliance upon the agreements of
the other Lenders set forth in this Section 2.04, to make loans in Dollars (each
such loan, a “Swing Line Loan”) to the Company from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Committed Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Company shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan or shall bear such other rate of
interest specified in Section 2.08(a)(iii). Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.
                    (b) Borrowing Procedures. Each Swing Line Borrowing shall be
made upon the Company’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
10:00 a.m. on the requested borrowing date, and

42



--------------------------------------------------------------------------------



 



shall specify (i) the amount to be borrowed, which shall be a minimum of
$5,000,000, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Company. Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 11:00 a.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 12:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds.
                    (c) Refinancing of Swing Line Loans.
                              (i) The Swing Line Lender at any time in its sole
and absolute discretion may request, on behalf of the Company (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Committed Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Company with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds for the account of the
Swing Line Lender at the Administrative Agent’s Office for Dollar-denominated
payments not later than 10:00 a.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
                              (ii) If for any reason any Swing Line Loan cannot
be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Committed Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

43



--------------------------------------------------------------------------------



 



                              (iii) If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
                              (iv) Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Loans, together with interest as provided
herein.
                    (d) Repayment of Participations.
                              (i) At any time after any Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Swing Line Lender.
                              (ii) If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
                    (e) Interest for Account of Swing Line Lender. The Swing
Line Lender shall be responsible for invoicing the Company for interest on the
Swing Line Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to

44



--------------------------------------------------------------------------------



 



refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.
                    (f) Payments Directly to Swing Line Lender. The Company
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender.
          2.05 Prepayments.
                    (a) Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than 8:00
a.m. (A) three Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Dollars, (B) four Business Days (or five, in the case
of prepayment of Loans denominated in Special Notice Currencies) prior to any
date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (C) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iv) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.
                    (b) The Company may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 10:00 a.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
                    (c) If the Administrative Agent notifies the Company at any
time that the Total Outstandings at such time exceed an amount equal to 105% of
the Aggregate Commitments then in effect, then, within two Business Days after
receipt of such notice, the

45



--------------------------------------------------------------------------------



 



Borrowers shall prepay Loans and/or the Company shall Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Aggregate
Commitments then in effect; provided, however, that, subject to the provisions
of Section 2.03(g)(ii), the Company shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment
in full of the Loans the Total Outstandings exceed the Aggregate Commitments
then in effect. The Administrative Agent may, at any time and from time to time
after the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.
                    (d) If the Administrative Agent notifies the Company at any
time that the Outstanding Amount of all Loans denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Borrowers shall prepay Loans in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Sublimit then in effect.
          2.06 Termination or Reduction of Commitments. The Company may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 8:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Company shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Alternative Currency Sublimit, the Letter of
Credit Sublimit, the Designated Borrower Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Except as specified in clause (iv) of the second
preceding sentence, the amount of any such Aggregate Commitment reduction shall
not be applied to the Alternative Currency Sublimit or the Letter of Credit
Sublimit unless otherwise specified by the Company. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
          2.07 Repayment of Loans.
                    (a) Each Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Committed Loans made to such Borrower
outstanding on such date.
                    (b) The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date 10 Business Days after such Loan is made and
(ii) the Maturity Date.

46



--------------------------------------------------------------------------------



 



          2.08 Interest.
                    (a) Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; (ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to (A) the rate agreed by the Swing Line Lender and the
Company in respect of such borrowing (and notified to the Administrative Agent
by the Swing Line Lender) or (B) if no such rate has been so agreed, at the Base
Rate.
                    (b)     (i) If any amount of principal of any Loan is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Requirements of Law.
                              (ii) If any amount (other than principal of any
Loan) payable by any Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Requirements of Law.
                              (iii) Upon the request of the Required Lenders,
while any Event of Default exists, the Borrowers shall pay interest on the
principal amount of any Loans then outstanding and all other outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Requirements of Law.
                              (iv) Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.
                    (c) Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
          2.09 Fees. In addition to certain fees described in subsections (i)
and (j) of Section 2.03:
                    (a) Commitment Fee. The Company shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee in Dollars equal to the Applicable Rate
times the actual daily amount by which the Aggregate

47



--------------------------------------------------------------------------------



 



Commitments exceed the sum of (i) the Outstanding Amount of Committed Loans and
(ii) the Outstanding Amount of L/C Obligations. The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
                    (b) Utilization Fee. The Company shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a utilization fee in Dollars equal to the Applicable Rate
times the Total Outstandings on each day that the Total Outstandings exceed 50%
of the actual daily amount of the Aggregate Commitments then in effect (or, if
terminated, in effect immediately prior to such termination). The utilization
fee shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period
(and, if applicable, thereafter on demand). The utilization fee shall be
calculated quarterly in arrears and if there is any change in the Applicable
Rate during any quarter, the daily amount shall be computed and multiplied by
the Applicable Rate for each period during which such Applicable Rate was in
effect. The utilization fee shall accrue at all times, including at any time
during which one or more of the conditions in Article IV is not met.
                    (c) Other Fees.
                              (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letters. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
                              (ii) The Company shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing (if any)
in the amounts and at the times so specified. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
          2.10 Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Committed Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the

48



--------------------------------------------------------------------------------



 



Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
          2.11 Evidence of Debt.
                    (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
                    (b) In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
          2.12 Payments Generally; Administrative Agent’s Clawback.
                    (a) General. All payments to be made by the Borrowers shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 11:00 a.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Requirement of Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the

49



--------------------------------------------------------------------------------



 



Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent (i) after 11:00 a.m., in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
                    (b)     (i) Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Committed Borrowing of
Eurocurrency Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Committed Borrowing
available to the Administrative Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans (which payment, for the avoidance of doubt, shall be in lieu of any other
interest (other than interest at the Default Rate, if applicable) relating to
such portion of the relevant Committed Borrowing). If such Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
                              (ii) Payments by Borrowers; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment,

50



--------------------------------------------------------------------------------



 



then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate. A notice of the Administrative Agent to any Lender or Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
                    (c) Failure to Satisfy Conditions Precedent. If any Lender
makes available to the Administrative Agent funds for any Loan to be made by
such Lender to any Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to such Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
                    (d) Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Committed Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Committed Loan,
to fund any such participation or to make any payment under Section 10.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment under Section 10.04(c).
                    (e) Funding Source. Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.
          2.13 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Committed Loans and subparticipations in L/C Obligations and Swing Line Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:
                    (i) if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

51



--------------------------------------------------------------------------------



 



                    (ii) the provisions of this Section shall not be construed
to apply to (x) any payment made by a Borrower pursuant to and in accordance
with the express terms of this Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Company or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
                    Each Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
          2.14   Designated Borrowers.
                    (a) Effective as of the date hereof each of the Subsidiaries
identified on Schedule 2.14 shall be a “Designated Borrower” hereunder and may
receive Loans for its account on the terms and conditions set forth in this
Agreement.
                    (b) The Company may at any time, upon not less than 15
Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), nominate any additional Wholly-Owned Subsidiary of the Company (an
“Applicant Borrower”) as a Designated Borrower to receive Loans and obtain
Letters of Credit for its account hereunder by delivering to the Administrative
Agent (which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit H (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or any Lender in their sole discretion, and
Notes signed by such new Borrowers to the extent any Lenders so require.
Following the giving of any notice pursuant to this Section 2.14(b), if the
designation of such Designated Borrower obligates the Administrative Agent or
any Lender to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Company shall, promptly upon the request of the
Administrative Agent or any Lender, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Lender in order
for the Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations. If the Administrative Agent
and each of the Lenders agree that an Applicant Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit I (a “Designated Borrower Notice”) to the Company and the
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes hereof,

52



--------------------------------------------------------------------------------



 



whereupon each of the Lenders agrees to permit such Designated Borrower to
receive Loans and obtain Letters of Credit for its account hereunder, on the
terms and conditions set forth herein, and each of the parties agrees that such
Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Committed Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five Business Days after such effective date.
                    (c) The Obligations under this Agreement of the Company and
each Designated Borrower that is a Domestic Subsidiary shall be joint and
several in nature. The Obligations under this Agreement of all Designated
Borrowers that are Foreign Subsidiaries shall be several in nature.
                    (d) Each Subsidiary of the Company that is or becomes a
“Designated Borrower” pursuant to this Section 2.14 hereby irrevocably appoints
the Company as its agent for all purposes relevant to this Agreement and each of
the other Loan Documents, including (i) the giving and receipt of notices,
(ii) the execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) except as otherwise
requested by a Designated Borrower in the applicable Committed Loan Notice, the
receipt of the proceeds of any Loans made by the Lenders to any such Designated
Borrower hereunder. Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower.
                    (e) The Company may from time to time, upon not less than 15
Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination. The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.
          2.15    Increase in Commitments.
                    (a) Request for Increase. Provided there exists no Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Company may from time to time request an increase in the Aggregate
Commitments by an amount (for all such requests together) not exceeding
$500,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, and (ii) the Company may make a maximum of five
such requests. At the time of sending such notice, the Company (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

53



--------------------------------------------------------------------------------



 



                    (b) Lender Elections to Increase. Each Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
                    (c) Notification by Administrative Agent; Additional
Lenders. The Administrative Agent shall notify the Company and each Lender of
the Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase and subject to the approval of the Administrative
Agent, the L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld), the Company may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
                    (d) Effective Date and Allocations. If the Aggregate
Commitments are increased in accordance with this Section, the Administrative
Agent and the Company shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Company and the Lenders of the final allocation
of such increase and the Increase Effective Date.
                    (e) Conditions to Effectiveness of Increase. As a condition
precedent to such increase, the Company shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) in the case of the
Company, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.16, the representations and
warranties contained in Section 5.09 shall be deemed to refer to the most recent
Financial Statements furnished pursuant to clauses (a) and (b), as applicable,
of Section 6.01, and (B) no Default exists. The Borrowers shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.
                    (f) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
          3.01 Taxes.
                    (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the respective Borrowers hereunder or under any
other Loan Document shall be

54



--------------------------------------------------------------------------------



 



made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the applicable Borrower shall be required
by applicable law to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
                    (b) Payment of Other Taxes by the Borrowers. Without
limiting the provisions of subsection (a) above, each Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
                    (c) Indemnification by the Borrowers. Each Borrower shall
indemnify the Administrative Agent, each Lender and the L/C Issuer, within
20 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
                    (d) Evidence of Payments. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by any Borrower to a Governmental
Authority, such Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
                    (e) Status of Lenders. Any Foreign Lender that is entitled
to an exemption from or reduction of withholding tax under the law of the
jurisdiction in which a Borrower is resident for tax purposes, or under any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Company (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent (provided the
Administrative Agent shall be under no obligation to so request), such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. A Lender’s obligation under the prior sentence when a Borrower is a
Foreign Obligor shall apply only if the Company has made a request for such
documentation. In addition, any Lender, if requested by the Company or the
Administrative Agent (provided the Administrative Agent shall be under no
obligation to so request), shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent (provided the Administrative Agent shall

55



--------------------------------------------------------------------------------



 



be under no obligation to so request) as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
                            Without limiting the generality of the foregoing, in
the event that a Borrower is resident for tax purposes in the United States, any
Foreign Lender shall deliver to the Company and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Company or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
                    (i) duly completed copies of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party,
                    (ii) duly completed copies of Internal Revenue Service Form
W-8ECI,
                    (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the applicable Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN, or
                    (iv) any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Company to determine the withholding
or deduction required to be made.
                            Without limiting the obligations of the Lenders set
forth above regarding delivery of certain forms and documents to establish each
Lender’s status for U.S. withholding tax purposes, each Lender agrees promptly
to deliver to the Administrative Agent or the Company, as the Administrative
Agent (provided the Administrative Agent shall be under no obligation to so
request) or the Company shall reasonably request, on or prior to the Closing
Date, and in a timely fashion thereafter, such other documents and forms
required by any relevant taxing authorities under the Requirements of Law of any
other jurisdiction, duly executed and completed by such Lender, as are so
requested and required under such Requirements of Law to confirm such Lender’s
entitlement to any available exemption from, or reduction of, applicable
withholding taxes in respect of all payments to be made to such Lender outside
of the U.S. by the Borrowers pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in such other
jurisdiction. Each Lender shall promptly (A) notify the Administrative Agent of
any change in circumstances which would modify or render invalid any such
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any

56



--------------------------------------------------------------------------------



 



requirement of applicable Requirements of Law of any such jurisdiction that any
Borrower make any deduction or withholding for taxes from amounts payable to
such Lender. Additionally, each of the Borrowers shall promptly deliver to the
Administrative Agent or any Lender, as the Administrative Agent or such Lender
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such documents and forms required by any relevant taxing
authorities under the Requirements of Law of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Requirements of Law in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
                    (f) Treatment of Certain Refunds. If the Administrative
Agent, any Lender or the L/C Issuer determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 3.01 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Borrower, upon the request of the Administrative Agent, such Lender or
the L/C Issuer, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection (f) shall not
be construed to require the Administrative Agent, any Lender or the L/C Issuer
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.
          3.02 Illegality. If any Lender determines that any Requirements of Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Company through the Administrative Agent, any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Committed Loans to Eurocurrency Rate Loans, shall
be suspended until such Lender notifies the Administrative Agent and the Company
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurocurrency Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue

57



--------------------------------------------------------------------------------



 



to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
          3.03   Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) deposits (whether in Dollars
or an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Base
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurocurrency Rate Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans in the affected currency or currencies
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Company
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans in the affected currency or currencies or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.
          3.04   Increased Costs.
                    (a) Increased Costs Generally. If any Change in Law shall:
                    (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except (A) any reserve requirement reflected in the Eurocurrency
Rate and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;
                    (ii) subject any Lender or the L/C Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer);
                    (iii) result in the failure of the Mandatory Cost, as
calculated hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or
                    (iv) impose on any Lender or the L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

58



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder with respect to any Eurocurrency Rate Loan or
L/C Credit Extension (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.
                    (b) Capital Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time upon
request of such Lender or L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
                    (c) Delay in Requests. Failure or delay on the part of any
Lender or the L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
L/C Issuer’s right to demand such compensation, provided that no Borrower shall
be required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
          3.05 Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

59



--------------------------------------------------------------------------------



 



          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
          (b) any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;
          (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or
          (d) any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 3.05 shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that no Borrower shall be required to compensate a
Lender pursuant to this Section 3.05 for any loss, cost or expense incurred more
than nine months prior to the date that such Lender notifies the Company of the
act or omission giving rise to such loss, cost or expense and such Lender’s
intention to claim compensation therefor.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Loan was in fact so funded.
          3.06   Mitigation Obligations; Replacement of Lenders; Certificates.
                    (a) Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or

60



--------------------------------------------------------------------------------



 



eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay (or to cause the applicable Designated Borrower to pay),
within 10 days of the request therefor, all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
                    (b) Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 or there occurs any prepayment or conversion
of its Loans under Section 3.02, the Company may replace such Lender in
accordance with Section 10.13.
                    (c) Certificates for Reimbursement. A certificate of a
Lender or the L/C Issuer setting forth the basis for and a calculation of the
amount or amounts necessary to compensate such Lender or the L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
Section 3.04 or Section 3.05 and delivered to the Company shall be conclusive
absent manifest error. The Company shall pay (or cause the applicable Designated
Borrower to pay) such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
          3.07 Survival. All of the Borrowers’ obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
          4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make the initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
                    (a)   The Administrative Agent’s receipt of the following,
each of which shall be originals or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party (as applicable), each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:
                    (i) executed counterparts of this Agreement and the
Guaranties (other than Subsidiary Guaranties by Flextronics Sales (Mauritius)
and Flextronics (Hungary)), sufficient in number for distribution to the
Administrative Agent, each Lender and the Company;
                    (ii) Notes executed by the Borrowers in favor of each Lender
requesting Notes;
                    (iii) The certificate of incorporation (or comparable
document) of each Loan Party certified by the Secretary of State (or comparable
public official) of its jurisdiction of organization (or, if any such Person is
organized under the laws of any

61



--------------------------------------------------------------------------------



 



jurisdiction outside the United States, such other evidence as the
Administrative Agent may request to establish that such Person is duly organized
and existing under the laws of such jurisdiction), together with an English
translation thereof (if appropriate);
                    (iv) To the extent such jurisdiction has the legal concept
of a corporation being in good standing and a Governmental Authority in such
jurisdiction issues any evidence of such good standing, a Certificate of Good
Standing (or comparable certificate) for each Loan Party certified by the
Secretary of State (or comparable public official) of its jurisdiction of
organization (or, if any such Person is organized under the laws of any
jurisdiction outside the United States, such other evidence as the
Administrative Agent may request to establish that such Person is duly qualified
to do business and in good standing under the laws of such jurisdiction),
together with an English translation thereof (if appropriate);
                    (v) A certificate of the secretary or an assistant secretary
(or comparable officer) or a director of each Loan Party certifying (a) that
attached thereto is a true and correct copy of the by-laws (or comparable
document) of such Subsidiary as in effect (or, if any such Subsidiary is
organized under the laws of any jurisdiction outside the United States, any
comparable document provided for in the respective corporate laws of that
jurisdiction), (b) that attached thereto are true and correct copies of
resolutions duly adopted by the board of directors of such Subsidiary (or other
comparable enabling action) and continuing in effect, which (i) authorize the
execution, delivery and performance by such Person of the Loan Documents to be
executed by such Person and the consummation of the transactions contemplated
thereby and (ii) designate the officers, directors and attorneys authorized so
to execute, deliver and perform on behalf of such Person and (c) that there are
no proceedings for the dissolution or liquidation of such Person, together with
a certified English translation thereof (if appropriate);
                    (vi) A certificate (which may be combined with the
certificate set forth in clause (v) above) of the secretary or an assistant
secretary (or comparable officer) or a director of each Loan Party certifying
the incumbency, signatures and authority of the officers, directors and
attorneys of such Person authorized to execute, deliver and perform the Loan
Documents to be executed by such Person, together with a certified English
translation thereof (if appropriate);
                    (vii) Favorable written opinions from each of the following
counsel for the Borrowers, the Guarantors and FIL’s Subsidiaries, addressed to
the Administrative Agent for the benefit of the Administrative Agent and the
Lenders, covering such legal matters as the Administrative Agent may reasonably
request and otherwise in form and substance satisfactory to the Administrative
Agent:

  (1)   Curtis, Mallet-Prevost, Colt & Mosle LLP, U.S. counsel for FIL and its
Subsidiaries;     (2)   Paul, Chong & Nathan, Malaysian (including Labuan)
counsel for FIL and its Subsidiaries;

62



--------------------------------------------------------------------------------



 



  (3)   Allen & Gledhill, Singapore counsel for FIL and its Subsidiaries;    
(4)   De Brauw Blackstone Westbroek, Dutch counsel for FIL and its Subsidiaries;
and     (5)   Muhammad R C Uteem LLM TEP, Mauritius counsel for FIL and its
Subsidiaries.

                    (viii) a certificate of a Responsible Officer of each Loan
Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and stating that such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;
                    (ix) a certificate signed by a Responsible Officer of the
Company certifying (A) that the conditions specified in Sections 4.02(a) and (b)
have been satisfied, (B) that there has been no event or circumstance since
December 31, 2006 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; (C) the current
Debt Ratings, and (D) pro forma calculations of the Debt/EBITDA Ratio and the
Fixed Charge Coverage Ratio, based upon the Company’s December 31, 2006
Financial Statements;
                    (x) evidence that the Existing FIL Credit Agreement and the
Existing FIUI Credit Agreement have each been or concurrently with the Closing
Date are being terminated and all letters of credit thereunder (other than the
Existing Letters of Credit) cancelled or defeased in a manner satisfactory to
the Administrative Agent, all Liens securing obligations under such credit
agreements have been or concurrently with the Closing Date are being released;
                    (xi) evidence satisfactory to the Administrative Agent that
the Obligations (to the extent constituting principal and interest) are
“Designated Senior Debt” for purposes of and as defined in each of the
Subordinated Indentures; and
                    (xii) such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Required Lenders reasonably may require.
                    (b) Any fees required to be paid on or before the Closing
Date shall have been paid.
                    (c) Unless waived by the Administrative Agent and subject to
the Fee Letters, the Company shall have paid all fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate

63



--------------------------------------------------------------------------------



 



shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
                    (d) The Closing Date shall have occurred on or before
May 11, 2007.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
          4.02   Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
                    (a) The representations and warranties of (i) the Borrowers
contained in Article V and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection
herewith or therewith, shall be (A) in the case of representations and
warranties that are qualified as to materiality, true and correct, and (B) in
the case of representations and warranties that are not qualified as to
materiality, true and correct in all material respects, in each case on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct or true and correct in all material
respects, as the case may be, as of such earlier date; provided that the
representations and warranties contained in Section 5.09 shall be deemed to
refer to the most recent Financial Statements furnished pursuant to subsections
(a) and (b) of Section 6.01.
                    (b) No Default shall exist, or would result from such
proposed Credit Extension or the application of the proceeds thereof.
                    (c) The Administrative Agent and, if applicable, the L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
                    (d) If the applicable Borrower is a Designated Borrower,
then the conditions of Section 2.14 to the designation of such Borrower as a
Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.
                    (e) In the case of a Credit Extension to be denominated in
an Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

64



--------------------------------------------------------------------------------



 



          Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Loans) submitted by the Company shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
          Except as otherwise provided in Section 5.21, each Borrower represents
and warrants to the Administrative Agent and the Lenders that:
          5.01 Due Incorporation, Qualification, Etc. Each Loan Party and each
Significant Subsidiary (i) is duly organized, validly existing and, in any
jurisdiction in which such legal concept is applicable, in good standing under
the laws of its jurisdiction of organization, (ii) has the power and authority
to own, lease and operate its properties and carry on its business as now
conducted and (iii) is duly qualified and licensed to do business as a foreign
entity in each jurisdiction where the failure to be so qualified or licensed is
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.
          5.02 Authority. The execution, delivery and performance by each of the
Borrowers and each Guarantor of each Loan Document (other than the Flextronics
(Netherlands) Guaranty) executed, or to be executed, by such Person and the
consummation of the transactions contemplated thereby (i) are within the power
of such Person and (ii) have been duly authorized by all necessary actions on
the part of such Person.
          5.03 Enforceability. Each Loan Document (other than the Flextronics
(Netherlands) Guaranty) executed, or to be executed, by each of the Borrowers
and each Guarantor has been, or will be, duly executed and delivered by such
Person and constitutes, or when executed will constitute, a legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally and general principles of equity.
          5.04 Non-Contravention. The execution and delivery by each of the
Borrowers and each Guarantor of the Loan Documents (other than the Flextronics
(Netherlands) Guaranty) executed by such Person and the performance and
consummation of the transactions contemplated thereby do not (i) violate any
material Requirement of Law applicable to such Person, (ii) violate any
provision of, or result in the breach or the acceleration of, or entitle any
other Person to accelerate (whether after the giving of notice or lapse of time
or both), any material Contractual Obligation of such Person or (iii) result in
the creation or imposition of any material Lien (or the obligation to create or
impose any Lien) upon any property, asset or revenue of such Person (other than
Liens created under the Loan Documents).
          5.05 Approvals. No material consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Authority or
other Person (including the shareholders of any Person) is required in
connection with the execution and delivery of the

65



--------------------------------------------------------------------------------



 



Loan Documents (other than the Flextronics (Netherlands) Guaranty) executed by
each of the Borrowers and each Guarantor and the performance or consummation of
the transactions contemplated thereby, except such as (i) have been made or
obtained and are in full force and effect or (ii) are being made or obtained in
a timely manner and once made or obtained will be in full force and effect.
          5.06 No Violation or Default. Neither any Borrower, nor any Guarantor,
nor any of FIL’s Subsidiaries is in violation of or in default with respect to
(i) any Requirement of Law applicable to such Person or (ii) any Contractual
Obligation of such Person, where, in each case or in the aggregate, such
violation or default is reasonably and substantially likely to have a Material
Adverse Effect. Without limiting the generality of the foregoing, neither any
Borrower, nor any Guarantor nor any of FIL’s Subsidiaries (A) has violated any
Environmental Laws, (B) to the knowledge of any Borrower, any Guarantor or any
of FIL’s Subsidiaries, has any liability under any Environmental Laws or (C) has
received notice or other communication of an investigation or, to the knowledge
of any Borrower, any Guarantor or any of FIL’s Subsidiaries, is under
investigation by any Governmental Authority having authority to enforce
Environmental Laws, where such violation, liability or investigation is
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect. No Default has occurred and is continuing.
          5.07 Litigation. No actions (including derivative actions), suits,
proceedings or investigations are pending or, to the knowledge of any Borrower,
threatened against any Borrower, any Guarantor or any of FIL’s Subsidiaries at
law or in equity in any court or before any other Governmental Authority which
(i) based upon the written advice of such Person’s outside legal counsel, is
reasonably likely to be determined adversely and if so adversely determined is
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect or (ii) seeks to enjoin, either directly or indirectly,
the execution, delivery or performance by any Borrower or any Guarantor of the
Loan Documents (other than the Flextronics (Netherlands) Guaranty) or the
transactions contemplated thereby.
          5.08 Title; Possession Under Leases. Each Borrower, each Guarantor and
each of FIL’s Subsidiaries own and have good and valid title, or a valid
leasehold interest in, all their respective material properties and assets as
reflected in the most recent Financial Statements delivered to the
Administrative Agent (except those assets and properties disposed of in the
ordinary course of business or otherwise in compliance with the terms of this
Agreement (whether or not then in effect) since the date of such Financial
Statements) and all respective material assets and properties acquired by such
Borrower, each Guarantor and FIL’s Subsidiaries since such date (except those
disposed of in the ordinary course of business or otherwise in compliance with
the terms of this Agreement (whether or not then in effect) since such date).
Such assets and properties are subject to no Lien, except for Permitted Liens.
          5.09 Financial Statements. The consolidated Financial Statements of
FIL and its Subsidiaries which have been delivered to the Administrative Agent,
(i) are in accordance with the books and records of FIL and its Subsidiaries,
which have been maintained in accordance with good business practice, (ii) have
been prepared in conformity with GAAP and (iii) fairly present in all material
respects the financial conditions and results of operations of FIL and its
Subsidiaries as of the dates thereof and for the periods covered thereby.
Neither FIL nor any of

66



--------------------------------------------------------------------------------



 



its Subsidiaries has any Contingent Obligations, liability for taxes or other
outstanding obligations which are material in the aggregate, except as disclosed
or reflected in the Financial Statements of FIL dated December 31, 2006,
furnished by FIL to the Administrative Agent prior to the date hereof, or in the
Financial Statements delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b), or except as permitted under Article VII of this
Agreement.
          5.10 Employee Benefit Plans.
                    (a) Based on the latest valuation of each Employee Benefit
Plan that any Borrower or any ERISA Affiliate maintains or contributes to, or
has any obligation under (which occurred within twelve months of the date of
this representation), the aggregate benefit liabilities of such plan within the
meaning of section 4001 of ERISA did not exceed the aggregate value of the
assets of such plan, except to the extent not reasonably and substantially
likely to have a Material Adverse Effect. Neither any Borrower nor any ERISA
Affiliate has any material liability with respect to any post-retirement benefit
under any Employee Benefit Plan which is a welfare plan (as defined in section
3(1) of ERISA), other than liability for health plan continuation coverage
described in Part 6 of Title I(B) of ERISA, which liability for health plan
contribution coverage is not reasonably and substantially likely (alone or in
the aggregate) to have a Material Adverse Effect.
                    (b) Each Employee Benefit Plan complies, in both form and
operation, in all material respects, with its terms, ERISA and the Code, and no
condition exists or event has occurred with respect to any such plan which would
result in the incurrence by any Borrower or any ERISA Affiliate of any material
liability, fine or penalty, in each case except as is not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect. Each Employee Benefit Plan, related trust agreement, arrangement and
commitment of any Borrower or any ERISA Affiliate is legally valid and binding
and is in all material respects in full force and effect, except as is not
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect. As of the Closing Date, no Employee Benefit Plan is
being audited or investigated by any government agency or is subject to any
pending or threatened claim or suit, other than routine claims for benefits
under the Plan. Neither any Borrower nor any ERISA Affiliate nor, to the
knowledge or any Borrower, any fiduciary of any Employee Benefit Plan has
engaged in a prohibited transaction under section 406 of ERISA or section 4975
of the Code which would subject any Borrower or any ERISA Affiliate to any
material tax, penalty or other liability, including a liability to indemnify.
                    (c) Neither any Borrower nor any ERISA Affiliate contributes
to or has any material contingent obligations to any Multiemployer Plan. Neither
any Borrower nor any ERISA Affiliate has incurred any material liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under section 4201
of ERISA or as a result of a sale of assets described in section 4204 of ERISA.
Neither any Borrower nor any ERISA Affiliate has been notified that any
Multiemployer Plan is in reorganization or insolvent under and within the
meaning of section 4241 or section 4245 of ERISA or that any Multiemployer Plan
intends to terminate or has been terminated under section 4041A of ERISA, in
each case except as is not reasonably and substantially likely (alone or in the
aggregate) to have a Material Adverse Effect.

67



--------------------------------------------------------------------------------



 



                    (d) All employer and employee contributions required by any
applicable Governmental Rule in connection with all Foreign Plans have been
made, or, if applicable, accrued, in all material respects, in accordance with
the country-specific or other applicable accounting practices. The fair market
value of the assets of each funded Foreign Plan, the liability of each insurer
for any Foreign Plan funded through insurance or the book reserve established
for any Foreign Plan, together with any accrued contributions, is sufficient,
except to the extent that is not reasonably and substantially likely (alone or
in the aggregate) to have a Material Adverse Effect, to procure or provide for
the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions (if applicable) and valuations most recently used to determine
employer contributions to such Foreign Plan, which actuarial assumptions are
commercially reasonable viewed as a whole. Each Foreign Plan required to be
registered has been registered and has been maintained in good standing with
applicable Governmental Authorities except to the extent that is not reasonably
and substantially likely (alone or in the aggregate) to have a Material Adverse
Effect. Each Foreign Plan reasonably complies in all material respects with all
applicable Governmental Rules.
          5.11 Other Regulations. No Borrower or any Material Subsidiary is
subject to regulation under the Investment Company Act of 1940, the Federal
Power Act, the Interstate Commerce Act, any state public utilities code or any
other Governmental Rule that limits its ability to incur Indebtedness of the
type represented by the Obligations.
          5.12 Patent and Other Rights. Each Borrower and each of FIL’s
Subsidiaries own, license or otherwise have the full right to use, under validly
existing agreements, without known conflict with any rights of others, all
patents, licenses, trademarks, trade names, trade secrets, service marks,
copyrights and all rights with respect thereto, which are required to conduct
their businesses as now conducted, except such patents, licenses, trademarks,
trade names, trade secrets, service marks, copyrights and all rights with
respect thereto which if not validly owned, licensed or used would not be
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.
          5.13 Governmental Charges. Each Borrower and each of FIL’s
Subsidiaries have filed or caused to be filed all material tax returns, and, in
material compliance with all applicable Requirements of Law, all reports and
declarations which are required by any Governmental Authority to be filed by
them (or, in each case, extensions thereof have been validly obtained). Each
Borrower and each of FIL’s Subsidiaries have paid, or made provision for the
payment of, all taxes and other Governmental Charges which have or may have
become due pursuant to said returns or otherwise and all other indebtedness,
except such Governmental Charges or indebtedness, if any, which are being
contested in good faith and as to which if unpaid adequate reserves (determined
in accordance with GAAP) have been provided or which are not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect.
          5.14 Margin Stock. No Borrower is engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No proceeds of any Loan and no Letter
of Credit will be used to purchase or carry any Margin Stock, or to extend
credit to any Person for the purpose of purchasing or

68



--------------------------------------------------------------------------------



 



carrying any Margin Stock, in either case in a manner that violates or causes a
violation of Regulations T, U or X of the FRB or any other regulation of the
FRB.
          5.15 Subsidiaries, Etc. Schedule 5.15 (on the Closing Date as of
March 31, 2007 and as thereafter updated on a quarterly basis by Borrowers in a
written notice to Administrative Agent no later than the date set forth in
Section 6.01(f)) sets forth each of FIL’s Significant Subsidiaries and Material
Subsidiaries, its jurisdiction of organization, the percentages of shares owned
directly or indirectly by FIL and whether FIL owns such shares directly or, if
not, the Subsidiary of FIL that owns such shares.
          5.16 Solvency, Etc. Each of the Borrowers, each Guarantor and each
Material Subsidiary is Solvent and, after the execution and delivery of the Loan
Documents and the consummation of the transactions contemplated thereby, will be
Solvent.
          5.17 Senior Debt. The Borrowers have taken all actions necessary for
the Obligations (to the extent constituting principal and interest) to
constitute “Designated Senior Debt” for the purposes of and as defined in the
Subordinated Indenture.
          5.18 No Withholding, Etc. Except as otherwise disclosed by a Borrower
to the Administrative Agent from time to time (which the Administrative Agent
will deliver to the Lenders), (i) no Borrower has actual knowledge of any
requirement under any Governmental Rule to make any deduction or withholding of
any nature whatsoever from any payment required to be made by any Borrowers
hereunder or under any other Loan Document and (ii) neither this Agreement nor
any of the other Loan Documents is subject to any registration or stamp tax or
any other similar or like taxes payable in any relevant jurisdiction.
          5.19 No Material Adverse Effect. Since March 31, 2006, no event has
occurred and no condition exists which, alone or in the aggregate, (i) has had
(and continues to have) or (ii) is reasonably and substantially likely to have a
Material Adverse Effect.
          5.20 Accuracy of Information Furnished. The Loan Documents and the
other certificates, statements and information (excluding projections) furnished
to the Administrative Agent or any Lender in writing by or on behalf of the
Borrowers, the Guarantors and FIL’s Subsidiaries in connection with the Loan
Documents and the transactions contemplated thereby, taken as a whole, as of the
date furnished, do not contain and will not contain any untrue statement of a
material fact and do not omit and will not omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that, with respect to projected
financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
          5.21 Representations as to Foreign Obligors. The Company represents
and warrants to the Administrative Agent and the Lenders, with respect to each
Foreign Subsidiary that is at any time a Foreign Obligor, and each Designated
Borrower at any time existing that is a Foreign Subsidiary, represents and
warrants with respect to itself, that:
                    (a) Such Foreign Obligor is subject to civil and commercial
Requirements of Law with respect to its obligations under this Agreement and the
other Loan Documents to

69



--------------------------------------------------------------------------------



 



which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of the courts or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
                    (b) The Applicable Foreign Obligor Documents are in all
material respects in proper legal form under the Requirements of Law of the
jurisdiction in which such Foreign Obligor is organized and existing for the
enforcement thereof against such Foreign Obligor under the Requirements of Law
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.
                    (c) There is no tax, levy, impost, duty, fee, assessment or
other governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except in either case as has been disclosed to the Administrative
Agent.
                    (d) The execution, delivery and performance of the
Applicable Foreign Obligor Documents executed by such Foreign Obligor are, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Obligor is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).
          5.22 Taxpayer Identification Number; Other Identifying Information.
The true and correct U.S. taxpayer identification number of each Designated
Borrower that is a Domestic Subsidiary and a party hereto on the Closing Date is
set forth on Schedule 10.02. The true and correct unique identification number
of the Company and each Designated Borrower that is a Foreign Subsidiary and a
party hereto on the Closing Date that has been issued by its jurisdiction of
organization and the name of such jurisdiction are set forth on Schedule 5.22.

70



--------------------------------------------------------------------------------



 



ARTICLE VI.
AFFIRMATIVE COVENANTS
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding:
          6.01 Information. The Company shall deliver to the Administrative
Agent (for distribution to the Lenders), in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
          (a) As soon as available and in no event later than 55 days after the
last day of each fiscal quarter of FIL, a copy of the Financial Statements of
FIL and its Subsidiaries (prepared on a consolidated basis) for such quarter and
for the fiscal year to date, certified by the chief executive officer, chief
operating officer, chief financial officer, treasurer, assistant treasurer,
controller or senior vice president of finance of FIL to present fairly in all
material respects the financial condition, results of operations and other
information reflected therein and to have been prepared in accordance with GAAP
(subject to normal year-end audit adjustments);
          (b) (i) As soon as available and in no event later than 100 days after
the close of each fiscal year of FIL, (A) copies of the audited Financial
Statements of FIL (prepared on a consolidated basis) for such year, audited by
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, and (B) copies of the
unqualified opinions (or qualified opinions (other than a “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit) reasonably acceptable to the Administrative Agent) of such
accountants, and (ii) if and when received from such accountants in connection
with the annual audited Financial Statements of FIL (it being acknowledged and
agreed that this clause (ii) imposes no obligation to so request or obtain such
certificates), certificates of such accountants to the Administrative Agent
stating that in making the examination necessary for their opinion they have
reviewed this Agreement and have obtained no knowledge of any Default which has
occurred and is continuing, or if, in the opinion of such accountants, a Default
has occurred and is continuing, a statement as to the nature thereof;
          (c) Contemporaneously with the quarterly and year-end Financial
Statements required by the foregoing subsections (a) and (b), a Compliance
Certificate executed by the chief executive officer, chief operating officer,
chief financial officer, treasurer, assistant treasurer, controller or senior
vice president of finance of FIL, properly completed;
          (d) As soon as possible and in no event later than five Business Days
after any Responsible Officer of such Borrower knows of the occurrence or
existence of (i) any Reportable Event under any Employee Benefit Plan or
Multiemployer Plan, (ii) any actual or threatened litigation or suits against
any Borrower or any of FIL’s Subsidiaries involving potential monetary damages
payable by any Borrower or FIL’s Subsidiaries of

71



--------------------------------------------------------------------------------



 



$50,000,000 or more alone or in the aggregate, (iii) any other event or
condition which is reasonably and substantially likely (alone or in the
aggregate) to have a Material Adverse Effect, (iv) any Default or (v) any event
of the type described in Section 8.01(f) or (g) with respect to any Subsidiary,
so long as such Subsidiary is determined at the time of such event to be a
Significant Subsidiary, the statement of the chief executive officer, chief
operating officer, chief financial officer, treasurer, assistant treasurer,
controller or senior vice president of finance of such Borrower setting forth
details of such event, condition or Default and the action which such Borrower
proposes to take with respect thereto;
          (e) Promptly after they are sent, made available or filed, copies of
(i) all registration statements and reports filed by any of the Borrowers or any
of FIL’s Subsidiaries with the SEC (including all 10-Q, 10-K and 8-K reports)
and (ii) all reports, proxy statements and financial statements sent or made
available by any of the Borrowers or any of FIL’s Subsidiaries to its public
security holders;
          (f) As soon as possible and in no event later than 55 days after the
last day of each fiscal quarter (or 100 days in the case of the last fiscal
quarter of each fiscal year), or 55 days after the date of any Material
Subsidiary Recalculation Event that would result in an additional Material
Subsidiary (based on the Pro Forma MS Test as applied as of such date), written
notice of (i) any new Significant Subsidiary acquired or established during such
quarter (or as a result of such Material Subsidiary Recalculation Event) or any
other change in the information set forth in Schedule 5.15 during such quarter,
(ii) each Subsidiary of FIL that has become a Material Subsidiary during such
quarter (or as a result of such Material Subsidiary Recalculation Event) and
indicating for each such new Material Subsidiary whether such Material
Subsidiary is an Eligible Material Subsidiary or Ineligible Material Subsidiary
and if the latter, the reason it is an Ineligible Material Subsidiary, and
(iii) each Subsidiary that may have previously been an Ineligible Material
Subsidiary but which became an Eligible Material Subsidiary during such quarter;
          (g) Promptly after any Borrower changes its legal name or the address
of its chief executive office, written notice setting forth such Borrower’s new
legal name and/or new address;
          (h) Promptly, a copy of any announcement by Moody’s or S&P of any
change or possible change in a Debt Rating;
          (i) Promptly, notice of the occurrence of any Material Subsidiary
Recalculation Event; and
          (j) Such other instruments, agreements, certificates, opinions,
statements, documents and information relating to the operations or condition
(financial or otherwise) of such Borrower or FIL’s Subsidiaries, and compliance
by such Borrower with the terms of this Agreement and the other Loan Documents
as Administrative Agent on behalf of itself or one or more Lenders may from time
to time reasonably request.

72



--------------------------------------------------------------------------------



 



                    Documents required to be delivered pursuant to
Section 6.01(a) or (b) or Section 6.01(e) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access, including the SEC’s EDGAR website, any
commercial, third-party website or any website sponsored by the Administrative
Agent; provided that: (i) the Company shall, if requested, deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall use commercially reasonable efforts to notify the Administrative
Agent and each requesting Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.01(c) to the Administrative Agent (it being acknowledged that
electronic delivery thereof pursuant to Section 10.02 shall be permitted).
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
                    Each Borrower hereby acknowledges that (1) the
Administrative Agent and/or the Arrangers will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (2) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to any of
the Borrowers or their respective Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. Each
Borrower hereby agrees that so long as such Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the

73



--------------------------------------------------------------------------------



 



Platform not designated “Public Investor.” Notwithstanding the foregoing, no
Borrower shall be under any obligation to mark any Borrower Materials “PUBLIC.”
          6.02 Books and Records. Each Borrower and FIL’s Subsidiaries shall at
all times keep proper books of record and account which shall be complete and
correct in all material respects in accordance with GAAP; provided that, with
respect to any Subsidiary acquired by FIL or its Subsidiaries after the Closing
Date pursuant to a stock purchase or merger transaction (other than (a) a Person
that is merged with or into a Subsidiary of FIL that owned assets (other than de
minimis assets necessary to create an acquisition vehicle) immediately prior to
such merger) and (b) a Pro Forma Calculation Subsidiary), such Subsidiary shall
only be required to (i) keep proper books of record and account which shall be
complete and correct in all material respects in accordance with GAAP in respect
of transactions occurring after the date of such acquisition, and (ii) from and
after the date that is the first day of the first fiscal year of FIL that
follows the date of such acquisition by more than three months, keep proper
books of record and account in respect of all other matters which shall be
complete and correct in all material respects in accordance with GAAP.
          6.03 Inspections. Each Borrower and FIL’s Subsidiaries shall permit
the Administrative Agent and each Lender, or any agent or representative
thereof, upon reasonable notice and during normal business hours, to visit and
inspect any of the properties and offices of such Borrower and FIL’s
Subsidiaries, to examine the books and records of such Borrower and FIL’s
Subsidiaries and make copies thereof and to discuss the affairs, finances and
business of such Borrower and FIL’s Subsidiaries with, and to be advised as to
the same by, their officers, auditors and accountants, all at such times and
intervals as the Administrative Agent or any Lender may reasonably request
(which visits and inspections shall be at the expense of the Administrative
Agent (subject to reimbursement by the Lenders pursuant to Section 10.04(c)) or
such Lender unless a Default has occurred and is continuing).
          6.04 Insurance. Each Borrower and FIL’s Subsidiaries shall (i) carry
and maintain insurance of the types and in the amounts customarily carried from
time to time during the term of this Agreement by others engaged in
substantially the same business as such Person and operating in the same
geographic area as such Person, including fire, public liability, property
damage and worker’s compensation, (ii) carry and maintain each policy for such
insurance with financially sound insurers and (iii) deliver to the
Administrative Agent from time to time, as the Administrative Agent may request,
schedules setting forth all insurance then in effect.
          6.05 Taxes, Governmental Charges and Other Indebtedness. Each Borrower
and FIL’s Subsidiaries shall promptly pay and discharge when due (i) all taxes
and other Governmental Charges prior to the date upon which penalties accrue
thereon, (ii) all indebtedness which, if unpaid, could become a Lien upon the
property of such Borrower or FIL’s Subsidiaries and (iii) subject to any
subordination provisions applicable thereto, all other Indebtedness, which in
each of cases (i) through (iii) or in the aggregate, if unpaid, is reasonably
and substantially likely to have a Material Adverse Effect, except such taxes,
Governmental Charges or Indebtedness as may in good faith be contested or
disputed, or for which arrangements for deferred payment have been made,
provided that in each such case appropriate reserves are maintained in
accordance with GAAP.

74



--------------------------------------------------------------------------------



 



          6.06 Use of Proceeds. Each Borrower shall use the proceeds of the
Loans and Letters of Credit for working capital expenditures and other general
corporate purposes not in contravention of any Requirement of Law or Loan
Document. No Borrower shall use any part of the proceeds of any Loan or any
Letter of Credit, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock, or for the purpose of purchasing or carrying or
trading in any securities, in either case, under such circumstances as to
involve such Borrower, any Lender or Administrative Agent in a violation of
Regulations T, U or X issued by the FRB.
          6.07 General Business Operations. Each of the Borrowers and FIL’s
Subsidiaries shall (i) preserve and maintain its existence and all of its
rights, privileges and franchises reasonably necessary to the conduct of the
business of the Company and its Subsidiaries (as a whole), provided that (a) the
Company and its Subsidiaries may dissolve, liquidate or terminate the existence
of any Subsidiary of the Company, other than a Borrower, possessing total assets
of less than $50,000,000 or serving no continuing business purpose (each, an
“Excluded Subsidiary”), in either case as determined by the board of directors
of the Company or such Subsidiary in its good faith reasonable discretion,
(b) neither the Company nor any of its Subsidiaries shall be required to
preserve any right or franchise if the board of directors of the Company or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Company or such Subsidiary, as the case
may be, and that the loss thereof is not disadvantageous in any material respect
to the Company and its Subsidiaries (taken as a whole) or the Lenders, and
(c) the foregoing shall not prohibit the consummation of any sale, transfer or
disposition of assets otherwise permitted under Section 7.03 or any merger or
consolidation otherwise permitted under Section 7.04, (ii) conduct its business
activities in compliance with all Requirements of Law and Contractual
Obligations applicable to such Person, and (iii) keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted; except, in the case of clauses (ii) and (iii), where any failure
is not reasonably likely (alone or in the aggregate) to have a Material Adverse
Effect.
          6.08 Pari Passu Ranking. Each Borrower shall take, or cause to be
taken, all actions necessary to ensure that the Obligations of such Borrower are
and continue to rank at least pari passu in right of payment with all other
unsecured and unsubordinated Indebtedness of such Borrower.
          6.09 Designated Senior Debt. The Borrowers shall take all additional
actions that may be necessary for the Obligations to continue at all times to
constitute “Designated Senior Debt” or otherwise to be entitled to all the
benefits of being “senior debt” under each Subordinated Indenture.
          6.10 PATRIOT Act. Promptly following a request therefor, each Borrower
shall provide all documentation and other information that a Lender reasonably
requests in order to comply with such Lender’s ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (known as the USA
PATRIOT Act) (the “Act”), provided that any Lender requesting documentation or
other information under this Section 6.10 shall provide any relevant supporting
documentation reasonably requested by any Borrower responding to such request.
Each Lender

75



--------------------------------------------------------------------------------



 



that is subject to the Act and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act.
          6.11 Subsidiary Guarantors.
                    (a) Promptly after any Person is required by Section 6.01(f)
to be disclosed as an Eligible Material Subsidiary (and in any event within
30 days thereafter), the Company shall cause such Person to (i) become a
Subsidiary Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Subsidiary Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in clauses (iii),
(iv), (v) and (vi) of Section 4.01(a) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (i) of this
Section 6.11(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.
                    (b) (i) Upon and no later than 30 days after the delivery to
the Administrative Agent of the annual Financial Statements and accompanying
Compliance Certificate pursuant to Section 6.01(b) and (c), in relation to any
Subsidiary Guarantor that has ceased to be a Material Subsidiary as of the end
of such fiscal year, or (ii) upon and no later than 30 days after the Company
receives notice that a Subsidiary Guarantor has become an Ineligible Material
Subsidiary by virtue of the satisfaction of clause (a) or (b) of the definition
of “Ineligible Material Subsidiary” solely due to a Change in Law after the date
such Person became a Foreign Obligor hereunder and the Company is unable, with
the exercise of commercially reasonable efforts, to restore such Subsidiary’s
status as an Eligible Material Subsidiary (in either case, a “Releasable
Subsidiary”), provided there exists no Default (other than a Subsidiary
Guarantor that has become an Ineligible Material Subsidiary by virtue of clause
(a) of the definition of “Ineligible Material Subsidiary,” which the Company is
unable, with the exercise of commercially reasonable efforts, to resolve, as to
which such proviso shall not apply), the Company may deliver to the
Administrative Agent a duly executed certificate of a Responsible Officer of the
Company, in the form of Exhibit J (“Guarantor Release Certificate”) and, upon
the receipt of such certificate by the Administrative Agent, such Releasable
Subsidiary shall thereupon cease to be a Subsidiary Guarantor, subject to the
possible future application of Section 6.11(a). The Administrative Agent shall
with reasonable promptness execute and deliver such reasonable release
documentation (which shall contain appropriate representations and warranties by
the Company as to the circumstances underlying such release transaction, but
shall require no representation, warranty or other undertaking on the part of
the Administrative Agent) as the Company may reasonably request to evidence the
release and termination of the Subsidiary Guaranty as to such Releasable
Subsidiary. No release of any Subsidiary Guarantor shall in any way modify,
affect or impair the enforceability of the Subsidiary Guaranty in respect of any
other Subsidiary Guarantor.

76



--------------------------------------------------------------------------------



 



ARTICLE VII.
NEGATIVE COVENANTS
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding:
          7.01 Indebtedness. None of the Borrowers or any of FIL’s Subsidiaries
shall create, incur, assume or permit to exist any Indebtedness except for the
following (“Permitted Indebtedness”):
          (a) Indebtedness created under the Loan Documents;
          (b) Indebtedness that is not secured by a Lien in any asset or
property of any of the Borrowers or any of FIL’s Subsidiaries;
          (c) (i) Indebtedness under Capital Leases (other than pursuant to
sale-leaseback transactions) or under purchase money loans incurred by Borrowers
or any of FIL’s Subsidiaries to finance the acquisition, construction,
development or improvement by such Person of real property, fixtures, inventory
or equipment or other tangible assets, provided that in each case (A) such
Indebtedness is incurred by such Person at the time of, or not later than
120 days after, the acquisition, construction, development or improvement by
such Person of the property so financed and (B) such Indebtedness does not
exceed the purchase price of the property (or the cost of constructing,
developing or improving the same) so financed, and (ii) Indebtedness under
initial or successive refinancings (which shall include any amendments,
modifications, renewals, refundings or replacements) of any such Capital Leases
or purchase money loans, provided that the principal amount of any such
refinancing does not exceed the principal amount of the Indebtedness being
refinanced (except to the extent necessary to pay fees, expenses, underwriting
discounts and prepayment penalties in connection therewith);
          (d) Existing Secured Indebtedness, together with initial or successive
refinancings (which shall include any amendments, modifications, renewals,
refundings or replacements) thereof, provided that (i) the principal amount of
any such refinancing does not exceed the principal amount of the Indebtedness
being refinanced (except to the extent necessary to pay fees, expenses,
underwriting discounts and prepayment penalties in connection therewith) and
(ii) the other terms and provisions of any such refinancing with respect to
maturity, redemption, prepayment, default and subordination are no less
favorable in any material respect to Lenders than the Indebtedness being
refinanced;
          (e) Indebtedness of FIL or any of its Subsidiaries owing to any
Borrower, Guarantor or Eligible Material Subsidiary;
          (f) Indebtedness (including Capital Leases) under sale-leaseback
transactions of fixed assets and under initial or successive refinancings (which
shall include any amendments, modifications, renewals, refundings or
replacements) of any such sale-leaseback transactions (provided that the
principal amount of any such refinancing does not exceed the principal amount of
the Indebtedness being refinanced, except to the

77



--------------------------------------------------------------------------------



 



extent necessary to pay fees, expenses, underwriting discounts and prepayment
penalties in connection therewith) in an aggregate amount outstanding not to
exceed at any time for FIL and its Subsidiaries together $100,000,000;
          (g) Indebtedness of a Person existing at the time such Person was
acquired as a new Subsidiary by the Company or any of its Subsidiaries (whether
by merger, consolidation, or otherwise) or assumed in connection with the
acquisition of assets by the Company or any of its Subsidiaries from a Person,
in each case other than to the extent such Indebtedness was created, incurred or
assumed in contemplation of or in connection with the financing of such
acquisition, and provided such Indebtedness ceases to exist as to the Company
and its Subsidiaries by a date no later than 180 days after the effective date
of such acquisition; and
          (h) Other Indebtedness that is secured by a Lien on any assets or
property of any of the Borrowers or any of FIL’s Subsidiaries (which shall
(x) include, for the avoidance of doubt, Indebtedness of the type described in
subsection (f) of this Section in excess of $100,000,000 and Indebtedness of the
type described in clause (g) of this Section which is not repaid within such
180 day period, but (y) exclude Indebtedness owing by any Borrower, Guarantor or
Eligible Material Subsidiary to any other Subsidiary of FIL which is not a
Borrower, Guarantor or Eligible Material Subsidiary, other than to the extent
any such Indebtedness described in this clause (y) arises pursuant to one or
more securitization arrangements which in the aggregate do not exceed
$225,000,000 outstanding at any time), provided that the aggregate principal
amount of all such other secured Indebtedness (excluding Indebtedness secured by
cash or cash equivalents to the extent such cash or cash equivalents are
proceeds of such Indebtedness) and secured Rate Contracts (whether or not
constituting “Indebtedness”) outstanding during any fiscal quarter of FIL does
not exceed the greater of (i) $750,000,000 or (ii) 10% of Consolidated Tangible
Assets as of the last day of the immediately preceding fiscal quarter, and
provided, further, that for purposes of this Section 7.01 only, the “principal
amount” of the obligations of any Person in respect of any Rate Contract at any
time shall be in the maximum aggregate amount (giving effect to any netting
agreements), if any, that such Person would be required to pay if such Rate
Contract were terminated at such time.
          7.02 Liens. None of the Borrowers or any of FIL’s Subsidiaries shall
create, incur, assume or permit to exist any Lien on or with respect to any of
their assets or property of any character, whether now owned or hereafter
acquired, except for the following Liens (“Permitted Liens”):
          (a) Liens that secure only Indebtedness which constitutes Permitted
Indebtedness under subsections (c) (but only to the extent such Liens are on the
assets so financed, the proceeds thereof and any improvements thereon), (d),
(e), (f) or (h) of Section 7.01 and Liens that secure Rate Contracts that do not
constitute Indebtedness, provided that the aggregate principal amount of
Indebtedness that constitutes Permitted Indebtedness under Section 7.01(h) and
secured Rate Contracts that do not constitute Indebtedness shall not exceed the
amount set forth in Section 7.01(h);

78



--------------------------------------------------------------------------------



 



          (b) Liens in favor of any of the Borrowers, any Eligible Material
Subsidiary or any Guarantor on all or part of the assets of Subsidiaries of any
Borrower, any Eligible Material Subsidiary or any Guarantor securing
Indebtedness owing by Subsidiaries of any of the Borrowers, Eligible Material
Subsidiary or any Guarantor, as the case may be, to any of the Borrowers or to
such other Eligible Material Subsidiary or Guarantor;
          (c) Liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or Liens on properties to secure claims for
labor, services, materials or supplies in respect of obligations not overdue for
a period of more than 60 days (taking into account applicable grace periods) or
which are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP so long as such Liens are not being foreclosed;
          (d) deposits or pledges made in connection with, or to secure payment
of, workmen’s compensation, unemployment insurance, old age pensions or other
social security obligations and good faith deposits in connection with tenders,
contracts or leases to which any Borrower or any of FIL’s Subsidiaries is a
party or deposits or pledges to secure, or in lieu of, surety, penalty or appeal
bonds, performance bonds or other similar obligations;
          (e) Liens of carriers, landlords, warehousemen, mechanics and
materialmen, and other like Liens on properties which would not have a Material
Adverse Effect and are in respect of obligations not overdue for a period of
more than 60 days (taking into account applicable grace periods), or which are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves are being maintained in accordance
with GAAP so long as such Liens are not being foreclosed;
          (f) encumbrances on real property consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s or lessee’s
Liens under leases to which a Borrower or any of FIL’s Subsidiaries is a party
(including Synthetic Lease Obligations), and other minor Liens or encumbrances
none of which interferes materially with the use of the property, in each case
which do not individually or in the aggregate have a Material Adverse Effect;
          (g) Liens in favor of the Administrative Agent for the benefit of the
Lenders and the Administrative Agent under the Loan Documents;
          (h) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
          (i) (x) Liens arising out of cash management, netting or set off
arrangements made between banks or financial institutions and FIL or any of its
Subsidiaries in the ordinary course of business, or over any asset held with a
clearing house, and (y) other

79



--------------------------------------------------------------------------------



 



Liens arising by operation of law or by agreement in favor of collecting or
payor banks and other banks providing cash management services, in each case,
having a right of setoff, revocation, refund or chargeback against money or
instruments of FIL or any of its Subsidiaries on deposit with or in possession
of such bank to secure the payment of bank fees and other amounts owing in the
ordinary course of business;
          (j) Liens securing Indebtedness or other obligations on cash or cash
equivalents to the extent such cash or cash equivalents represent proceeds from
such Indebtedness or other obligations;
          (k) rights of third parties in equipment or inventory consigned to or
by, or otherwise owned by such third party and which is being stored on property
owned or leased by, a Borrower or any of FIL’s Subsidiaries;
          (l) Liens created pursuant to attachment, garnishee orders or other
process in connection with pre-judgment court proceedings;
          (m) precautionary Liens over assets securitized in connection with any
securitization transaction permitted under Section 7.03;
          (n) the interest of a licensor under any license of intellectual
property in the ordinary course of business;
          (o) Liens on assets pursuant to merger agreements, stock or asset
purchase agreements and similar purchase agreements in respect of the
disposition of such assets by the Company or its Subsidiaries;
          (p) call arrangements, rights of first refusal and similar rights and
customary reciprocal easements and other rights of use relating to
(i) Investments in joint ventures, partnerships and the like, (ii) investments
consisting of Equity Securities issued by suppliers and other venture capital or
similar direct investments, (iii) ownership of undivided interests in assets
subject to a joint ownership or similar agreement, or (iv) assets acquired in
original equipment manufacturer divestiture transactions or other acquisitions
and arising in favor of the original seller or transferor of such assets (or
their respective Affiliates) pursuant to or in connection with master services,
manufacturing services or supply arrangements entered into in connection
therewith;
          (q) Liens on any asset at the time the Company or any of its
Subsidiaries acquired such asset and Liens on the assets of a Person existing at
the time such Person was acquired by the Company or any of its Subsidiaries,
including any acquisition by means of a merger, amalgamation or consolidation
with or into the Company or any of its Subsidiaries; subject to the condition
that (i) any such Lien may not extend to any other asset of the Company or any
of its Subsidiaries; (ii) any such Lien shall not have been created in
contemplation of or in connection with the transaction or series of transactions
pursuant to which such asset or Person was acquired by the Company or any of its
Subsidiaries; and (iii) any such Lien is released no later than 180 days after
the effective date of such acquisition;

80



--------------------------------------------------------------------------------



 



          (r) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
          (s) purchase money Liens upon or in any real property or equipment
acquired or held by the Company or any of its Subsidiaries in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Indebtedness incurred solely for the purpose of financing the
acquisition of such property or equipment, or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the real property or equipment being acquired (and any
accessions or additions thereto, and proceeds thereof), and no such extension,
renewal or replacement shall extend to or cover any properties not theretofore
subject to the Lien being extended, renewed or replaced; and
          (t) Liens not otherwise permitted under this Section 7.02, provided
that the aggregate fair market value of all assets subject to such Liens does
not at any time exceed $75,000,000.
          7.03 Asset Dispositions. None of the Borrowers or any of FIL’s
Subsidiaries shall sell, lease, transfer or otherwise dispose of any of their
assets or property, whether now owned or hereafter acquired, except as follows:
                  (a) At any time that the Debt Rating is greater than or equal
to BB+ by S&P and Ba1 by Moody’s (such time, “Enabling Period”), such Persons
may sell, lease, transfer or otherwise dispose of (i) assets and property for
fair market value (provided that for this purpose the sale of accounts
receivable pursuant to a securitization arrangement may be sold for not less
than 95% of face value); (ii) assets and property pursuant to distributions and
dividends permitted by Section 7.06; (iii) assets or property to any Borrower or
any Wholly-Owned Subsidiary of FIL from any other Borrower or Subsidiary of FIL;
(iv) damaged, obsolete or worn-out assets and scrap in the ordinary course of
business; and (v) duplicative or excess assets existing as a result of
acquisitions otherwise permitted pursuant to Section 7.04 and excess assets
resulting from a restructuring not otherwise prohibited hereunder; and
                  (b) At any time that is not during an Enabling Period, such
Persons may sell, lease, transfer or otherwise dispose of:
                    (i) assets or property in the ordinary course of business
for fair market value;
                    (ii) accounts receivable in securitization or financing
transactions, provided that the aggregate outstanding balance of accounts
receivable so sold by the Borrowers and FIL’s Subsidiaries together and
outstanding at any time shall not exceed 30% of the aggregate outstanding
balance of accounts receivable of FIL and its Subsidiaries at such time,
provided, however, that the Borrowers and FIL’s Subsidiaries shall not be in
default of this clause (ii) upon the termination of an Enabling Period if, as a
result of sales of accounts receivable during such Enabling Period, the
outstanding balance of accounts receivable so sold by the Borrowers and FIL’s
Subsidiaries exceeds

81



--------------------------------------------------------------------------------



 



30% of the then aggregate outstanding balance of accounts receivable of FIL and
its Subsidiaries;
                    (iii) (A) duplicative or excess assets existing as a result
of transactions otherwise permitted pursuant to Section 7.04, provided that in
each case the aggregate amount of any such duplicative or excess assets sold or
transferred in any fiscal year (excluding sales or transfers during an Enabling
Period) does not exceed (together with the aggregate amount of assets sold or
transferred pursuant to clause (B) of this subsection (b)(iii)) 5% of all fixed
assets (net of depreciation) held by FIL and its Subsidiaries as of the end of
the most recent fiscal quarter for which Financial Statements have been
delivered hereunder, and (B) duplicative or excess assets existing as a result
of a restructuring of the businesses of FIL or its Subsidiaries not otherwise
prohibited hereunder, provided that in each case the aggregate amount of any
such duplicative or excess assets sold or transferred in any fiscal year
(excluding sales or transfers during an Enabling Period) does not exceed 1% of
all fixed assets (net of depreciation) held by FIL and its Subsidiaries as of
the end of the immediately preceding fiscal quarter;
                    (iv) damaged, obsolete or worn-out assets and scrap, in each
case in the ordinary course of business;
                    (v) assets or property to any Borrower or any Subsidiary of
FIL from any other Borrower or Subsidiary of FIL;
                    (vi) dispositions of Investments permitted under
Section 7.05 consisting of cash equivalents and marketable securities for a
purchase price that is not less than fair market value of the Investments being
sold;
                    (vii) fixed assets sold and leased back by FIL or its
Subsidiaries for fair market value in a transaction not otherwise prohibited
hereunder, provided such assets were first acquired by FIL or its Subsidiaries
no earlier than 180 days prior to the date of such sale-leaseback;
                    (viii) sales and other dispositions of Non-Core Assets for
fair market value;
                    (ix) sales and other dispositions of assets or Investments
not constituting Non-Core Assets for fair market value, excluding sales or other
dispositions during an Enabling Period, in an aggregate amount not to exceed in
any fiscal year 10% of the total assets of FIL and its Subsidiaries at the end
of the immediately preceding fiscal year; and
                    (x) assets and property pursuant to distributions and
dividends permitted by Section 7.06.
          7.04 Mergers, Acquisitions, Etc. None of the Borrowers or any of FIL’s
Subsidiaries shall amalgamate or consolidate with or merge into any other Person
or permit any other Person to amalgamate or merge into them, acquire any Person
as a new Subsidiary or acquire all or substantially all of the assets of any
other Person, except for the following:

82



--------------------------------------------------------------------------------



 



          (a) The Borrowers and FIL’s Subsidiaries may amalgamate or merge with
each other and with any other Person permitted to be acquired as a new
Subsidiary under clause (b) below, provided that (A) (1) in any such
amalgamation or merger involving any Borrower, such Borrower is the surviving
Person and (2) in any such amalgamation or merger involving a Guarantor, the
surviving Person is an Eligible Material Subsidiary and becomes a Guarantor by
executing and delivering such documents of assumption, and related certificates
and legal opinions as the Administrative Agent may reasonably request, and
(B) in each case, no Default has occurred and is continuing on the date of, or
will result after giving effect to, any such amalgamation or merger;
          (b) The Borrowers and FIL’s Subsidiaries may acquire any Person as a
new Subsidiary or all or substantially all of the assets of any Person or line
of business or division of any Person, provided that:
          (i) No Default has occurred and is continuing on the date of, or will
result after giving effect to, any such acquisition;
          (ii) Such Person (or line or division) is not primarily engaged in any
business substantially different from (1) the present business of the Company or
any Subsidiary (other than any such acquired Subsidiary) or (2) any business
reasonably related or ancillary thereto; and
          (iii) In the case of an acquisition of a Person as a new Subsidiary,
the Borrowers or FIL’s Subsidiaries possess the power to direct or cause the
direction of the management and policies of such Person; and
          (c) Any of FIL’s Subsidiaries may amalgamate or consolidate with or
merge into any other Person or permit any other Person to merge into them in
connection with a sale, transfer or other disposition of assets permitted under
Section 7.03 or in connection with a joint venture Investment permitted under
Section 7.05, provided that to the extent any Loan Party is a party to any such
joint venture, such Loan Party shall be the surviving entity.
          7.05 Investments. During any time that is not an Enabling Period, none
of the Borrowers or any of FIL’s Subsidiaries shall make any Investment, except
for the following:
          (a) Investments, other than Investments in joint ventures or
non-Wholly-Owned Subsidiaries, permitted by the investment policy of FIL set
forth in Schedule 7.05 or, if any changes to the investment policy of FIL are
hereafter duly approved by the Board of Directors of FIL, in any subsequent
investment policy which is the most recent investment policy delivered by FIL to
Administrative Agent with a certificate of FIL’s chief financial officer to the
effect that such investment policy has been duly approved by FIL’s Board of
Directors and is then in effect;
          (b) Investments listed in Schedule 7.05 committed on the Closing Date;
          (c) Investments received by Borrowers and FIL’s Subsidiaries in
connection with the bankruptcy or reorganization of customers and suppliers and
in settlement of

83



--------------------------------------------------------------------------------



 



delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
          (d) Investments by FIL or its Subsidiaries in FIL or Wholly-Owned
Subsidiaries of FIL;
          (e) Investments consisting of loans to employees and officers for
travel, housing, relocation and other similar expenses incurred in the ordinary
course of business;
          (f) Investments of Borrowers and FIL’s Subsidiaries in interest rate
protection, currency swap and foreign exchange arrangements, provided that all
such arrangements are entered into in connection with bona fide hedging
operations and not for speculation;
          (g) Deposit accounts;
          (h) Investments permitted by Section 7.04, other than joint venture
Investments and Investments in Subsidiaries that are not Wholly-Owned
Subsidiaries;
          (i) Investments made as a result of (i) the receipt of non-cash
consideration from an asset disposition permitted under Section 7.03 or (ii) a
retained interest in any asset disposed of in a transaction permitted under
Section 7.03 (and any increases in any such Investments under clauses (i) and
(ii) above); and
          (j) Other Investments (including joint venture Investments and
Investments in Subsidiaries that are not Wholly-Owned Subsidiaries), provided
that:
          (i) No Default has occurred and is continuing on the date of, or will
result after giving effect to, any such Investment; and
          (ii) The aggregate consideration paid by Borrowers and FIL’s
Subsidiaries for all such Investments pursuant to this clause (j) in any fiscal
year (without duplication) does not exceed the sum of (1) 10% of the total
assets of FIL and its Subsidiaries at the end of the immediately preceding
fiscal quarter, plus (2) 75% of the Net Proceeds received from the issuance by
FIL of any Equity Securities of the type described in clause (a) of the
definition of “Equity Securities” during calendar year 2007 or thereafter.
          For the avoidance of doubt, during an Enabling Period the limitations
on Investments contained in this Section 7.05 shall not apply.
          7.06 Dividends, Redemptions, Etc. None of the Borrowers or any of
FIL’s Subsidiaries shall (i) pay any dividends or make any distributions
(whether in cash, securities or other property) on its Equity Securities,
including any payment to a sinking fund or similar deposit, (ii) purchase,
redeem, retire, defease, cancel, terminate, or otherwise acquire for value any
of its Equity Securities, or (iii) return any capital to any holder of its
Equity Securities as such, or set apart any sum for any of the foregoing
purposes, except as follows:

84



--------------------------------------------------------------------------------



 



          (a) Any of the Borrowers or any of FIL’s Subsidiaries may pay
dividends or make distributions on, or make exchanges of, its Equity Securities
payable in such Person’s own Equity Securities;
          (b) Any Subsidiary of FIL may pay dividends, make distributions
(whether in cash, securities or other property) or return capital to, or
repurchase, redeem, retire, defease, or otherwise acquire for value its Equity
Securities from, the holders of such Subsidiary’s Equity Securities;
          (c) FIL may pay dividends on its Equity Securities payable in cash or
repurchase, redeem, retire, defease, or otherwise acquire for value its Equity
Securities for cash, provided that, in each case, no Default has occurred and is
continuing on the date of, or will result after giving effect to, any such
payment or repurchase, redemption, retirement, defeasance or other acquisition;
          (d) FIL and its Subsidiaries may make regularly scheduled payments of
interest and principal on any Indebtedness which constitutes Equity Securities,
and payments due upon the conversion of such Equity Securities, in accordance
with the terms thereof, subject to the terms of any applicable subordination
agreement; and
          (e) Provided there exists no Default either before or after giving
effect thereto, FIL and its Subsidiaries may make distributions (including
dividends) in the form of Equity Securities of a Subsidiary or Subsidiaries the
aggregate value of which distributions together shall not exceed $800,000,000
during the term hereof, provided, that for purposes of this clause (e), the
aggregate value of any such distribution shall be deemed to be equal to the
product of (A) the value of the assets of such Subsidiary (as shown on the
Financial Statements of FIL most recently delivered pursuant to Section 6.01(a)
or (b)) and (B) the percentage of the Equity Securities in such Subsidiary that
were paid in such distribution.
        7.07 Change in Business. None of the Borrowers or any of FIL’s
Subsidiaries shall engage to any material extent, either directly or indirectly,
in any business substantially different from (i) their present business or
(ii) any business reasonably related or ancillary thereto.
        7.08 Employee Benefit Plans.
                    (a) None of the Borrowers or any ERISA Affiliate shall
(i) adopt or institute any employee pension benefit plan within the meaning of
section 3(2) of ERISA that is subject to Title IV of ERISA (not including any
such plan of a Person existing at the time such Person was acquired by a
Borrower), (ii) take any action which will result in the partial or complete
withdrawal, within the meanings of sections 4203 and 4205 of ERISA, from a
Multiemployer Plan, (iii) engage or permit any Person to engage in any
transaction prohibited by section 406 of ERISA or section 4975 of the Code
involving any Employee Benefit Plan or Multiemployer Plan which would subject
any Borrower or any ERISA Affiliate to any material tax, penalty or other
liability including a liability to indemnify, (iv) incur or allow to exist any
accumulated funding deficiency (within the meaning of section 412 of the Code or
section 302 of ERISA), (v) fail to make full payment when due of all amounts due
as contributions to any Employee Benefit Plan

85



--------------------------------------------------------------------------------



 



or Multiemployer Plan, (vi) fail to comply with the requirements of section
4980B of the Code or Part 6 of Title I(B) of ERISA, or (vii) adopt any amendment
to any Employee Benefit Plan which would require the posting of security
pursuant to section 401(a)(29) of the Code, where singly or cumulatively, the
above would be reasonably and substantially likely to have a Material Adverse
Effect.
                    (b) None of the Borrowers or any of FIL’s Subsidiaries shall
(i) engage in any transaction prohibited by any Governmental Rule applicable to
any Foreign Plan, (ii) fail to make full payment when due of all amounts due as
contributions to any Foreign Plan or (iii) otherwise fail to comply with the
requirements of any Governmental Rule applicable to any Foreign Plan, where
singly or cumulatively, the above would be reasonably and substantially likely
to have a Material Adverse Effect.
          7.09 Transactions With Affiliates. None of the Borrowers or any of
FIL’s Subsidiaries shall enter into any Contractual Obligation with any
Affiliate (other than one of the Borrowers or one of its Subsidiaries) or engage
in any other transaction with any such Affiliate except (i) upon terms at least
as favorable to such Borrower or such Subsidiary as an arms-length transaction
with unaffiliated Persons, except as disclosed or reflected in the Financial
Statements of FIL dated December 31, 2006, furnished by FIL to the
Administrative Agent prior to the date hereof, or as timely disclosed or
reflected (or to be timely disclosed or reflected) in the Financial Statements
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b), (ii)
compensation arrangements, indemnification agreements and employee benefits
plans for officers and directors duly approved by the board of directors of the
Company or such Subsidiary, or (iii) in connection with transactions made in
accordance with Section 7.04 or 7.05.
          7.10 Accounting Changes. FIL and its Subsidiaries shall not (i) change
their fiscal year (currently April 1 through March 31), or (ii) change in any
material respect their accounting practices except (A) as required by GAAP, or
(B) as permitted by GAAP if such Person receives the prior written consent of
the Administrative Agent to such GAAP-permitted change; provided, however, that
FIL and its Subsidiaries may change their fiscal year on a one-time basis during
the term of this Agreement or materially change their accounting practices to
the extent permitted by GAAP without the prior written consent of the
Administrative Agent if, in either event, (a) FIL shall deliver to the
Administrative Agent notice (“change notice”) detailing such change in fiscal
year or practice no later than 90 days prior to the intended effective date of
such change, and (b) if the Required Lenders shall so request by notice
delivered by the Administrative Agent to the Company no later than 30 days after
the date of such change notice, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend any ratio or covenant requirement
set forth in any Loan Document that would reasonably be expected to be affected
(either on a one-time basis, or otherwise) by such change in fiscal year or
practice, to preserve the original intent thereof in light of such change in
fiscal year or practice (any such amendment to be subject to the approval of the
Required Lenders), provided that, until and unless such provisions are duly
amended, no such change in fiscal year or material change in accounting practice
shall become effective.
          7.11 Burdensome Contractual Obligations. None of the Borrowers or any
of FIL’s Subsidiaries will enter into any Contractual Obligation (excluding this
Agreement and the other Loan Documents) that restricts the ability of any
Wholly-Owned Subsidiary of FIL or any other

86



--------------------------------------------------------------------------------



 



Subsidiary of FIL that had revenues during the immediately preceding fiscal year
equal to or greater than $25,000,000 or net worth on the last day of the
immediately preceding fiscal year equal to or greater than $25,000,000, to pay
or make dividends or distributions in cash or kind, to make loans, advances or
other payments of whatsoever nature or to make transfers or distributions of all
or any part of their assets to any of the Borrowers or to any Subsidiary of such
Subsidiary; provided, however, that the foregoing shall not apply to:
                    (i) restrictions or conditions imposed by any Governmental
Rule;
                    (ii) customary restrictions and conditions contained in
licenses, leases and franchise agreements;
                    (iii) transfer or distribution restrictions or conditions
arising in connection with the sale of a Subsidiary or other assets otherwise
permitted hereunder, effective pending such sale, provided such restrictions and
conditions apply only to such Subsidiary or assets to be sold;
                    (iv) restrictions or conditions in respect of transfers or
distributions affecting property or assets subject to a Permitted Lien;
                    (v) (A) restrictions or conditions contained in the
Subordinated Indenture substantially the same as those set forth in the
Subordinated Indenture existing on the Closing Date, and (B) restrictions or
conditions contained in instruments and agreements evidencing Indebtedness for
borrowed money, other than Subordinated Indebtedness, that are taken as a whole
no more restrictive than such restrictions and conditions contained in this
Agreement;
                    (vi) customary restrictions in respect of transfers or
distributions contained in purchase or supply agreements entered into in the
ordinary course of business, provided such restrictions are limited to the
property or assets that are the subject of such agreements, and customary
restrictions on the assignment of such agreements contained in agreements
entered into in the ordinary course of business;
                    (vii) restrictions or conditions contained in any joint
venture agreements, partnership agreements and other agreements relating to the
joint ownership of assets, provided such restrictions or conditions apply only
to the assets or property contained within such joint venture, partnership or
other joint ownership arrangement;
                    (viii) restrictions or conditions contained in agreements
relating to the securitization and other similar transactions, provided that
such restrictions and conditions are limited to the property or assets that are
the subject of such transactions;
                    (ix) restrictions or conditions imposed by agreements
governing Existing Secured Indebtedness (but shall not apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition); and

87



--------------------------------------------------------------------------------



 



                    (x) restrictions or conditions applicable to assets
(including agreements) or a Person acquired by any of the Borrowers or any of
FIL’s Subsidiaries as permitted by this Agreement, provided that the exception
in this clause (x) shall cease to apply, from and after the date that is
180 days after such acquisition, to restrictions or conditions imposed by
agreements governing Indebtedness of a Person to the extent such Person is or
becomes a Material Subsidiary.
          7.12 Senior Debt. None of the Borrowers or any of FIL’s Subsidiaries
will designate or permit to exist any other Indebtedness as “Designated Senior
Debt” for the purposes of and as defined in each Subordinated Indenture, other
than the Obligations arising under this Agreement and the other Loan Documents
and obligations arising under facilities providing at least $50,000,000 in the
aggregate of loans or other debt or Synthetic Lease Obligations.
          7.13 Financial Covenants. Until the termination of this Agreement and
the satisfaction in full by the Borrowers of all Obligations, the Borrowers will
comply, and will cause compliance, with the following financial covenants,
unless the Required Lenders shall otherwise consent in writing:
                    (a) Debt/EBITDA Ratio. FIL shall not permit its Debt/EBITDA
Ratio as of the last day of any fiscal quarter to exceed 4.00:1.00.
                    (b) Fixed Charge Coverage Ratio. FIL shall not permit its
Fixed Charge Coverage Ratio to be less than 1.50 to 1.00 for any consecutive
four-quarter period ending on the last day of any fiscal quarter.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
          8.01 Events of Default. Any of the following shall constitute an Event
of Default:
          (a) Non-Payment. Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
          (b) Specific Defaults. Any Borrower or any of FIL’s Subsidiaries shall
fail to observe or perform any covenant, obligation, condition or agreement set
forth in Article VII; or
          (c) Other Defaults. Any Borrower or any of FIL’s Subsidiaries shall
fail to observe or perform any other covenant, obligation, condition or
agreement contained in this Agreement or the other Loan Documents and such
failure shall continue for 30 Business Days after the earlier of (i) any
Borrower’s written acknowledgement of such failure and (ii) the Administrative
Agent’s or any Lender’s written notice to the Borrowers of such failure;
provided, however, that in the event that such failure cannot reasonably be
cured within such 30 Business Day period, and such failure relates to the

88



--------------------------------------------------------------------------------



 



observance or performance of any of the covenants, obligations, conditions or
agreements contained in Section 5.06 hereof with respect to Hazardous Materials
or any Environmental Laws or any judgment, consent decree, settlement or
compromise in respect of any claim based thereon, it shall not constitute an
Event of Default hereunder so long as the Borrowers shall have commenced to cure
such failure within such 30 Business Day period and shall thereafter diligently
pursue such cure to completion, and provided, further, that such failure shall
in all events be cured within 180 days after the Administrative Agent’s or such
Lender’s written notice thereof; or
          (d) Representations and Warranties. Any representation or warranty or
written certificate, information or other statement (financial or otherwise)
made or furnished by or on behalf of any Borrower to the Administrative Agent or
any Lender in or in connection with this Agreement or any of the other Loan
Documents, or as an inducement to the Administrative Agent or any Lender to
enter into this Agreement, shall be false, incorrect, incomplete or misleading
in any material respect when made (or deemed made) or furnished; or
          (e) Cross-Default. (i) Any Borrower, any Guarantor or any Material
Subsidiary shall fail to make any payment on account of any Indebtedness of such
Person (other than the Obligations) when due (whether at scheduled maturity, by
required prepayment, upon acceleration or otherwise) and such failure shall
continue beyond any period of grace provided with respect thereto, if the amount
of such Indebtedness exceeds $100,000,000 or the effect of such failure is to
cause, or permit the holder or holders thereof to cause, Indebtedness of any
Borrower, any Guarantor and any Material Subsidiary (other than the Obligations)
in an aggregate amount exceeding $100,000,000 to become due (whether at
scheduled maturity, by required prepayment, upon acceleration or otherwise); or
(ii) any Borrower, any Guarantor or any Material Subsidiary shall otherwise fail
to observe or perform any agreement, term or condition contained in any
agreement or instrument relating to any Indebtedness of such Person (other than
the Obligations), or any other event shall occur or condition shall exist, if
the effect of such failure, event or condition is to cause, or permit the holder
or holders thereof to cause, Indebtedness of any Borrower, any Guarantor and any
Material Subsidiary (other than the Obligations) in an aggregate amount
exceeding $100,000,000 to become due (and/or to be secured by cash collateral
other than cash collateral obligations not arising from an event of default
under any agreement or instrument relating to Indebtedness incurred in
connection with Synthetic Lease Obligations or letters of credit); or
          (f) Insolvency, Voluntary Proceedings. Any Borrower or any Significant
Subsidiary shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) be unable, or admit in writing its inability, to pay its
debts generally as they mature, (iii) make a general assignment for the benefit
of its or any of its creditors, (iv) become insolvent (as such term may be
defined or interpreted under any applicable statute), (v) commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or consent to any such relief or to the
appointment of or taking

89



--------------------------------------------------------------------------------



 



possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (vi) take any action for the purpose of
effecting any of the foregoing; or FIL, any Designated Borrower or any Material
Subsidiary shall be dissolved or liquidated in full or in part; provided,
however, that the dissolution, liquidation or termination of the existence of an
Excluded Subsidiary shall not constitute an Event of Default under this
Section 8.01(f); or
          (g) Involuntary Proceedings. Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of any Borrower or any Significant
Subsidiary or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to any Borrower or any Significant Subsidiary or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within 60 days of commencement;
or
          (h) Judgments. (i) One or more non-interlocutory judgments, orders,
decrees or arbitration awards requiring Borrowers and/or FIL’s Subsidiaries to
pay an aggregate amount of $100,000,000 or more (exclusive of amounts covered by
insurance issued by an insurer not an Affiliate of Borrowers and otherwise
satisfying the requirements set forth in Section 6.04 to which the insurer does
not dispute coverage) shall be rendered against Borrowers and/or FIL’s
Subsidiaries in connection with any single or related series of transactions,
incidents or circumstances and the same shall not be satisfied, vacated or
stayed for a period of 60 consecutive days, (ii) any non-interlocutory judgment,
writ, assessment, warrant of attachment, tax lien or execution or similar
process shall be issued or levied against a substantial part of the property of
any Borrower or any of FIL’s Subsidiaries and the same (A) shall not be
released, stayed, vacated or otherwise dismissed within 60 days after issue or
levy and (B) is reasonably and substantially likely to have a Material Adverse
Effect or (iii) any other non-interlocutory judgments, orders, decrees,
arbitration awards, writs, assessments, warrants of attachment, tax liens or
executions or similar processes which, alone or in the aggregate, are reasonably
and substantially likely to have a Material Adverse Effect are rendered, issued
or levied; or
          (i) Loan Documents. Any Loan Document (other than the Flextronics
(Netherlands) Guaranty) or any material term thereof shall cease to be, or be
asserted by any Borrower or any Guarantor not to be, a legal, valid and binding
obligation of any Borrower or any Guarantor enforceable in accordance with its
terms; or
          (j) Employee Benefit Plans. (i) Any Reportable Event which constitutes
grounds for the termination of any Employee Benefit Plan by the PBGC or for the
appointment of a trustee by the PBGC to administer any Employee Benefit Plan
shall occur, or (ii) any Employee Benefit Plan shall be terminated within the
meaning of Title IV of ERISA (x) in a distress termination, or (y) other than a
distress termination and the resulting liability is in excess of $50,000,000, or
a trustee shall be appointed by the PBGC to administer any Employee Benefit
Plan; or

90



--------------------------------------------------------------------------------



 



          (k) Change of Control. Any Change of Control shall occur.
          8.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
          (a) declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
          (c) require that the Company Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
          (d) exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States (or any comparable event under non-U.S. Debtor Relief Laws), the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
          8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
          Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

91



--------------------------------------------------------------------------------



 



          Third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;
          Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;
          Fifth, to the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
          Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
          8.04 Lender Rate Contract Remedies. Notwithstanding any other
provision of this Article VIII, each Lender or its Affiliate which has entered
into a Rate Contract with FIL or its Subsidiaries (“Lender Rate Contract”) shall
have the right, with prior notice to the Administrative Agent, but without the
approval or consent of the Administrative Agent or any other Lender, to the
extent provided by such Lender Rate Contracts, (a) to declare an event of
default, termination event or other similar event thereunder which will result
in the early termination of such Lender Rate Contract, (b) to determine net
termination amounts in accordance with the terms of such Lender Rate Contract
and to set-off amounts between Lender Rate Contracts of such Lender, and (c) to
prosecute any legal action against any Borrower or any of FIL’s Subsidiaries to
enforce net amounts owing to such Lender or its Affiliate under such Lender Rate
Contracts.
ARTICLE IX.
ADMINISTRATIVE AGENT
          9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower shall have
rights as a third party beneficiary of any of such provisions.
          9.02 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may

92



--------------------------------------------------------------------------------



 



exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
          9.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
                 The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Company, a Lender or the L/C Issuer.
                 The Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (B) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(C) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (D) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (E) the satisfaction of any condition set forth in Article IV

93



--------------------------------------------------------------------------------



 



or elsewhere herein, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent.
          9.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
          9.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
          9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and

94



--------------------------------------------------------------------------------



 



duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
                 Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
          9.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Book Managers, Arrangers, Syndication
Agents or Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.
          9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

95



--------------------------------------------------------------------------------



 



          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
                  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.
          9.10 Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion, (i) to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if there occurs a Release Date (as defined in the Subsidiary Guaranty)
as to such Person, and (ii) to release Flextronics (Netherlands) at any time
from its Subsidiary Guaranty. Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty pursuant to this Section 9.10.
ARTICLE X.
MISCELLANEOUS
          10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent (which
acknowledgment the Administrative Agent shall provide promptly and in any event
within three Business Days following its actual receipt of an amendment or
waiver countersigned by the Required Lenders, Company and other applicable Loan
Party, if any), and each such waiver or consent shall be effective only in the
specific instance and for the

96



--------------------------------------------------------------------------------



 



specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
          (a) waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;
          (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
          (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;
          (d) reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
          (e) change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
          (f) amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Lender;
          (g) change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; or
          (h) release the Company from the Company Guaranty or all or
substantially all of the value of the Subsidiary Guaranty without the written
consent of each Lender, except to the extent the release of any Subsidiary
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders

97



--------------------------------------------------------------------------------



 



required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (v) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
          10.02 Notices; Effectiveness; Electronic Communication.
                    (a) Notices Generally. Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
                    (i) if to a Borrower, the Administrative Agent, the L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and
                    (ii) if to any other Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
                    (b) Electronic Communications. Notices and other
communications to the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of

98



--------------------------------------------------------------------------------



 



an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
                    (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
                    (d) Change of Address, Etc. Each of the Borrowers, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent, the L/C Issuer and
the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Requirement of
Law, including United States Federal and state securities Requirements of Law,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with

99



--------------------------------------------------------------------------------



 



respect to the Borrower or its securities for purposes of United States Federal
or state securities laws.
                    (e) Reliance by Administrative Agent, L/C Issuer and
Lenders. The Administrative Agent, the L/C Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of any
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
          10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
          10.04 Expenses; Indemnity; Damage Waiver.
                    (a) Costs and Expenses. The Company shall pay (i) all
reasonable out-of-pocket expenses (other than Taxes) incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses (other than Taxes) incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses (other than Taxes)
incurred by the Administrative Agent, any Lender or the L/C Issuer (including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Lender or the L/C Issuer) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
                    (b) Indemnification by the Company. The Company shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”)

100



--------------------------------------------------------------------------------



 



against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), other than the payment of
Taxes, incurred by any Indemnitee in respect of or arising out of or in
connection with claims, damages, or liabilities asserted against any Indemnitee
by any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
                    (c) Reimbursement by Lenders. To the extent that the Company
for any reason fails to indefeasibly pay any amount required under subsection
(a) or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
or the Administrative Agent incurs any expense pursuant to Section 6.03 that is
not subject to reimbursement by the Company, but without affecting the Company’s
obligation (if any) to make such payment, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).
                    (d) Waiver of Consequential Damages, Etc. To the fullest
extent permitted by applicable law, no Borrower shall assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to

101



--------------------------------------------------------------------------------



 



direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
                    (e) Payments. All amounts due under this Section shall be
payable not later than ten Business Days after demand therefor.
                    (f) Survival. The agreements in this Section shall survive
the resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
          10.05 Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
          10.06 Successors and Assigns.
                    (a) Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of

102



--------------------------------------------------------------------------------



 



subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
                    (b) Assignments by Lenders. Any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
                    (i) Minimum Amounts.
                    (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
                    (B) in any case not described in subsection (b)(i)(A) of
this Section, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
                    (ii) Proportionate Amounts. Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans;

103



--------------------------------------------------------------------------------



 



                    (iii) Required Consents. No consent shall be required for
any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:
                    (A) the consent of the Company (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;
                    (B) the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required if such assignment
is to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender;
                    (C) the consent of the L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
                    (D) the consent of the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment.
                    (iv) Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
                    (v) No Assignment to Company. No such assignment shall be
made to the Company or any of the Company’s Affiliates or Subsidiaries.
                    (vi) No Assignment to Natural Persons. No such assignment
shall be made to a natural person.
                    (vii) No Assignment Resulting in Additional Indemnified
Taxes. No such assignment shall be made to any Person that, through its Lending
Offices, is not capable of lending the applicable Alternative Currencies to the
relevant then-existing Borrowers without the imposition of any additional
Indemnified Taxes.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party

104



--------------------------------------------------------------------------------



 



hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, each Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
                    (c) Register. The Administrative Agent, acting solely for
this purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
                    (d) Participations. Any Lender may at any time, without the
consent of, or notice to, any Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
                    (e) Limitations upon Participant Rights. A Participant shall
not be entitled to receive any greater payment under Section 3.01 or 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale

105



--------------------------------------------------------------------------------



 



of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(e) as
though it were a Lender.
                    (f) Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note(s), if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
                    (g) Electronic Execution of Assignments. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
                    (h) Special Purpose Funding Vehicles. Notwithstanding
anything to the contrary contained herein, any Lender (a “Granting Lender”) may
grant to a special purpose funding vehicle identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the Company
(an “SPC”) the option to provide all or any part of any Committed Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Committed Loan, and (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any state thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the

106



--------------------------------------------------------------------------------



 



Company and the Administrative Agent and with the payment of a processing fee in
the amount of $3,500 (which processing fee may be waived by the Administrative
Agent in its sole discretion), assign all or any portion of its right to receive
payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.
                    (i) Resignation as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time any L/C Issuer assigns all of its Commitment and Loans pursuant to
subsection (b) above, such L/C Issuer may, (i) upon 30 days’ notice to the
Company and the Lenders, resign as L/C Issuer and/or (ii) in the case of Bank of
America, upon 30 days’ notice to the Company, resign as Swing Line Lender. In
the event of any such resignation as L/C Issuer or Swing Line Lender, the
Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of the L/C
Issuer as L/C Issuer or Bank of America as Swing Line Lender, as the case may
be. If any L/C Issuer resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit issued by it and outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender (and their acceptance of such appointment), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the resigning L/C Issuer to effectively
assume the obligations of the resigning L/C Issuer with respect to such Letters
of Credit.
          10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that, the Administrative Agent, any Lender or
the L/C Issuer shall exercise commercially reasonable efforts to notify the
Company as soon as reasonably practicable in the event of any such disclosure,
unless such notification shall be prohibited by applicable law, legal process or
regulatory request, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any

107



--------------------------------------------------------------------------------



 



other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.15(c) or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of the Company, or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Company, provided that, the source of such
information was not actually known by the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates, as the case may be, to be
bound by a confidentiality agreement with the Company or any of its Subsidiaries
with respect to such Information. For purposes of this Section, “Information”
means all information received from the Company or any of its Subsidiaries
relating to the Company or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Company or any of its Subsidiaries, provided that, in
the case of information received from the Company or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
                    Each of the Administrative Agent, the Lenders and the L/C
Issuer acknowledges that (A) the Information may include material non-public
information concerning the Company or any of its Subsidiaries, as the case may
be, (B) it has developed compliance procedures regarding the use of material
non-public information and (C) it will handle such material non-public
information in accordance with applicable Requirements of Law, including United
States Federal and state securities Requirements of Law.
          10.08 Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of any Borrower or any other Loan Party against any and
all of the obligations of such Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies

108



--------------------------------------------------------------------------------



 



(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
          10.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Requirements of Law (the “Maximum Rate”). If
the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Requirements of Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
          10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
          10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
          10.12 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The

109



--------------------------------------------------------------------------------



 



invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
          10.13 Replacement of Lenders. If (v) any Lender requests compensation
under Section 3.04, (w) any Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (x) any Lender’s Loans are prepaid or converted under
Section 3.02, (y) any Lender is a Defaulting Lender, or (z) any Lender shall
refuse to consent to a waiver or amendment to, or a departure from the
provisions of, this Agreement or any other Loan Document which requires the
consent of all the Lenders or all Lenders directly affected thereby and that has
been consented to by the Required Lenders, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
          (a) the Company shall have paid (or caused a Designated Borrower to
pay) to the Administrative Agent the assignment fee specified in
Section 10.06(b);
          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);
          (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
          (d) such assignment does not conflict with applicable Requirements of
Law.
                  A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.
          10.14 Governing Law; Jurisdiction; Etc.
                  (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
                  (b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE

110



--------------------------------------------------------------------------------



 



UNITED STATES DISTRICT COURT IN SUCH BOROUGH, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
                    (c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 10.14.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
                    (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING
THE FOREGOING, EACH OF THE BORROWERS HEREBY APPOINTS, IN THE CASE OF ANY SUCH
ACTION OR PROCEEDING BROUGHT IN THE COURTS OF OR IN THE STATE OF NEW YORK, CT
CORPORATION, WITH OFFICES ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK, NEW
YORK 10011, TO RECEIVE FOR IT AND ON ITS BEHALF, SERVICE OF PROCESS IN THE STATE
OF NEW YORK WITH RESPECT THERETO, PROVIDED BORROWERS MAY APPOINT ANY OTHER
PERSON, REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WITH OFFICES IN THE
STATE OF NEW YORK TO REPLACE SUCH AGENT FOR SERVICE OF PROCESS UPON DELIVERY TO
THE ADMINISTRATIVE AGENT OF A REASONABLY ACCEPTABLE AGREEMENT OF SUCH NEW AGENT
AGREEING SO TO ACT.
          10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT

111



--------------------------------------------------------------------------------



 



IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.
          10.16 California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Company shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.
          10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers,
are arm’s-length commercial transactions between such Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and Arrangers, on the other hand, (B) each of such Borrower and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) such Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Arrangers each
are and have been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, have not been, are not, and will not be
acting as an advisor, agent or fiduciary for such Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arrangers have any obligation to such Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arrangers have any obligation to disclose any of
such interests to the Borrower, any other Loan

112



--------------------------------------------------------------------------------



 



Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Borrowers and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent and the Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
          10.18 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
          10.19 Bermuda Branch; Full Recourse Obligations. All Loans to and
Letters of Credit for the account of FIL shall be made to or incurred by FIL at
its Bermuda branch located at Canon’s Court, 22 Victoria Street, Hamilton HM 12
BERMUDA and all payments of principal and interest by FIL will be made through
its Bermuda branch; provided, however, that notwithstanding the foregoing, FIL
acknowledges and agrees that the Obligations hereunder are full recourse to
Flextronics International Ltd., a Singapore corporation, and are in no manner
limited to any extent to any branch thereof and shall in no manner impair the
Administrative Agent’s or any Lender’s ability to enforce or collect any
Obligation from FIL.
          10.20 Post Closing Matters. Except to the extent that such items are
delivered pursuant to Section 4.01, the Borrower shall deliver to the
Administrative Agent, within 45 days after the Closing Date, each document
specified under Section 6.11(a), in respect of Flextronics Sales (Mauritius) and
Flextronics (Hungary), as would be deliverable if such Persons were required to
be disclosed as additional Eligible Material Subsidiaries pursuant to
Section 6.01(f), all in form, content and scope reasonably satisfactory to the
Administrative Agent.
[Remainder of this page intentionally left blank]

113



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

              FLEXTRONICS INTERNATIONAL LTD.
 
       
 
  By:   /s/ Manny Marimuthu
 
       
 
  Name:   Manny Marimuthu
 
       
 
  Title:   Authorized Signatory
 
       
 
            FLEXTRONICS INTERNATIONAL USA, INC., as Designated Borrower
 
       
 
  By:   /s/ Chris Collier
 
       
 
  Name:   Chris Collier
 
       
 
  Title:   Director
 
       

S-1



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as
Administrative Agent
 
       
 
  By:   /s/ Anthea Del Bianco
 
       
 
  Name:   Anthea Del Bianco
 
       
 
  Title:   Vice President
 
       

S-2



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line
Lender
 
       
 
  By:   /s/ Sugeet Manchanda Madan
 
       
 
  Name:   Sugeet Manchanda Madan
 
       
 
  Title:   Senior Vice President
 
       

S-3



--------------------------------------------------------------------------------



 



              THE BANK OF NOVA SCOTIA, as a Lender and L/C Issuer
 
       
 
  By:   /s/ Ajit Goswami
 
       
 
  Name:   Ajit Goswami
 
       
 
  Title:   Director
 
       

S-4



--------------------------------------------------------------------------------



 



              ABN AMRO BANK, N.V.
 
       
 
  By:   /s/ James W. Pierpont
 
       
 
  Name:   James W. Pierpont
 
       
 
  Title:   Corporate Managing Director
 
       
 
       
 
  By:   /s/ Dianne D. Barkley
 
       
 
  Name:   Dianne D. Barkley
 
       
 
  Title:   Managing Director
 
       

S-5



--------------------------------------------------------------------------------



 



         
 
            ALLIED IRISH BANKS P.L.C.
 
       
 
  By:   /s/ Ian Campion
 
       
 
  Name:   Ian Campion
 
       
 
  Title:   Relationship Manager
 
       
 
       
 
  By:   /s/ David Kearns
 
       
 
  Name:   David Kearns
 
       
 
  Title:   Relationship Manager
 
       

S-6



--------------------------------------------------------------------------------



 



              BANCO ITAÚ EUROPA S.A. SUCURSAL FINANCEIRA INTERNACIONAL
 
       
 
  By:   /s/ José Francisco Claro
 
       
 
  Name:   José Francisco Ciaro
 
       
 
  Title:   Chief Operating Officer
 
       
 
       
 
  By:   /s/ Alexandra Viçoso
 
       
 
  Name:   Alexandra Viçoso
 
       
 
  Title:   Director
 
       

S-7



--------------------------------------------------------------------------------



 



              BANK AUSTRIA CREDITANSTALT AG
 
       
 
  By:   /s/ Pölzl
 
       
 
  Name:   Pölzl
 
       
 
  Title:   Senior Relationship Manager
 
       
 
       
 
  By:   /s/ Norbert Scherz
 
       
 
  Name:   Norbert Scherz
 
       
 
  Title:   Managing Director
 
       

S-8



--------------------------------------------------------------------------------



 



              BANK OF CHINA (HONG KONG) LIMITED
 
       
 
  By:   /s/ Pung Yuen
 
       
 
  Name:   Pung Yuen
 
       
 
  Title:    
 
       
 
       
 
  By:   /s/ Chin Lai Ngan
 
       
 
  Name:   Chin Lai Ngan
 
       
 
  Title:    
 
       

S-9



--------------------------------------------------------------------------------



 



              BANK OF CHINA, NEW YORK BRANCH
 
       
 
  By:   /s/ Xiaojing Li
 
       
 
  Name:   Xiaojing Li
 
       
 
  Title:   General Manager
 
       

S-10



--------------------------------------------------------------------------------



 



              THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. NEW YORK BRANCH
 
       
 
  By:   /s/ Scott Schafler
 
       
 
  Name:   Scott Schafler
 
       
 
  Title:   Authorized Signatory
 
       

S-11



--------------------------------------------------------------------------------



 



              BARCLAYS BANK PLC
 
       
 
  By:   /s/ Douglas Bernegger
 
       
 
  Name:   Douglas Bernegger
 
       
 
  Title:   Director
 
       

S-12



--------------------------------------------------------------------------------



 



              BNP PARIBAS
 
       
 
  By:   /s/ Mathew Harvey
 
       
 
  Name:   Mathew Harvey
 
       
 
  Title:   Managing Director
 
       
 
       
 
  By:   /s/ William Davidson
 
       
 
  Name:   William Davidson
 
       
 
  Title:   Director
 
       

S-13



--------------------------------------------------------------------------------



 



              CIB BANK LTD.
 
       
 
  By:   /s/ dr. Krisztián Kulcsár
 
       
 
  Name:   Krisztián Kulcsár
 
       
 
  Title:   Director
 
       
 
       
 
  By:   /s/ István Cseh
 
       
 
  Name:   István Cseh
 
       
 
  Title:   Deputy Managing Director
 
       

S-14



--------------------------------------------------------------------------------



 



              CITIBANK, N.A.
 
       
 
  By:   /s/ James M. Walsh
 
       
 
  Name:   James M. Walsh
 
       
 
  Title:   Managing Director
 
       

S-15



--------------------------------------------------------------------------------



 



              CREDIT SUISSE, CAYMAN ISLANDS BRANCH
 
       
 
  By:   /s/ Rianka Mohan
 
       
 
  Name:   Rianka Mohan
 
       
 
  Title:   Vice President
 
       
 
       
 
  By:   /s/ Shaheen Malik
 
       
 
  Name:   Shaheen Malik
 
       
 
  Title:   Associate
 
       

S-16



--------------------------------------------------------------------------------



 



              DEUTSCHE BANK AG NEW YORK BRANCH
 
       
 
  By:   /s/ Paul O’Leary
 
       
 
  Name:   Paul O’Leary
 
       
 
  Title:   Vice President
 
       
 
       
 
  By:   /s/ Omayra Laucella
 
       
 
  Name:   Omayra Laucella
 
       
 
  Title:   Vice President
 
       

S-17



--------------------------------------------------------------------------------



 



              ERSTE BANK DER OESTERREICHISCHEN SPARKASSEN AG
 
       
 
  By:   /s/ Carmen Rothmüller
 
       
 
  Name:   Carmen Rothmüller
 
       
 
  Title:   Head Client Service & Support
 
       
 
       
 
  By:   /s/ Günther Rieder
 
       
 
  Name:   Günther Rieder
 
       
 
  Title:   Senior Relationship Manager
 
       

S-18



--------------------------------------------------------------------------------



 



              FORTIS CAPITAL CORP.
 
       
 
  By:   /s/ Stephanie Babich-Allegra
 
       
 
  Name:   Stephanie Babich-Allegra
 
       
 
  Title:   Senior Vice President
 
       
 
       
 
  By:   /s/ Rachel Lanava
 
       
 
  Name:   Rachel Lanava
 
       
 
  Title:   Vice President
 
       

S-19



--------------------------------------------------------------------------------



 



              HSBC BANK USA, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ David Wagstaff
 
       
 
  Name:   David Wagstaff
 
       
 
  Title:   Managing Director
 
       

S-20



--------------------------------------------------------------------------------



 



              ING BANK NV
 
       
 
  By:   /s/ M.A.C. Kolff
 
       
 
  Name:   M.A.C. Kolff
 
       
 
  Title:   Vice President
 
       
 
       
 
  By:   /s/ E.C. Streng
 
       
 
  Name:   E.C. Streng
 
       
 
  Title:    
 
       

S-21



--------------------------------------------------------------------------------



 



              K&H BANK NYRT
 
       
 
  By:   /s/ Attila Peczöli
 
       
 
  Name:   Attila Peczöli
 
       
 
  Title:   Director
 
       
 
       
 
  By:   /s/ Ildikó Szántó
 
       
 
  Name:   Ildikó Szántó
 
       
 
  Title:   Deputy Director
 
       

S-22



--------------------------------------------------------------------------------



 



              KEYBANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Raed Y. Alfayoumi
 
       
 
  Name:   Raed Y. Alfayoumi
 
       
 
  Title:   Vice President
 
       

S-23



--------------------------------------------------------------------------------



 



              MERRILL LYNCH CAPITAL CORPORATION
 
       
 
  By:   /s/ Arminee Bowler
 
       
 
  Name:   Arminee Bowler
 
       
 
  Title:   Vice President
 
       

S-24



--------------------------------------------------------------------------------



 



              MIZUHO CORPORATE BANK, LTD.
 
       
 
  By:   /s/ Bertram H. Tang
 
       
 
  Name:   Bertram H. Tang
 
       
 
  Title:   Senior Vice President & Team Leader
 
       

S-25



--------------------------------------------------------------------------------



 



              SKANDINAVISKA ENSKILDA BANKEN AB
(publ)
 
       
 
  By:   /s/ Noora Pahkala
 
       
 
  Name:   Noora Pahkala
 
       
 
  Title:    
 
       
 
  By:   /s/ Michael I. Dicks
 
       
 
  Name:   Michael I. Dicks
 
       
 
  Title:    
 
       

S-26



--------------------------------------------------------------------------------



 



              STANDARD CHARTERED BANK
 
       
 
  By:   /s/ Maria Carolina Torres
 
       
 
  Name:   Maria Carolina Torres
 
       
 
  Title:   Syndications, Capital Markets
 
       
 
       
 
  By:   /s/ Robert K. Reddington
 
       
 
  Name:   Robert K. Reddington
 
       
 
  Title:   AVP/Credit Documentation,
Credit Risk Control
 
       

S-27



--------------------------------------------------------------------------------



 



              SUMITOMO MITSUI BANKING CORP., NEW YORK
 
       
 
  By:   /s/ Leo E. Pagarigan
 
       
 
  Name:   Leo E. Pagarigan
 
       
 
  Title:   General Manager
 
       

S-28



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Thomas Marks
 
       
 
  Name:   Thomas Marks
 
       
 
  Title:   Vice President
 
       

S-29



--------------------------------------------------------------------------------



 



              UBS LOAN FINANCE LLC
 
       
 
  By:   /s/ Richard L. Tavrow
 
       
 
  Name:   Richard L. Tavrow
 
  Title:   Director, Banking Products Services, US
 
       
 
       
 
  By:   /s/ Irja R. Otsa
 
       
 
  Name:   Irja R. Otsa
 
       
 
  Title:   Associate Director, Banking Products
Services, US
 
       

S-30



--------------------------------------------------------------------------------



 



              UNION BANK OF CALIFORNIA, N.A.
 
       
 
  By:   /s/ James B. Goudy
 
       
 
  Name:   James B. Goudy
 
       
 
  Title:   Vice President
 
       

S-31



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, N.A.
 
       
 
  By:   /s/ Gavin S. Holles
 
       
 
  Name:   Gavin S. Holles
 
       
 
  Title:   Vice President
 
       

S-32



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                     ,      
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
          Reference is made to that certain Credit Agreement, dated as of May 9,
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Flextronics International Ltd., a Singapore
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, and Swing Line Lender, and Bank of America, N.A. and The
Bank of Nova Scotia, as L/C Issuers.
          The Company hereby requests, on behalf of itself or, if applicable,
the Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):
          o A Borrowing of Committed Loans                o A conversion or
continuation of Loans

  1.   On_____(a Business Day).     2.   In the amount of _____.     3.  
Comprised of________.
[Type of Committed Loan requested]     4.   In the following currency:
____________________     5.   For Eurocurrency Rate Loans: with an Interest
Period of months.     6.   On behalf of __________________ [insert name of
Applicable Designated Borrower].

          The Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01 of the Agreement.

                  FLEXTRONICS INTERNATIONAL LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

A-1
Form of Committed Loan Notice



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:                     ,      

To:     Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
          Reference is made to that certain Credit Agreement, dated as of May 9,
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Flextronics International Ltd., a Singapore
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, and Swing Line Lender, and Bank of America, N.A. and The
Bank of Nova Scotia, as L/C Issuers.
          The undersigned hereby requests a Swing Line Loan:

  1.   On ___(a Business Day).     2.   In the amount of $___.

          The Swing Line Borrowing requested herein complies with the
requirements of the provisos to the first sentence of Section 2.04(a) of the
Agreement.

                  FLEXTRONICS INTERNATIONAL LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

B - 1
Form of Swing Line Loan Notice



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTE
          FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises
to pay to ___or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of May 9, 2007 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Flextronics International Ltd., the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, and Swing Line Lender, and Bank of America, N.A.
and The Bank of Nova Scotia, as L/C Issuers.
          The Borrower promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement.
Except as otherwise provided in Section 2.04(f) of the Agreement with respect to
Swing Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Committed Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
          This Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. [This Note is also entitled to the
benefits of the [Company Guaranty][Subsidiary Guaranty].] Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Agreement.
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount,
currency and maturity of its Loans and payments with respect thereto.
          The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

C - 1
Form of Note



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

                  FLEXTRONICS INTERNATIONAL LTD.

[OR]

[APPLICABLE DESIGNATED BORROWER]

   
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

C - 2
Form of Note



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                               
              Amount of                                   Currency            
Principal or     Outstanding                             and     End of    
Interest     Principal                     Type of     Amount of     Interest  
  Paid This     Balance     Notation       Date     Loan Made     Loan Made    
Period     Date     This Date     Made By  
 
                                                       
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         
 
                                                       
 
                                         

C - 3
Form of Note



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
          Reference is made to that certain Credit Agreement, dated as of May 9,
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Flextronics International Ltd., a Singapore
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, and Swing Line Lender, and Bank of America, N.A. and The
Bank of Nova Scotia, as L/C Issuers.
          The undersigned Responsible Officer hereby certifies as of the date
hereof that he/she is the ________ of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
          1. The Company has delivered the year-end audited Financial Statements
required by Section 6.01(b) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
          1. The Company has delivered the unaudited Financial Statements
required by Section 6.01(a) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
          2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.
          3. A review of the activities of the Company during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Company performed and observed
all its Obligations under the Loan Documents, and
[select one:]

D - 1
Form of Compliance Certificate



--------------------------------------------------------------------------------



 



          [to the best knowledge of the undersigned, during such fiscal period
the Company performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
—or—
          [to the best knowledge of the undersigned, during such fiscal period
the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
          4. The representations and warranties of (i) the Borrowers contained
in Article V of the Agreement and (ii) each Loan Party contained in each other
Loan Document or in any document furnished at any time under or in connection
with the Loan Documents, are (A) in the case of representations and warranties
that are qualified as to materiality, true and correct, and (B) in the case of
representations and warranties that are not qualified as to materiality, true
and correct in all material respects, in each case on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct or true and correct
in all material respects, as the case may be, as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in Section 5.09 of the Agreement shall be deemed to refer
to the most recent statements furnished pursuant to subsections (a) and (b) of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.
          5. The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Certificate.
          IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                    ,                     .

                  FLEXTRONICS INTERNATIONAL LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

D - 2
Form of Compliance Certificate



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                          (“Statement
Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

I.   Section 7.13(b) — Fixed Charge Coverage Ratio.

                      A.   EBITDA for four consecutive fiscal quarters ending on
above date (“Subject Period”):        
 
                   
 
    1.     Net income or net loss (before provision for income
taxes) for Subject Period:   $    
 
                   
 
                   
 
    2.     All Interest Expense for Subject Period:   $    
 
                   
 
                   
 
    3.     Depreciation expenses for Subject Period:   $    
 
                   
 
                   
 
    4.     Amortization expenses for Subject Period:   $    
 
                   
 
                   
 
    5.     Non-cash charges for Subject Period:   $    
 
                   
 
                   
 
    6.     One-time cash charges associated with merger or acquisition-related
expenses which are paid in the Subject Period:   $    
 
                   
 
                   
 
    7.     One-time cash charges associated with restructuring costs which are
paid in the Subject Period:   $    
 
                   
 
                   
 
    8.     One-time cash charges associated with net losses from the early
extinguishment of notes or other Indebtedness, which are paid in the Subject
Period:   $    
 
                   
 
                   
 
    9.     Sum of Lines I.A. 6 + 7 + 8 (not exceeding $100,000,000 for Subject
Period):   $    
 
                   
 
                   
 
    10.     EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 9):   $    
 
                   
 
                    B.   Fixed charges:        
 
                   
 
    1.     All Interest Expense for Subject Period:   $    
 
                   
 
                   
 
    2.     Current portion of long term Indebtedness as at Statement Date (other
than Loans):   $    
 
                   
 
                   
 
    3.     Interest income for Subject Period:   $    
 
                   
 
                   
 
    4.     Total fixed charges (Line I.B.1 + 2 – 3):   $    
 
                   

D - 3
Form of Compliance Certificate



--------------------------------------------------------------------------------



 



                     
 
    C.     Fixed Charge Coverage Ratio (Line I.A.10 ¸ I.B.4):        
 
                   
 
                        Minimum required:   1.50 to 1.00
 
                    II.   Section 7.13(a) — Debt/EBITDA Ratio.        
 
                   
 
    A.     Total Indebtedness at Statement Date:   $    
 
                   
 
                   
 
    B.     EBITDA for Subject Period (Line I.A.10 above):   $    
 
                   
 
                   
 
    C.     Debt/EBITDA Ratio (Line II.A ¸ Line II.B):        
 
                   
 
                        Maximum permitted:   4.00 to 1.00

D - 4
Form of Compliance Certificate



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                          (“Statement
Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)

                                                                               
                          Twelve             Quarter       Quarter       Quarter
      Quarter       Months       EBITDA     Ended       Ended       Ended      
Ended       Ended                                                    
net income or net loss
                                                     
+ all Interest Expense
                                                     
+ depreciation expenses
                                                     
+ amortization expenses
                                                     
+ non-cash charges for Subject Period
                                                     
+ one-time cash charges, calculated in accordance with GAAP, associated with
merger-or-acquisition related expenses which are paid in the Subject Period
                                                     
+ one-time cash charges, calculated in accordance with GAAP, associated with
restructuring costs which are paid in the Subject Period
                                                     
+ one-time cash charges, calculated in accordance with GAAP, associated with net
losses from the early extinguish-ment of notes or other Indebtedness, which are
paid in the Subject Period
                                                     
= EBITDA
                                                     

D - 5
Form of Compliance Certificate



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
          For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

             
1.
  Assignor[s]:        
 
           
 
           
 
           
 
           
2.
  Assignee[s]:        
 
           
 
           
 
                [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]

E - 1
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 



3.   Borrower(s): Flextronics International Ltd. and Designated Borrowers.   4.
  Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement.   5.   Credit Agreement: Credit Agreement, dated as of
May 9, 2007, among Flextronics International Ltd., the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, and Swing Line
Lender, and Bank of America, N.A. and The Bank of Nova Scotia, as L/C Issuers.

     6. Assigned Interest[s]:

                                                                               
                Aggregate                                                      
  Amount of       Amount of       Percentage                                    
    Commitment/       Commitment/       Assigned of                            
  Facility       Loans       Loans       Commitment/       CUSIP      
Assignor[s]     Assignee[s]       Assigned       for all Lenders       Assigned
      Loans       Number                                                        
   
 
                        $         $           %                
 
                        $         $           %                
 
                        $         $           %                

    [7. Trade Date: _________]

Effective Date: ___, 20___[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
          The terms set forth in this Assignment and Assumption are hereby
agreed to:

                  ASSIGNOR
[NAME OF ASSIGNOR]    
 
           
 
  By:        
 
           
 
      Title:    
 
                ASSIGNEE
[NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
      Title:    

E - 2
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 



[Consented to and] Accepted:
BANK OF AMERICA, N.A., as
     Administrative Agent

         
By:
       
 
       
 
  Title:    
 
        [Consented to:]    
 
        FLEXTRONICS INTERNATIONAL LTD.    
 
       
By:
       
 
       
 
  Title:    

E - 3
Form of Assignment and Assumption



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
FLEXTRONICS INTERNATIONAL LTD.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not
E-4
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
E-5
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF COMPANY GUARANTY
[See attached]
F-1
Form of Company Guaranty

 



--------------------------------------------------------------------------------



 



[FORM OF COMPANY GUARANTY]
     THIS GUARANTY (this “Guaranty”), dated as of May 9, 2007, is made by
Flextronics International Ltd., a Singapore corporation acting, subject to
Section 23 hereof, through its Bermuda branch (the “Guarantor”), in favor of the
Lenders from time to time party to the Credit Agreement referred to below and
Bank of America, as Administrative Agent.
     A. Guarantor, the Designated Borrowers, the Lenders from time to time party
thereto (each a “Lender” and, collectively, together with the Swingline Lender
and the L/C Issuers, the “Lenders”) and the Administrative Agent are parties to
a Credit Agreement dated as of May 9, 2007 (as amended, modified, renewed or
extended from time to time, the “Credit Agreement”).
     B. The Designated Borrowers are Subsidiaries of the Guarantor.
     C. It is a condition precedent to the making of Loans to and the issuance
of Letters of Credit for the account of the Borrowers under the Credit Agreement
that the Guarantor guarantee the indebtedness and other obligations of each
Designated Borrower to the Guaranteed Parties under or in connection with the
Credit Agreement.
     D. The Guarantor, as the parent of the Designated Borrowers, will derive
substantial direct and indirect benefits from the making of the Loans to and the
issuance of Letters of Credit for the account of the Designated Borrowers
pursuant to the Credit Agreement (which benefits are hereby acknowledged by the
Guarantor).
     Accordingly, to induce the Administrative Agent and the Lenders to enter
into the Credit Agreement, and in consideration thereof, the Guarantor hereby
agrees as follows:
          SECTION 1. Definitions; Interpretation.
          (a) Terms Defined in Credit Agreement. All capitalized terms used in
this Guaranty (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.
          (b) Certain Defined Terms. As used in this Guaranty (including in the
recitals hereof), the following terms shall have the following meanings:
     “Agreement Currency” has the meaning set forth in Section 22.
     “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.).
     “Collateral” means any property and interests and proceeds thereof now or
hereafter acquired by the Guarantor, any Designated Borrower or any other Person
in which a Lien shall exist in favor of the Guaranteed Parties to secure the
Guaranteed Obligations.

1



--------------------------------------------------------------------------------



 



     “Collateral Documents” means any agreement pursuant to which the Guarantor,
any Designated Borrower or any other Person provides a Lien on any Collateral
securing any or all of the Guaranteed Obligations and all filings, documents and
agreements made or delivered pursuant thereto.
     “Credit Agreement” has the meaning specified in the recitals to this
Guaranty.
     “Guaranteed Obligations” has the meaning set forth in Section 2.
     “Guaranteed Parties” means the Administrative Agent and each Lender.
     “Guarantor Documents” means this Guaranty and all other certificates,
documents, agreements and instruments delivered to any Guaranteed Party under or
in connection with this Guaranty and the Loan Documents.
     “Insolvency Proceeding” means, with respect to any Person, (a) any case,
action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; in either
case undertaken under Debtor Relief Laws.
     “Judgment Currency” has the meaning set forth in Section 22.
     “Lenders” has the meaning specified in the recitals to this Guaranty.
     “Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” has the meaning set forth in Section 8(c).
     “Taxes” has the meaning set forth in Section 8(b).
          (c) Interpretation. The rules of interpretation set forth in
Sections 1.02 and 1.03 of the Credit Agreement shall be applicable to this
Guaranty and are incorporated herein by this reference.

2



--------------------------------------------------------------------------------



 



          SECTION 2. Guaranty. The Guarantor hereby absolutely, unconditionally
and irrevocably guarantees for the Guaranteed Parties, and their respective
successors, endorsees, transferees and assigns, the full and prompt payment when
due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) and performance of the indebtedness,
liabilities and other obligations of each Designated Borrower (now existing or
hereafter arising pursuant to Section 2.14 of the Credit Agreement) to the
Guaranteed Parties under or in connection with the Credit Agreement, the Notes
and the other Loan Documents, including all unpaid principal of the Loans, all
interest accrued thereon, all amounts owing in respect of the L/C Obligations,
all fees due under the Credit Agreement and all other amounts payable by each
Designated Borrower to the Guaranteed Parties thereunder, in connection
therewith, and in connection with any other Loan Document. The terms
“indebtedness,” “liabilities” and “obligations” are used herein in their most
comprehensive sense and include any and all advances, debts, obligations and
liabilities, whether now existing or hereafter arising, whether voluntary or
involuntary and whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and whether recovery upon such
indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any Debtor Relief
Laws, and including interest that accrues after the commencement by or against
any Designated Borrower or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding. The
foregoing indebtedness, liabilities and other obligations of each Designated
Borrower, and all other indebtedness, liabilities and obligations to be paid or
performed by the Guarantor in connection with this Guaranty (including any and
all amounts due under Section 12), shall hereinafter be collectively referred to
as the “Guaranteed Obligations.”
          SECTION 3. Liability of Guarantor. The liability of the Guarantor
under this Guaranty shall be irrevocable, absolute, independent and
unconditional, and shall not be affected by any circumstance which might
constitute a discharge of a surety or guarantor other than the indefeasible
payment and performance in full of all Guaranteed Obligations. In furtherance of
the foregoing and without limiting the generality thereof, the Guarantor agrees
as follows:
          (a) the Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of the Guarantor and shall not be contingent upon
any Guaranteed Party’s exercise or enforcement of any remedy it may have against
any Designated Borrower or any other Person, or against any Collateral;
          (b) this Guaranty is a guaranty of payment when due and not merely of
collectibility;
          (c) the Guaranteed Parties may enforce this Guaranty upon the
occurrence and during the continuance of an Event of Default notwithstanding the
existence of any dispute between any of the Guaranteed Parties and any
Designated Borrower with respect to the existence of such Event of Default;
          (d) the Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge the
Guarantor’s liability for any portion of the Guaranteed Obligations remaining
unsatisfied; and

3



--------------------------------------------------------------------------------



 



          (e) the Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall the Guarantor be exonerated or
discharged by, any of the following events:
               (i) any Insolvency Proceeding with respect to any Designated
Borrower, the Guarantor, any other Loan Party or any other Person;
               (ii) any limitation, discharge, or cessation of the liability of
any Designated Borrower, the Guarantor, any other Loan Party or any other Person
for any Guaranteed Obligations due to any statute, regulation or rule of law, or
any invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations or the Loan Documents;
               (iii) any merger, acquisition, consolidation or change in
structure of any Designated Borrower, the Guarantor or any other Loan Party or
Person, or any sale, lease, transfer or other disposition of any or all of the
assets or shares of any Designated Borrower, the Guarantor, any other Loan Party
or other Person;
               (iv) any assignment or other transfer, in whole or in part, of
any Guaranteed Party’s interests in and rights under this Guaranty or the other
Loan Documents, including any Guaranteed Party’s right to receive payment of the
Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of any Guaranteed Party’s interests in and to any of the Collateral;
               (v) any claim, defense, counterclaim or setoff, other than that
of prior performance, that any Designated Borrower, the Guarantor, any other
Loan Party or other Person may have or assert, including any defense of
incapacity or lack of corporate or other authority to execute any of the Loan
Documents;
               (vi) any Guaranteed Party’s amendment, modification, renewal,
extension, cancellation or surrender of any Loan Document, any Guaranteed
Obligations, or any Collateral, or any Guaranteed Party’s exchange, release, or
waiver of any Collateral;
               (vii) any Guaranteed Party’s exercise or nonexercise of any
power, right or remedy with respect to any of the Collateral, including any
Guaranteed Party’s compromise, release, settlement or waiver with or of any
Designated Borrower, any other Loan Party or any other Person;
               (viii) any Guaranteed Party’s vote, claim, distribution,
election, acceptance, action or inaction in any Insolvency Proceeding related to
the Guaranteed Obligations;
               (ix) any impairment or invalidity of any of the Collateral or any
other collateral securing any of the Guaranteed Obligations or any failure to
perfect any of the Liens of the Guaranteed Parties thereon or therein; and

4



--------------------------------------------------------------------------------



 



               (x) any other guaranty, whether by the Guarantor or any other
Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of any Designated Borrower to any
Guaranteed Party.
          SECTION 4. Consents of Guarantor. The Guarantor hereby unconditionally
consents and agrees that, without notice to or further assent from the
Guarantor:
          (a) the principal amount of the Guaranteed Obligations may be
increased or decreased and additional Obligations of the Loan Parties under the
Loan Documents may be incurred, by one or more amendments, modifications,
renewals or extensions of any Loan Document or otherwise;
          (b) the time, manner, place or terms of any payment under any Loan
Document may be extended or changed, including by an increase or decrease in the
interest rate on any Guaranteed Obligation or any fee or other amount payable
under such Loan Document, by an amendment, modification or renewal of any Loan
Document or otherwise;
          (c) the time for any Designated Borrower’s (or any other Person’s)
performance of or compliance with any term, covenant or agreement on its part to
be performed or observed under any Loan Document may be extended, or such
performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Guaranteed Parties may deem proper;
          (d) any Guaranteed Party may discharge or release, in whole or in
part, any other Loan Party or any other Person liable for the payment and
performance of all or any part of the Guaranteed Obligations, and may permit or
consent to any such action or any result of such action, and shall not be
obligated to demand or enforce payment upon any of the Collateral or any other
collateral, nor shall any Guaranteed Party be liable to the Guarantor for any
failure to collect or enforce payment or performance of the Guaranteed
Obligations from any Person or to realize on the Collateral or other collateral
therefor;
          (e) in addition to the Collateral, the Guaranteed Parties may take and
hold other security (legal or equitable) of any kind, at any time, as collateral
for the Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof;
          (f) the Guaranteed Parties may request and accept other guaranties of
the Guaranteed Obligations and any other indebtedness, obligations or
liabilities of any Designated Borrower to any Guaranteed Party and may, from
time to time, in whole or in part, surrender, release, subordinate, modify,
waive, rescind, compromise or extend any such guaranty and may permit or consent
to any such action or the result of any such action; and
          (g) the Guaranteed Parties may exercise, or waive or otherwise refrain
from exercising, any other right, remedy, power or privilege (including the
right to accelerate the maturity of any Loan and any power of sale) granted by
any Loan Document or other security document or agreement, or otherwise
available to any Guaranteed Party, with respect to the

5



--------------------------------------------------------------------------------



 



Guaranteed Obligations or any of the Collateral, even if the exercise of such
right, remedy, power or privilege affects or eliminates any right of subrogation
or any other right of the Guarantor against the Designated Borrowers;
all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.
          SECTION 5. Guarantor Waivers.
          (a) Certain Waivers. The Guarantor waives and agrees not to assert:
               (i) any right to require any Guaranteed Party to marshal assets
in favor of any Designated Borrower, the Guarantor, any other Loan Party or any
other Person, to proceed against the Designated Borrowers, any other Loan Party
or any other Person, to proceed against or exhaust any of the Collateral, to
give notice of the terms, time and place of any public or private sale of
personal property security constituting the Collateral or other collateral for
the Guaranteed Obligations or comply with any other provisions of § 9-611 of the
New York Uniform Commercial Code (or any equivalent provision of any other
applicable law) or to pursue any other right, remedy, power or privilege of any
Guaranteed Party whatsoever;
               (ii) the defense of the statute of limitations in any action
hereunder or for the collection or performance of the Guaranteed Obligations;
               (iii) any defense arising by reason of any lack of corporate or
other authority or any other defense of the Designated Borrowers or any other
Person;
               (iv) any defense based upon any Guaranteed Party’s errors or
omissions in the administration of the Guaranteed Obligations;
               (v) any rights to set-offs and counterclaims;
               (vi) any defense based upon an election of remedies (including,
if available, an election to proceed by nonjudicial foreclosure) which destroys
or impairs the subrogation rights of the Guarantor or the right of the Guarantor
to proceed against any Designated Borrower or any other obligor of the
Guaranteed Obligations for reimbursement; and
               (vii) without limiting the generality of the foregoing, to the
fullest extent permitted by law, any defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties, or which may conflict with the terms of this Guaranty.
          (b) Additional Waivers.
               (i) The Guarantor waives any and all notice of the acceptance of
this Guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by the
Guaranteed Parties upon this Guaranty, or the exercise of any right, power or
privilege hereunder. The Guaranteed Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in

6



--------------------------------------------------------------------------------



 



reliance upon this Guaranty. The Guarantor waives promptness, diligence,
presentment, protest, demand for payment, notice of default, dishonor or
nonpayment and all other notices to or upon the Designated Borrowers, the
Guarantor or any other Person with respect to the Guaranteed Obligations.
               (ii) Until the Guaranteed Obligations have been paid in full in
cash, the Guarantor waives (A) its rights of subrogation and reimbursement,
(B) any defenses the Guarantor may have to the Guaranty by reason of an election
of remedies by the Guaranteed Parties, (C) any rights or defenses the Guarantor
may have by reason of protection afforded to any Designated Borrower or any
other Loan Party pursuant to the anti-deficiency or other laws of the State of
New York limiting or discharging the Designated Borrowers’ or such other Loan
Party’s indebtedness, (D) any defenses arising by reason of any disability or
other defense of the Designated Borrowers or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Guaranteed Party) of the liability of any Designated Borrower, (E) any defenses
based on any claim that the Guarantor’s obligations exceed or are more
burdensome than those of the Designated Borrowers, (F) any right to compel any
Guaranteed Party to proceed against or exhaust any security for the Guaranteed
Obligations (or to proceed against such security in a particular order) or to
pursue any other remedy in such Guaranteed Party’s power whatsoever, and (G) any
benefit of and any right to participate in any security now or hereafter held by
the Guaranteed Parties.
               (iii) The Guarantor warrants and agrees that each of the waivers
set forth herein is made with full knowledge of its significance and
consequences and that if any such waivers are determined to be contrary to any
applicable law or public policy, such waivers shall be effective only to the
maximum extent permitted by applicable law.
          (c) Independent Obligations. The obligations of the Guarantor
hereunder are independent of and separate from the obligations of any other
guarantor of the Guaranteed Obligations, the Designated Borrowers and any other
Loan Party and upon the occurrence and during the continuance of any Event of
Default, a separate action or actions may be brought against the Guarantor,
whether or not the Designated Borrowers or any such other Loan Party is joined
therein or a separate action or actions are brought against any Designated
Borrower or any such other Loan Party.
          (d) Financial Condition of Designated Borrowers. The Guarantor shall
not have any right to require any Guaranteed Party to obtain or disclose any
information with respect to: (i) the financial condition or character of the
Designated Borrowers or the ability of the Designated Borrowers to pay and
perform the Obligations; (ii) the Guaranteed Obligations; (iii) the Collateral;
(iv) the existence or nonexistence of any other guarantees of all or any part of
the Guaranteed Obligations; (v) any action or inaction on the part of any
Guaranteed Party or any other Person; or (vi) any other matter, fact or
occurrence whatsoever.
          SECTION 6. Subrogation. Until the Guaranteed Obligations (other than
contingent indemnification obligations) shall be satisfied in full and the
Commitments shall be terminated, the Guarantor shall not have, and the Guarantor
shall not directly or indirectly exercise, (a) any rights that it may acquire by
way of subrogation under this Guaranty, by any payment hereunder or otherwise,
(b) any rights of contribution, indemnification, reimbursement

7



--------------------------------------------------------------------------------



 



or similar suretyship claims arising out of this Guaranty, or (c) any other
right which it might otherwise have or acquire (in any way whatsoever) which
could entitle it at any time to share or participate in any right, remedy or
security of any Guaranteed Party as against the Designated Borrowers or any
other Loan Party, whether in connection with this Guaranty, any of the other
Loan Documents or otherwise. If any amount shall be paid to the Guarantor on
account of the foregoing rights at any time when all the Guaranteed Obligations
shall not have been paid in full, such amount shall be held in trust for the
benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents. Upon the indefeasible payment in full of the Guaranteed Obligations
and the termination of all Commitments, the Guarantor shall be subrogated to the
rights of the Guaranteed Parties against the Designated Borrowers to the extent
otherwise permitted by law; provided that such subrogation shall not
(i) constitute a representation or warranty, express or implied, by any
Guaranteed Party as to the enforceability or collectibility of any obligations
of the Designated Borrowers under the Loan Documents or as to the perfection,
priority or enforceability of any lien or security interest contained in or
relating to any Loan Document; (ii) grant to the Guarantor any right of recourse
against any Guaranteed Party in respect thereof; (iii) give rise to any duty on
the part of any Guaranteed Party to cooperate with the Guarantor in the
protection, preservation or enforcement of any rights the Guarantor may have
against any Designated Borrower or any other Loan Party; (iv) impair any
Guaranteed Party’s unfettered discretion to settle or otherwise compromise any
claims such Guaranteed Party may have against any Designated Borrower or
otherwise impair or affect any of the waivers or consents contained herein; or
(v) restrict any Guaranteed Party from enforcing or forbearing from enforcing
any of its rights or remedies against any Designated Borrower; provided,
further, that the Guarantor shall, upon demand, indemnify each Guaranteed Party
against any and all costs and expenses arising directly or indirectly in
connection with such right of subrogation.
          SECTION 7. Continuing Guaranty; Reinstatement.
          (a) This Guaranty is a continuing guaranty and agreement of
subordination relating to any Guaranteed Obligations, including Guaranteed
Obligations which may exist continuously or which may arise from time to time in
connection with successive transactions consummated under the Credit Agreement
and the other Loan Documents, and the Guarantor expressly acknowledges that this
Guaranty shall remain in full force and effect notwithstanding that there may be
periods in which no Guaranteed Obligations exist. This Guaranty shall continue
in effect and be binding upon the Guarantor until termination of the Commitments
and payment and performance in full of the Guaranteed Obligations.
          (b) This Guaranty shall continue to be effective or shall be
reinstated and revived, as the case may be, if, for any reason, any payment of
the Guaranteed Obligations by or on behalf of any of the Borrowers (or receipt
of any proceeds of Collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to the Borrower, its estate, trustee, receiver or any other Person (including
under the Bankruptcy Code or other state or federal law), or must otherwise be
restored by the Administrative Agent or any Lender, whether as a result of
Insolvency Proceedings or otherwise. To the extent any payment is so rescinded,
set aside, voided or otherwise repaid or restored, the

8



--------------------------------------------------------------------------------



 



Guaranteed Obligations shall be revived in full force and effect without
reduction or discharge for such payment.
          SECTION 8. Payments.
          (a) The Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which any
Guaranteed Party or any other Person may have against the Guarantor by virtue
hereof, upon the failure of any Designated Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under § 362(a) of the Bankruptcy Code or comparable provision of other
applicable Debtor Relief Laws), the Guarantor shall forthwith pay, or cause to
be paid, in cash, to the Administrative Agent an amount equal to the amount of
the Guaranteed Obligations then due as aforesaid (including interest which, but
for the filing of a petition in any Insolvency Proceeding with respect to any
Designated Borrower, would have accrued on such Guaranteed Obligations, whether
or not a claim is allowed against the Designated Borrower for such interest in
any such Insolvency Proceeding). The Guarantor shall make each payment
hereunder, unconditionally in full without set-off, counterclaim or other
defense, on the day when due in the currency in which such Guaranteed
Obligations are denominated in Same Day Funds, to the Administrative Agent at
such office of the Administrative Agent and to such account as is specified in
the Credit Agreement.
          (b) Any and all payments by the Guarantor to or for the account of any
Guaranteed Party under the Guarantor Documents shall be made free and clear of
and without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding, in the case of
any Guaranteed Party, taxes imposed on or measured by its overall net income,
and franchise taxes imposed on it (in lieu of net income taxes), in each case
(i) by the jurisdiction (or any political subdivision thereof) under the laws of
which such Guaranteed Party is organized or maintains a lending office or
(ii) by reason of any connection between the jurisdiction imposing such tax and
such Administrative Agent, Lender (or its applicable Lending Office) or L/C
Issuer or other recipient other than a connection arising solely from such
Administrative Lender, Lender (or its applicable Lending Office) or L/C Issuer
or other recipient having executed, delivered or performed its obligations
under, or received payment under or enforced, this Agreement, or any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Borrower is located (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Taxes”). If
the Guarantor shall be required by any laws to deduct any Taxes from or in
respect of any sum payable under the Guarantor Documents to any Guaranteed Party
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section), each of the Administrative Agent or Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Guarantor shall make such deductions,
(iii) the Guarantor shall timely pay the full amount deducted to the relevant
Governmental Authority or other taxation authority in accordance with applicable
laws,

9



--------------------------------------------------------------------------------



 



and (iv) within 30 days after the date of such payment, the Guarantor shall
furnish to the Administrative Agent (which shall forward the same to such
Guaranteed Party) the original or a certified copy of a receipt evidencing
payment thereof.
          (c) In addition, the Guarantor agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under the
Guarantor Documents or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, the Guarantor Documents
(hereinafter referred to as “Other Taxes”).
          (d) Without limiting the provisions of subsection (c) above, the
Guarantor shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
          (e) The Guarantor agrees to indemnify the Administrative Agent and
each Lender, within 10 Business Days after demand therefor, for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Guarantor by a Lender (with a copy to the Administrative Agent) or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
          (f) Any payment by the Guarantor hereunder the application of which is
not otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Credit Agreement.
          (g) As soon as practicable after any payment of Taxes or Other Taxes
by Guarantor to a Governmental Authority Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payments, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
          (h) The agreements in this Section 8 shall survive the payment of all
Guaranteed Obligations.
          SECTION 9. Consideration. In order to induce the Lenders to make Loans
to and issue Letters of Credit for the account of the Designated Borrowers
pursuant to the Credit Agreement, the Guarantor represents and warrants to each
Guaranteed Party that the Guarantor has received at least “reasonably equivalent
value” (as such phrase is used in § 548 of the Bankruptcy Code), and “fair
consideration” (as such term is used in § 272 of the New York Uniform Fraudulent
Conveyance Act) and more than sufficient consideration to support its
obligations hereunder in respect of the Guaranteed Obligations and under any of
the Collateral Documents to which it is a party.

10



--------------------------------------------------------------------------------



 



          SECTION 10. Notices. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed, emailed (subject to the
provisions of the final sentence of this Section 10) or delivered, in the case
of the Guarantor, to the address or facsimile number or email address specified
on the signature page hereof, and in the case of any Guaranteed Party, to the
address or facsimile number or email address specified in the Credit Agreements,
or to such other address, facsimile number or email address as shall be
designated by such party in a notice to the other parties. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the intended recipient and (ii) (A) if delivered
by hand or by courier, when signed for by the intended recipient; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone, when delivered; and (D) if delivered by electronic mail (which
form of delivery is subject to the provisions of the final sentence of this
Section 10), when delivered. In no event shall a voicemail message be effective
as a notice, communication or confirmation hereunder. Electronic mail and
Internet and intranet websites may be used only to distribute routine
communications, and to distribute documents for execution by the parties
thereto, and may not be used for any other purpose.
          SECTION 11. No Waiver; Cumulative Remedies. No failure by any
Guaranteed Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Guarantor
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
          SECTION 12. Costs and Expenses.
          (a) Costs and Expenses. The Guarantor shall: (i) pay or reimburse the
Administrative Agent for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Guaranty and the other Guarantor Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable costs and expenses of counsel; and (ii) pay or
reimburse the Administrative Agent and each other Guaranteed Party for all costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Guaranty or the other
Guarantor Documents (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and during
any legal proceeding, including any proceeding under any Debtor Relief Laws),
including all costs and expenses of counsel. The foregoing costs and expenses
shall include all search, filing, recording, title insurance and appraisal
charges and fees and taxes related thereto, and other out-of-pocket expenses
incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by any Guaranteed Party.

11



--------------------------------------------------------------------------------



 



          (b) Interest. Any amounts payable by the Guarantor under this
Section 12 or otherwise under this Guaranty if not paid upon demand shall bear
interest from the date of such demand until paid in full, at a fluctuating
interest rate per annum at all times equal to the Default Rate applicable to
Base Rate Loans to the fullest extent permitted by applicable Law. Any such
interest shall be due and payable upon demand and shall be calculated on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed.
          (c) Payment. All amounts due under this Section 12 shall be payable
within ten Business Days after demand therefor.
          (d) Survival. The agreements in this Section 12 shall survive the
termination of the Commitments and repayment of all Guaranteed Obligations.
          SECTION 13. Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by law, upon the occurrence and during the continuance
of any Event of Default each Lender, the L/C issuer and each of their respective
Affiliates is authorized at any time and from time to time, without prior notice
to the Guarantor, any such notice being waived by the Guarantor to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of the Guarantor against any and
all Obligations owing to such Lender or the L/C Issuer, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
or L/C Issuer shall have made demand under this Guaranty or any other Guarantor
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness. Each of the Lenders and L/C Issuers agree (by its acceptance
hereof) promptly to notify the Guarantor and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.
          SECTION 14. Marshalling; Payments Set Aside. Neither the
Administrative Agent nor any other Guaranteed Party shall be under any
obligation to marshal any assets in favor of the Guarantor or any other Person
or against or in payment of any or all of the Guaranteed Obligations. To the
extent that the Guarantor makes a payment to any Guaranteed Party, or any
Guaranteed Party exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Guaranteed Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each of the
Lenders severally agrees (by its acceptance hereof) to pay to the Administrative
Agent upon demand its pro rata share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

12



--------------------------------------------------------------------------------



 



          SECTION 15. Benefits of Guaranty. This Guaranty is entered into for
the sole protection and benefit of the Administrative Agent and each other
Guaranteed Party and their respective successors and assigns, and no other
Person (other than any Indemnitee specified herein) shall be a direct or
indirect beneficiary of, or shall have any direct or indirect cause of action or
claim in connection with, this Guaranty. The Guaranteed Parties, by their
acceptance of this Guaranty, shall not have any obligations under this Guaranty
to any Person other than the Guarantor, and such obligations shall be limited to
those expressly stated herein.
          SECTION 16. Binding Effect; Assignment.
          (a) Binding Effect. This Guaranty shall be binding upon the Guarantor
and its successors and assigns, and inure to the benefit of and be enforceable
by the Administrative Agent and each other Guaranteed Party and their respective
successors, endorsees, transferees and assigns.
          (b) Assignment. Except to the extent otherwise provided in the Credit
Agreement, the Guarantor shall not have the right to assign or transfer its
rights and obligations hereunder or under any other Guarantor Documents without
the prior written consent of the Required Lenders. Each Lender may, without
notice to or consent by the Guarantor, sell, assign, transfer or grant
participations in all or any portion of such Lender’s rights and obligations
hereunder and under the other Guarantor Documents in connection with any sale,
assignment, transfer or grant of a participation by such Lender in accordance
with Section 10.06 of the Credit Agreement of or in its rights and obligations
thereunder and under the other Loan Documents. In the event of any grant of a
participation, the participant (A) shall be deemed to have a right of setoff
under Section 13 in respect of its participation to the same extent as if it
were such “Guaranteed Party;” and (B) shall also be entitled to the benefits of
Section 12.
          SECTION 17. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          SECTION 18. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER GUARANTOR DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

13



--------------------------------------------------------------------------------



 



          SECTION 19. Entire Agreement; Amendments and Waivers. This Guaranty
together with the other Guarantor Documents embodies the entire agreement of the
Guarantor with respect to the matters set forth herein and supersedes all prior
or contemporaneous agreements and understandings of the Guarantor, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended except by written agreement of the Guarantor, the Administrative Agent
and the Required Lenders. No waiver of any rights of the Guaranteed Parties
under any provision of this Guaranty or consent to any departure by the
Guarantor therefrom shall be effective unless in writing and signed by the
Administrative Agent and the Required Lenders, or the Administrative Agent (with
the written consent of the Required Lenders). Any such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
          SECTION 20. Severability. If any provision of this Guaranty or the
other Guarantor Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Guaranty and the other Guarantor Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
          SECTION 21. Counterparts. This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          SECTION 22. Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Guarantor Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of the Guarantor in respect of any such sum due from it to
any Guaranteed Party hereunder or under the other Guarantor Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of the Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Guarantor in the Agreement Currency, the Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent (by its acceptance hereof) agrees to return
the amount of any excess to the Guarantor (or to any other Person who may be
entitled thereto under applicable law). The agreements in this Section 22 shall
survive the termination of the Commitments and repayment of all Guaranteed
Obligations.

14



--------------------------------------------------------------------------------



 



          SECTION 23. Bermuda Branch; Full Recourse Obligations. All the
obligations of the Guarantor hereunder are incurred by Flextronics International
Ltd., a Singapore corporation (“FIL”) at its Bermuda branch located at Canon’s
Court, 22 Victoria Street, Hamilton HM 12 BERMUDA, and all payments hereunder
including, without limitation, payments of principal and interest, by the
Guarantor of the Guaranteed Obligations will be made through its Bermuda branch;
provided, however, that notwithstanding the foregoing, Guarantor acknowledges
and agrees that the Guarantor’s obligations hereunder are full recourse to FIL,
and are in no manner limited to any extent to any branch thereof and shall in no
manner impair the Administrative Agent’s or any Lender’s ability to enforce or
collect any of the Guaranteed Obligations from FIL.
          SECTION 24. California Judicial Reference. If any action or proceeding
is filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Guaranty or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Guarantor shall be solely responsible
to pay all fees and expenses of any referee appointed in such action or
proceeding.
[Remainder of page intentionally left blank]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has executed this Guaranty, as of the
date first above written.

              FLEXTRONICS INTERNATIONAL LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Signature Page To Guaranty]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF SUBSIDIARY GUARANTY
[See attached]
G-1
Form of Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



[FORM OF SUBSIDIARY GUARANTY]
     THIS GUARANTY (this “Guaranty”), dated as of May 9, 2007, is made by each
of the undersigned (together, the “Guarantors”; each a “Guarantor”), in favor of
the Lenders from time to time party to the Credit Agreement referred to below
and Bank of America, as Administrative Agent and Swingline Lender.
     A. Flextronics International, Ltd., a Singapore corporation (the
“Company”), the Designated Borrowers, the Lenders from time to time party
thereto (each a “Lender” and, collectively, together with the Swingline Lender
and the L/C Issuers, the “Lenders”) and the Administrative Agent are parties to
a Credit Agreement dated as of May 9, 2007 (as amended, modified, renewed or
extended from time to time, the “Credit Agreement”).
     B. The Guarantors are Subsidiaries of the Company.
     C. It is a condition precedent to the making of Loans to and the issuance
of Letters of Credit for the account of the Company and the Designated Borrowers
(together, the “Borrowers”) under the Credit Agreement that the Guarantors
guarantee the indebtedness and other obligations of each Borrower to the
Guaranteed Parties under or in connection with the Credit Agreement.
     D. The Guarantors, as Subsidiaries or Affiliates of the Borrowers, will
derive substantial direct and indirect benefits from the making of the Loans to
and the issuance of Letters of Credit for the account of the Borrowers pursuant
to the Credit Agreement (which benefits are hereby acknowledged by the
Guarantors).
     Accordingly, to induce the Administrative Agent and the Lenders to enter
into the Credit Agreement, and in consideration thereof, the Guarantors hereby
agree as follows:
          SECTION 1. Definitions; Interpretation.
          (a) Terms Defined in Credit Agreement. All capitalized terms used in
this Guaranty (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.
          (b) Certain Defined Terms. As used in this Guaranty (including in the
recitals hereof), the following terms shall have the following meanings:
     “Aggregate Guaranty Payments” shall mean, with respect to any Guarantor at
any time, the aggregate amount of all payments made by such Guarantor under this
Guaranty (including under Section 9 hereof) at or prior to such time.
     “Agreement Currency” has the meaning set forth in Section 24.

1



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.).
     “Collateral” means any property and interests and proceeds thereof now or
hereafter acquired by the Guarantors, any Borrower or any other Person in which
a Lien shall exist in favor of the Guaranteed Parties to secure the Guaranteed
Obligations.
     “Collateral Documents” means any agreement pursuant to which the
Guarantors, any Borrower or any other Person provides a Lien on any Collateral
securing any or all of the Guaranteed Obligations and all filings, documents and
agreements made or delivered pursuant thereto.
     “Credit Agreement” has the meaning specified in the recitals to this
Guaranty.
     “Fair Share” shall mean, with respect to any Guarantor at any time, an
amount equal to (i) a fraction, the numerator which is the Maximum Guaranty
Amount of such Guarantor and the denominator of which is the aggregate Maximum
Guaranty Amounts of all Guarantors, multiplied by (ii) the aggregate amount paid
by all Funding Guarantors under this Guaranty at or prior to such time.
     “Fair Share Shortfall” shall mean, with respect to any Guarantor at any
time, the amount, if any, by which the Fair Share of such Guarantor at such time
exceeds the Aggregate Guaranty Payments of such Guarantor at such time.
     “Funding Guarantor” has the meaning set forth in Section 9.
     “Guaranteed Obligations” has the meaning set forth in Section 2.
     “Guaranteed Parties” means the Administrative Agent and each Lender.
     “Guarantor Documents” means this Guaranty and all other certificates,
documents, agreements and instruments delivered to any Guaranteed Party under or
in connection with this Guaranty and the Loan Documents.
     “Insolvency Proceeding” means, with respect to any Person, (a) any case,
action or proceeding with respect to such Person before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; in either
case undertaken under Debtor Relief Laws.
     “Judgment Currency” has the meaning set forth in Section 24.
     “Lenders” has the meaning specified in the recitals to this Guaranty.

2



--------------------------------------------------------------------------------



 



     “Maximum Guaranty Amount” shall mean, with respect to any Guarantor at any
time, (i) the full amount of the Guaranteed Obligations at such time or (ii) if
any court of competent jurisdiction determines in any action to enforce this
Guaranty that enforcement against such Guarantor for the full amount of the
Guaranteed Obligations is not lawful under or would be subject to avoidance
under Section 548 of the Bankruptcy Code or any applicable provision of any
comparable law of any state or other jurisdiction, then the maximum amount
lawful and not subject to such avoidance.
     “Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” has the meaning set forth in Section 8(c).
     “Release Date” means, in respect of any Guarantor, the occurrence of any of
the following: (i) the date of receipt by the Administrative Agent of an
executed Guarantor Release Certificate in compliance with Section 6.11(b) of the
Credit Agreement in relation to such Guarantor, or (ii) the date the
Administrative Agent receives actual notice of the consummation of any of the
following in relation to such Guarantor, provided such transactions are
permitted under the Credit Agreement: (A) the sale of all or substantially all
of the Equity Securities issued by, or of all or substantially all of the assets
of, such Guarantor to a Person that is not FIL or any of its Affiliates, or
(B) a Substantial Spin-off of such Guarantor, (C) the dissolution, liquidation
or termination of the existence of such Guarantor, or (D) the merger or
amalgamation of such Guarantor with or into any Person other than FIL or any of
its Affiliates.
     “Solvent” means, as to any Person at any time, that (a) the fair value of
the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and as such liabilities are evaluated for purposes of
Section 101(32) of the Bankruptcy Code and, in the alternative, for purposes of
the New York Uniform Fraudulent Conveyance Act and other applicable state law;
(b) the present fair saleable value of the property of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

3



--------------------------------------------------------------------------------



 



     “Substantial Spin-off” means, in respect of any Guarantor, the sale,
transfer or distribution (including by means of a dividend) of 50% or more of
the Equity Securities of such Person entitled to vote for the board of directors
or similar governing body of such Person pursuant to a public offering or
spin-off (by means of a dividend) of such securities.
     “Taxes” has the meaning set forth in Section 8(b).
          (c) Interpretation. The rules of interpretation set forth in
Sections 1.02 and 1.03 of the Credit Agreement shall be applicable to this
Guaranty and are incorporated herein by this reference.
          SECTION 2. Guaranty.
          (a) The Guarantors each hereby jointly and severally, absolutely,
unconditionally and irrevocably guarantee for the Guaranteed Parties, and their
respective successors, endorsees, transferees and assigns, the full and prompt
payment when due (whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise) and performance of the
indebtedness, liabilities and other obligations of each Borrower (now existing
or hereafter arising pursuant to Section 2.14 of the Credit Agreement) to the
Guaranteed Parties under or in connection with the Credit Agreement, the Notes
and the other Loan Documents, including all unpaid principal of the Loans, all
interest accrued thereon, all amounts owing in respect of L/C Obligations, all
fees due under the Credit Agreement and all other amounts payable by each
Borrower to the Guaranteed Parties thereunder, in connection therewith, and in
connection with any other Loan Document. The terms “indebtedness,” “liabilities”
and “obligations” are used herein in their most comprehensive sense and include
without limitation any and all advances, debts, obligations and liabilities,
whether now existing or hereafter arising, whether voluntary or involuntary and
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and whether recovery upon such indebtedness,
liabilities and obligations may be or hereafter become unenforceable or shall be
an allowed or disallowed claim under any Debtor Relief Law, and including
interest that accrues after the commencement by or against any Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding. The foregoing indebtedness, liabilities
and other obligations of each Borrower, and all other indebtedness, liabilities
and obligations to be paid or performed by the Guarantors in connection with
this Guaranty (including any and all amounts due under Section 14), shall
hereinafter be collectively referred to as the “Guaranteed Obligations.”
          (b) To the extent that any court of competent jurisdiction shall
impose by final judgment under applicable law (including if applicable, the New
York Uniform Fraudulent Conveyance Act or other applicable state law and §§ 544
and 548 of the Bankruptcy Code) any limitations on the amount of any Guarantor’s
liability with respect to the Guaranteed Obligations which any Guaranteed Party
can enforce under this Guaranty, the Guaranteed Parties by their acceptance
hereof accept such limitation on the amount of the Guarantor’s liability
hereunder to the extent needed to make this Guaranty and the Guarantor Documents
fully enforceable and nonavoidable.

4



--------------------------------------------------------------------------------



 



          SECTION 3. Liability of Guarantors. The liability of each Guarantor
under this Guaranty shall be irrevocable, absolute, independent and
unconditional, and shall not be affected by any circumstance which might
constitute a discharge of a surety or guarantor other than the indefeasible
payment and performance in full of all Guaranteed Obligations. In furtherance of
the foregoing and without limiting the generality thereof, each Guarantor agrees
as follows:
          (a) the Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of the Guarantor and shall not be contingent upon
any Guaranteed Party’s exercise or enforcement of any remedy it may have against
any Borrower or any other Person, or against any Collateral;
          (b) this Guaranty is a guaranty of payment when due and not merely of
collectibility;
          (c) the Guaranteed Parties may enforce this Guaranty upon the
occurrence and during the continuance of an Event of Default notwithstanding the
existence of any dispute between any of the Guaranteed Parties and any Borrower
with respect to the existence of such Event of Default;
          (d) the Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge the
Guarantor’s liability for any portion of the Guaranteed Obligations remaining
unsatisfied; and
          (e) the Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall the Guarantor be exonerated or
discharged by, any of the following events:
               (i) any Insolvency Proceeding with respect to any Borrower, the
Guarantor, any other Guarantor or other Loan Party or any other Person;
               (ii) any limitation, discharge, or cessation of the liability of
any Borrower, the Guarantor, any other Guarantor or other Loan Party or any
other Person for any Guaranteed Obligations due to any statute, regulation or
rule of law, or any invalidity or unenforceability in whole or in part of any of
the Guaranteed Obligations or the Loan Documents;
               (iii) any merger, acquisition, consolidation or change in
structure of any Borrower, the Guarantor or any other Guarantor or other Loan
Party or Person, or any sale, lease, transfer or other disposition of any or all
of the assets or shares of any Borrower, the Guarantor, any other Guarantor or
other Loan Party or other Person (in each case, except as otherwise provided in
Section 25 hereof);
               (iv) any assignment or other transfer, in whole or in part, of
any Guaranteed Party’s interests in and rights under this Guaranty or the other
Loan Documents, including any Guaranteed Party’s right to receive payment of the
Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of any Guaranteed Party’s interests in and to any of the Collateral;

5



--------------------------------------------------------------------------------



 



               (v) any claim, defense, counterclaim or setoff, other than that
of prior performance, that any Borrower, the Guarantor, any other Guarantor or
other Loan Party or other Person may have or assert, including any defense of
incapacity or lack of corporate or other authority to execute any of the Loan
Documents;
               (vi) any Guaranteed Party’s amendment, modification, renewal,
extension, cancellation or surrender of any Loan Document, any Guaranteed
Obligations, or any Collateral, or any Guaranteed Party’s exchange, release, or
waiver of any Collateral;
               (vii) any Guaranteed Party’s exercise or nonexercise of any
power, right or remedy with respect to any of the Collateral, including any
Guaranteed Party’s compromise, release, settlement or waiver with or of any
Borrower, any other Guarantor or other Loan Party or any other Person;
               (viii) any Guaranteed Party’s vote, claim, distribution,
election, acceptance, action or inaction in any Insolvency Proceeding related to
the Guaranteed Obligations;
               (ix) any impairment or invalidity of any of the Collateral or any
other collateral securing any of the Guaranteed Obligations or any failure to
perfect any of the Liens of the Guaranteed Parties thereon or therein; and
               (x) any other guaranty, whether by the Guarantor or any other
Guarantor or other Person, of all or any part of the Guaranteed Obligations or
any other indebtedness, obligations or liabilities of any Borrower to any
Guaranteed Party.
          SECTION 4. Consents of Guarantors. Each Guarantor hereby
unconditionally consents and agrees that, without notice to or further assent
from the Guarantor:
          (a) the principal amount of the Guaranteed Obligations may be
increased or decreased and additional Obligations of the Loan Parties under the
Loan Documents may be incurred, by one or more amendments, modifications,
renewals or extensions of any Loan Document or otherwise;
          (b) the time, manner, place or terms of any payment under any Loan
Document may be extended or changed, including by an increase or decrease in the
interest rate on any Guaranteed Obligation or any fee or other amount payable
under such Loan Document, by an amendment, modification or renewal of any Loan
Document or otherwise;
          (c) the time for any Borrower’s (or any other Person’s) performance of
or compliance with any term, covenant or agreement on its part to be performed
or observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
Guaranteed Parties may deem proper;
          (d) any Guaranteed Party may discharge or release, in whole or in
part, any other Guarantor or other Loan Party or any other Person liable for the
payment and performance of all or any part of the Guaranteed Obligations, and
may permit or consent to any such action or

6



--------------------------------------------------------------------------------



 



any result of such action, and shall not be obligated to demand or enforce
payment upon any of the Collateral or any other collateral, nor shall any
Guaranteed Party be liable to the Guarantor for any failure to collect or
enforce payment or performance of the Guaranteed Obligations from any Person or
to realize on the Collateral or other collateral therefor;
          (e) in addition to the Collateral, the Guaranteed Parties may take and
hold other security (legal or equitable) of any kind, at any time, as collateral
for the Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof;
          (f) the Guaranteed Parties may request and accept other guaranties of
the Guaranteed Obligations and any other indebtedness, obligations or
liabilities of any Borrower to any Guaranteed Party and may, from time to time,
in whole or in part, surrender, release, subordinate, modify, waive, rescind,
compromise or extend any such guaranty and may permit or consent to any such
action or the result of any such action; and
          (g) the Guaranteed Parties may exercise, or waive or otherwise refrain
from exercising, any other right, remedy, power or privilege (including the
right to accelerate the maturity of any Loan and any power of sale) granted by
any Loan Document or other security document or agreement, or otherwise
available to any Guaranteed Party, with respect to the Guaranteed Obligations or
any of the Collateral, even if the exercise of such right, remedy, power or
privilege affects or eliminates any right of subrogation or any other right of
the Guarantor against the Borrowers;
all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.
          SECTION 5. Guarantor Waivers.
          (a) Certain Waivers. Each Guarantor waives and agrees not to assert:
               (i) any right to require any Guaranteed Party to marshal assets
in favor of any Borrower, the Guarantor, any other Loan Party or any other
Person, to proceed against the Borrowers, any other Loan Party or any other
Person, to proceed against or exhaust any of the Collateral, to give notice of
the terms, time and place of any public or private sale of personal property
security constituting the Collateral or other collateral for the Guaranteed
Obligations or comply with any other provisions of § 9-611 of the New York
Uniform Commercial Code (or any equivalent provision of any other applicable
law) or to pursue any other right, remedy, power or privilege of any Guaranteed
Party whatsoever;
               (ii) the defense of the statute of limitations in any action
hereunder or for the collection or performance of the Guaranteed Obligations;
               (iii) any defense arising by reason of any lack of corporate or
other authority or any other defense of the Borrowers or any other Person;

7



--------------------------------------------------------------------------------



 



               (iv) any defense based upon any Guaranteed Party’s errors or
omissions in the administration of the Guaranteed Obligations;
               (v) any rights to set-offs and counterclaims;
               (vi) any defense based upon an election of remedies (including,
if available, an election to proceed by nonjudicial foreclosure) which destroys
or impairs the subrogation rights of the Guarantor or the right of the Guarantor
to proceed against any Borrower or any other obligor of the Guaranteed
Obligations for reimbursement; and
               (vii) without limiting the generality of the foregoing, to the
fullest extent permitted by law, any defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties, or which may conflict with the terms of this Guaranty.
          (b) Additional Waivers.
               (i) Each Guarantor waives any and all notice of the acceptance of
this Guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by the
Guaranteed Parties upon this Guaranty, or the exercise of any right, power or
privilege hereunder. The Guaranteed Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in reliance upon
this Guaranty. Each Guarantor waives promptness, diligence, presentment,
protest, demand for payment, notice of default, dishonor or nonpayment and all
other notices to or upon the Borrowers, the Guarantor or any other Guarantor or
other Person with respect to the Guaranteed Obligations.
               (ii) Until the Guaranteed Obligations have been paid in full in
cash, each Guarantor waives (A) its rights of subrogation and reimbursement,
(B) any defenses the Guarantor may have to the Guaranty by reason of an election
of remedies by the Guaranteed Parties, (C) any rights or defenses the Guarantor
may have by reason of protection afforded to any Borrower or any other Loan
Party pursuant to the anti-deficiency or other laws of the State of New York
limiting or discharging the Borrowers’ or such other Loan Party’s indebtedness,
(D) any defenses arising by reason of any disability or other defense of the
Borrowers or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Guaranteed Party) of the liability of any
Borrower, (E) any defenses based on any claim that the Guarantor’s obligations
exceed or are more burdensome than those of the Borrowers, (F) any right to
compel any Guaranteed Party to proceed against or exhaust any security for the
Guaranteed Obligations (or to proceed against such security in a particular
order) or to pursue any other remedy in such Guaranteed Party’s power
whatsoever, and (G) any benefit of and any right to participate in any security
now or hereafter held by the Guaranteed Parties.
               (iii) Each Guarantor warrants and agrees that each of the waivers
set forth herein is made with full knowledge of its significance and
consequences and that if any such waivers are determined to be contrary to any
applicable law or public policy, such waivers shall be effective only to the
maximum extent permitted by applicable law.

8



--------------------------------------------------------------------------------



 



          (c) Independent Obligations. The obligations of each Guarantor
hereunder are independent of and separate from the obligations of any other
Guarantor or other guarantor of the Guaranteed Obligations, the Borrowers and
any other Loan Party and upon the occurrence and during the continuance of any
Event of Default, a separate action or actions may be brought against each
Guarantor, whether or not the Borrowers or any such other Guarantor or other
Loan Party is joined therein or a separate action or actions are brought against
any Borrower or any such other Guarantor or other Loan Party.
          (d) Financial Condition of Borrowers. No Guarantor shall have any
right to require any Guaranteed Party to obtain or disclose any information with
respect to: (i) the financial condition or character of the Borrowers or the
ability of the Borrowers to pay and perform the Obligations; (ii) the Guaranteed
Obligations; (iii) the Collateral; (iv) the existence or nonexistence of any
other guarantees of all or any part of the Guaranteed Obligations; (v) any
action or inaction on the part of any Guaranteed Party or any other Person; or
(vi) any other matter, fact or occurrence whatsoever.
          SECTION 6. Subrogation. Until the Guaranteed Obligations (other than
contingent indemnification obligations) shall be satisfied in full and the
Commitments shall be terminated, no Guarantor shall have, and no Guarantor shall
directly or indirectly exercise, (a) any rights that it may acquire by way of
subrogation under this Guaranty, by any payment hereunder or otherwise, (b) any
rights of contribution, indemnification, reimbursement or similar suretyship
claims arising out of this Guaranty, or (c) any other right which it might
otherwise have or acquire (in any way whatsoever) which could entitle it at any
time to share or participate in any right, remedy or security of any Guaranteed
Party as against the Borrowers or any other Guarantor or other Loan Party,
whether in connection with this Guaranty, any of the other Loan Documents or
otherwise. If any amount shall be paid to any Guarantor on account of the
foregoing rights at any time when all the Guaranteed Obligations shall not have
been paid in full, such amount shall be held in trust for the benefit of the
Guaranteed Parties and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents. Upon the
indefeasible payment in full of the Guaranteed Obligations and the termination
of all Commitments, each Guarantor shall be subrogated to the rights of the
Guaranteed Parties against the Borrowers to the extent otherwise permitted by
law; provided that such subrogation shall not (i) constitute a representation or
warranty, express or implied, by any Guaranteed Party as to the enforceability
or collectibility of any obligations of the Borrowers under the Loan Documents
or as to the perfection, priority or enforceability of any lien or security
interest contained in or relating to any Loan Document; (ii) grant to the
Guarantor any right of recourse against any Guaranteed Party in respect thereof;
(iii) give rise to any duty on the part of any Guaranteed Party to cooperate
with the Guarantor in the protection, preservation or enforcement of any rights
the Guarantor may have against any Borrower or any other Loan Party; (iv) impair
any Guaranteed Party’s unfettered discretion to settle or otherwise compromise
any claims such Guaranteed Party may have against any Borrower or otherwise
impair or affect any of the waivers or consents contained herein; or
(v) restrict any Guaranteed Party from enforcing or forbearing from enforcing
any of its rights or remedies against any Borrower; provided, further, that each
Guarantor shall, upon demand, indemnify each Guaranteed Party against any and
all costs and expenses arising directly or indirectly in connection with such
right of subrogation.

9



--------------------------------------------------------------------------------



 



          SECTION 7. Continuing Guaranty; Reinstatement.
          (a) This Guaranty is a continuing guaranty and agreement of
subordination relating to any Guaranteed Obligations, including Guaranteed
Obligations which may exist continuously or which may arise from time to time in
connection with successive transactions consummated under the Credit Agreement
and the other Loan Documents, and each Guarantor expressly acknowledges that
this Guaranty shall remain in full force and effect notwithstanding that there
may be periods in which no Guaranteed Obligations exist. This Guaranty shall,
subject to Section 26 hereof, continue in effect and be binding upon each
Guarantor until termination of the Commitments and payment and performance in
full of the Guaranteed Obligations.
          (b) This Guaranty shall continue to be effective or shall be
reinstated and revived, as the case may be, if, for any reason, any payment of
the Guaranteed Obligations by or on behalf of any of the Borrowers (or receipt
of any proceeds of Collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to the Borrower, its estate, trustee, receiver or any other Person (including
under the Bankruptcy Code or other state or federal law), or must otherwise be
restored by the Administrative Agent or any Lender, whether as a result of
Insolvency Proceedings or otherwise. To the extent any payment is so rescinded,
set aside, voided or otherwise repaid or restored, the Guaranteed Obligations
shall be revived in full force and effect without reduction or discharge for
such payment.
          SECTION 8. Payments.
          (a) Each Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which any
Guaranteed Party or any other Person may have against the Guarantor by virtue
hereof, upon the failure of any Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under § 362(a) of the Bankruptcy Code or comparable provision of other
applicable Debtor Relief Law), the Guarantor shall forthwith pay, or cause to be
paid, in cash, to the Administrative Agent an amount equal to the amount of the
Guaranteed Obligations then due as aforesaid (including interest which, but for
the filing of a petition in any Insolvency Proceeding with respect to any
Borrower, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against the Borrower for such interest in any such Insolvency
Proceeding). Each Guarantor shall make each payment hereunder, unconditionally
in full without set-off, counterclaim or other defense, on the day when due in
the currency in which such Guaranteed Obligations are denominated in Same Day
Funds, to the Administrative Agent at such office of the Administrative Agent
and to such account as is specified in the Credit Agreement.
          (b) Any and all payments by any Guarantor to or for the account of any
Guaranteed Party under the Guarantor Documents shall be made free and clear of
and without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding, in the case of
any Guaranteed Party, taxes imposed on or measured by its overall net income,
and

10



--------------------------------------------------------------------------------



 



franchise taxes imposed on it (in lieu of net income taxes), in each case (i) by
the jurisdiction (or any political subdivision thereof) under the laws of which
such Guaranteed Party is organized or maintains a lending office or (ii) by
reason of any connection between the jurisdiction imposing such tax and such
Administrative Agent, Lender (or its applicable Lending Office) or L/C Issuer or
other recipient other than a connection arising solely from such Administrative
Lender, Lender (or its applicable Lending Office) or L/C Issuer or other
recipient having executed, delivered or performed its obligations under, or
received payment under or enforced, this Agreement, or any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which such Borrower is located (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If any
Guarantor shall be required by any laws to deduct any Taxes from or in respect
of any sum payable under the Guarantor Documents to any Guaranteed Party then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each of the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Guarantor shall make such deductions, (iii) the
Guarantor shall timely pay the full amount deducted to the relevant Governmental
Authority or other taxation authority in accordance with applicable laws, and
(iv) within 30 days after the date of such payment, the Guarantor shall furnish
to the Administrative Agent (which shall forward the same to such Guaranteed
Party) the original or a certified copy of a receipt evidencing payment thereof.
          (c) In addition, each Guarantor agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under the
Guarantor Documents or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, the Guarantor Documents
(hereinafter referred to as “Other Taxes”).
          (d) Without limiting the provisions of subsection (c) above, each
Guarantor shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
          (e) Each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and each Lender, within 10 Business Days after demand
therefor, for (i) the full amount of Taxes and Other Taxes (including any Taxes
or Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent or such Lender, as the case may
be, and (ii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Guarantors by a Lender (with a copy to the
Administrative Agent) or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
          (f) Any payment by any Guarantor hereunder the application of which is
not otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Credit Agreement.

11



--------------------------------------------------------------------------------



 



          (g) As soon as practicable after any payment of Taxes or Other Taxes
by any Guarantor to a Governmental Authority, each Guarantor shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payments, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
          (h) The agreements in this Section 8 shall survive the payment of all
Guaranteed Obligations.
          SECTION 9. Contribution among Guarantors. Guarantors desire to
allocate among themselves, in a fair and equitable manner, their rights of
contribution from each other when any payment is made by any Guarantor under
this Guaranty. Accordingly, if any payment is made by any Guarantor under this
Guaranty (a “Funding Guarantor”) that exceeds its Fair Share, the Funding
Guarantor shall be entitled to a contribution from each other Guarantor in the
amount of such other Guarantor’s Fair Share Shortfall, so that all such
contributions shall cause each Guarantor’s Aggregate Guaranty Payments to equal
its Fair Share. The amounts payable as contributions hereunder shall be
determined by the Funding Guarantor as of the date on which the related payment
or distribution is made by the Funding Guarantor, and such determination shall
be binding on the other Guarantors absent manifest error. The allocation and
right of contribution among Guarantors set forth in this Section 9 shall not be
construed to limit in any way the liability of any Guarantor under this Guaranty
or the amount of the Guaranteed Obligations.
          SECTION 10. Representations and Warranties. In order to induce the
Lenders to make Loans to and issue Letters of Credit for the account of the
Borrowers pursuant to the Credit Agreement, each Guarantor (other than
Flextronics (Netherlands)) represents and warrants to each Guaranteed Party
that:
          (a) Organization and Powers. The Guarantor (i) is a duly organized or
formed corporation which is validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization, and (ii) has all
requisite power and authority and all governmental licenses, authorizations,
consents and approvals to (A) own its assets and carry on its business and
(B) to execute, deliver, and perform its obligations under this Guaranty and the
other Guarantor Documents to which it is a party.
          (b) Authorization; No Conflict. The execution, delivery and
performance by the Guarantor of this Guaranty and any other Guarantor Documents
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of the
Guarantor’s Organization Documents; (ii) conflict with or result in any material
breach or contravention of, or the creation of any material Lien under, any
Contractual Obligation to which the Guarantor is a party or any order,
injunction, writ or decree of any Governmental Authority or arbitral award to
which the Guarantor or its property is subject; or (iii) violate any material
Law applicable to the Guarantor.
          (c) Binding Obligation. This Guaranty has been, and the other
Guarantor Documents, when executed and delivered by the Guarantor, will have
been, duly executed and delivered by the Guarantor. This Guaranty constitutes,
and each other Guarantor Document

12



--------------------------------------------------------------------------------



 



when so executed and delivered will constitute, a legal, valid and binding
obligation of the Guarantor, enforceable against the Guarantor in accordance
with its terms, except to the extent that the enforceability hereof may be
limited by Debtor Relief Laws and by equitable principles (regardless of whether
enforcement is sought in equity or at law).
          (d) Governmental Consents. No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Guarantor of this Guaranty or any other Guarantor Documents, except
such as (i) have been made or obtained and are in full force and effect or
(ii) are being made or obtained in a timely manner and once made or obtained
will be in full force and effect.
          (e) Consideration. The Guarantor has received at least “reasonably
equivalent value” (as such phrase is used in § 548 of the Bankruptcy Code), and
at least “fair consideration” (as such term is used in § 272 of the New York
Uniform Fraudulent Conveyance Act) and more than sufficient consideration to
support its obligations hereunder in respect of the Guaranteed Obligations and
under any of the Collateral Documents to which it is a party.
          (f) Solvency. Immediately prior to and after and giving effect to the
incurrence of the Guarantor’s obligations under this Guaranty the Guarantor is
and will be Solvent.
          (g) Credit Agreement Representations. Each representation and warranty
made by the Borrowers in the Credit Agreement in reference to any Guarantor is
true and correct as to such Guarantor.
          SECTION 11. Credit Agreement Covenants. Each Guarantor shall observe,
perform and comply with all covenants applicable to the Guarantor set forth in
Articles VI and VII of the Credit Agreement, which by their terms the Company is
required to cause the Guarantor to observe, perform and comply with, as if such
covenants were set forth in full herein.
          SECTION 12. Notices. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed, emailed (subject to the
provisions of the final sentence of this Section 12) or delivered, in the case
of a Guarantor, to the address or facsimile number or email address specified on
the signature page hereof, and in the case of any Guaranteed Party, to the
address or facsimile number or email address specified in the Credit Agreements,
or to such other address, facsimile number or email address as shall be
designated by such party in a notice to the other parties. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the intended recipient and (ii) (A) if delivered
by hand or by courier, when signed for by the intended recipient; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone, when delivered; and (D) if delivered by electronic mail (which
form of delivery is subject to the provisions of the final sentence of this
Section 12), when delivered. In no event shall a voicemail message be effective
as a notice, communication or confirmation hereunder. Electronic mail and
Internet and intranet

13



--------------------------------------------------------------------------------



 



websites may be used only to distribute routine communications, and to
distribute documents for execution by the parties thereto, and may not be used
for any other purpose.
          SECTION 13. No Waiver; Cumulative Remedies. No failure by any
Guaranteed Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Guarantor
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
          SECTION 14. Costs and Expenses.
          (a) Costs and Expenses. Each Guarantor, jointly and severally, shall:
(i) pay or reimburse the Administrative Agent for all reasonable costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Guaranty and the other Guarantor Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable costs and expenses of
counsel; and (ii) pay or reimburse the Administrative Agent and each other
Guaranteed Party for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Guaranty or the other Guarantor Documents (including all such costs
and expenses incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and during any legal proceeding, including any proceeding
under any Debtor Relief Law), including all costs and expenses of counsel. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by any
Guaranteed Party.
          (b) Interest. Any amounts payable by a Guarantor under this Section 14
or otherwise under this Guaranty if not paid upon demand shall bear interest
from the date of such demand until paid in full, at a fluctuating interest rate
per annum at all times equal to the Default Rate applicable to Base Rate Loans
to the fullest extent permitted by applicable Law. Any such interest shall be
due and payable upon demand and shall be calculated on the basis of a year of
365 or 366 days, as the case may be, and the actual number of days elapsed.
          (c) Payment. All amounts due under this Section 14 shall be payable
within ten Business Days after demand therefor.
          (d) Survival. The agreements in this Section 14 shall survive the
termination of the Commitments and repayment of all Guaranteed Obligations.

14



--------------------------------------------------------------------------------



 



          SECTION 15. Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by law, upon the occurrence and during the continuance
of any Event of Default each Lender, the L/C Issuer and each of their respective
Affiliates is authorized at any time and from time to time, without prior notice
to the applicable Guarantor, any such notice being waived by the Guarantor to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender, the L/C Issuer or any
such Affiliate to or for the credit or the account of the Guarantor against any
and all Obligations owing to such Lender or the L/C Issuer, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
or the L/C Issuer shall have made demand under this Guaranty or any other
Guarantor Document and although such Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
indebtedness. Each of the Lenders agrees (by its acceptance hereof) promptly to
notify the Guarantor and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have.
          SECTION 16. Marshalling; Payments Set Aside. Neither the
Administrative Agent nor any other Guaranteed Party shall be under any
obligation to marshal any assets in favor of any Guarantor or any other Person
or against or in payment of any or all of the Guaranteed Obligations. To the
extent that any Guarantor makes a payment to any Guaranteed Party, or any
Guaranteed Party exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Guaranteed Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each of the
Lenders severally agrees (by its acceptance hereof) to pay to the Administrative
Agent upon demand its pro rata share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
          SECTION 17. Benefits of Guaranty. This Guaranty is entered into for
the sole protection and benefit of the Administrative Agent and each other
Guaranteed Party and their respective successors and assigns, and no other
Person (other than any Indemnitee specified herein) shall be a direct or
indirect beneficiary of, or shall have any direct or indirect cause of action or
claim in connection with, this Guaranty. The Guaranteed Parties, by their
acceptance of this Guaranty, shall not have any obligations under this Guaranty
to any Person other than the Guarantors, and such obligations shall be limited
to those expressly stated herein.
          SECTION 18. Binding Effect; Assignment.
          (a) Binding Effect. This Guaranty shall be binding upon each Guarantor
and its successors and assigns, and inure to the benefit of and be enforceable
by the Administrative

15



--------------------------------------------------------------------------------



 



Agent and each other Guaranteed Party and their respective successors,
endorsees, transferees and assigns.
          (b) Assignment. Except to the extent otherwise provided in the Credit
Agreement, no Guarantor shall have the right to assign or transfer its rights
and obligations hereunder or under any other Guarantor Documents without the
prior written consent of the Required Lenders. Each Lender may, without notice
to or consent by any Guarantor, sell, assign, transfer or grant participations
in all or any portion of such Lender’s rights and obligations hereunder and
under the other Guarantor Documents in connection with any sale, assignment,
transfer or grant of a participation by such Lender in accordance with
Section 10.06 of the Credit Agreement of or in its rights and obligations
thereunder and under the other Loan Documents. In the event of any grant of a
participation, the participant (A) shall be deemed to have a right of setoff
under Section 15 in respect of its participation to the same extent as if it
were such “Guaranteed Party;” and (B) shall also be entitled to the benefits of
Section 14.
          SECTION 19. Governing Law and Jurisdiction.
          (a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR
ANY OTHER GUARANTOR DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN, OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY,
EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY OR ANY OTHER GUARANTOR DOCUMENT. EACH GUARANTOR WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
          (c) Each Guarantor hereby irrevocably appoints CT Corporation, with
offices on the date hereof at 111 Eighth Avenue, New York, New York 10011, as
its authorized agent (in such capacity, the “Process Agent”) with all powers
necessary to receive on its behalf service of copies of the summons and
complaint and any other process which may be served in any action or proceeding
arising out of or relating to this Guaranty and the other Guarantor Documents in
any of the courts in and of the State of New York. Such service may be made by
mailing or delivering a copy of such process to the Guarantor in care of the
Process Agent at the Process Agent’s address and the Guarantor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf and agrees that the failure of the Process Agent to give any notice
of any such service to the Guarantor shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon. As an alternative method of service, each Guarantor also irrevocably
consents to the service of any and all process

16



--------------------------------------------------------------------------------



 



in any such action or proceeding by the mailing of copies of such process to the
Guarantor at its address specified on the signature page hereof. If for any
reason the Company shall cease to act as Process Agent, each Guarantor shall
appoint forthwith, in the manner provided for herein, a successor Process Agent
qualified to act as an agent for service of process with respect to all courts
in and of the State of New York and acceptable to the Administrative Agent.
          (d) Nothing in this Section 19 shall affect the right of the
Guaranteed Parties to serve legal process in any other manner permitted by law
or limit the right of the Guaranteed Parties to bring any action or proceeding
against the Guarantor or its property in the courts of other jurisdictions.
          SECTION 20. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER GUARANTOR DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 21. Entire Agreement; Amendments and Waivers. This Guaranty
together with the other Guarantor Documents embodies the entire agreement of the
Guarantor with respect to the matters set forth herein and supersedes all prior
or contemporaneous agreements and understandings of the Guarantors, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended as to any Guarantor except by written agreement of the Guarantor, the
Administrative Agent and the Required Lenders. No waiver of any rights of the
Guaranteed Parties under any provision of this Guaranty or consent to any
departure by any Guarantor therefrom shall be effective unless in writing and
signed by the Administrative Agent and the Required Lenders, or the
Administrative Agent (with the written consent of the Required Lenders). Any
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
          SECTION 22. Severability. If any provision of this Guaranty or the
other Guarantor Documents is held to be illegal, invalid or unenforceable as to
any or all Guarantors, (a) the legality, validity and enforceability of the
remaining provisions of this Guaranty and the other Guarantor Documents as to
such affected Guarantor(s) shall not be affected or impaired thereby, (b) the
legality, validity and enforceability of such provisions and any other
provisions as to any other Guarantor shall not be affected or impaired thereby,
and (c) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the

17



--------------------------------------------------------------------------------



 



illegal, invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
          SECTION 23. Counterparts. This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          SECTION 24. Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Guarantor Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of each Guarantor in respect of any such sum due from it
to any Guaranteed Party hereunder or under the other Guarantor Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of the Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Guarantor in the Agreement Currency, the Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent (by its acceptance hereof) agrees to return
the amount of any excess to the Guarantor (or to any other Person who may be
entitled thereto under applicable law). The agreements in this Section 24 shall
survive the termination of the Commitments and repayment of all Guaranteed
Obligations.
          SECTION 25. Future Guarantors. At such time following the date hereof
as any Subsidiary of the Company (an “Acceding Subsidiary”) is required to
accede hereto pursuant to the terms of Section 6.11(a) of the Credit Agreement,
such Acceding Subsidiary shall execute and deliver to the Administrative Agent a
Joinder Agreement substantially in the form of Annex I hereto, signifying its
agreement to be bound by the provisions of this Guaranty as a Guarantor to the
same extent as if such Acceding Subsidiary had originally executed this Guaranty
as of the date hereof.
          SECTION 26. Guarantor Release. Each Guarantor shall remain obligated
under and bound by this Guaranty until termination of the Commitments and
payment and performance in full of the Guaranteed Obligations; provided that
this Guaranty shall be terminated as to any Guarantor, provided there exists no
Default (except as otherwise specified in Section 6.11(b) of the Credit
Agreement), upon the occurrence of a Release Date as to such released Guarantor,
without affecting or impairing the obligations of any other Guarantor hereunder.

18



--------------------------------------------------------------------------------



 



          SECTION 27. California Judicial Reference. If any action or proceeding
is filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Guaranty or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Guarantors shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.
[Remainder of page intentionally left blank]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantors have executed this Guaranty, as of the
date first above written.

              FLEXTRONICS DISTRIBUTION, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            FLEXTRONICS INTERNATIONAL ASIA-PACIFIC LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            FLEXTRONICS INTERNATIONAL EUROPE B.V.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            FLEXTRONICS INTERNATIONAL MARKETING (L) LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            FLEXTRONICS INTERNATIONAL USA, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Signature Page to Guaranty]
1 of 2



--------------------------------------------------------------------------------



 



              FLEXTRONICS MARKETING (L) LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            FLEXTRONICS TECHNOLOGY (SHAH ALAM) SDN. BHD.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Signature Page to Guaranty]
2 of 2



--------------------------------------------------------------------------------



 



ANNEX 1
[FORM OF]
GUARANTY JOINDER AGREEMENT
     THIS JOINDER IN GUARANTY (this “Joinder”) is executed as of ___, 20___by
___, a ___[corporation/limited liability company/partnership] (“Joining Party”),
and delivered to BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), for the benefit of the Lenders (as
defined below). Except as otherwise defined herein, terms used herein and
defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.
     A. Flextronics International Ltd., a Singapore corporation (“Company”) and
certain Designated Borrowers (together with the Company, each referred to
individually herein as a “Borrower” and collectively as the “Borrowers”), the
lenders from time to time party thereto (each a “Lender” and, collectively,
together with the Swingline Lender and L/C Issuers, the “Lenders”), and the
Administrative Agent are parties to a Credit Agreement, dated as of May 9, 2007
(as amended, modified or supplemented from time to time, the “Credit
Agreement”);
     B. The Joining Party is a direct or indirect Subsidiary of the Company and
desires, or is required pursuant to the provisions of the Credit Agreement, to
become a Guarantor under the Guaranty; and
     C. The Joining Party will obtain benefits from the incurrence of Loans by
and the issuance of Letters of Credit for the account of the Borrowers, in each
case pursuant to the Credit Agreement and, accordingly, desires to execute this
Joinder in order to (i) satisfy the requirements described in the preceding
paragraph; and (ii) induce the Lenders to continue to make Loans to and to issue
Letters of Credit for the account of the Borrowers;
     Accordingly, in consideration of the foregoing and other benefits accruing
to the Joining Party, the receipt and sufficiency of which are hereby
acknowledged, the Joining Party hereby makes the following representations and
warranties to each Lender and the Administrative Agent and hereby covenants and
agrees with each Lender and the Administrative Agent as follows:
     1. By this Joinder, the Joining party becomes a Guarantor for all purposes
under the Guaranty, pursuant to Section 25 thereof.
     2. The Joining Party agrees that, upon its execution hereof, it will become
a Guarantor under the Guaranty with respect to all Guaranteed Obligations (as
defined in the Guaranty), and will be bound by all terms, conditions and duties
applicable to a Guarantor under the Guaranty and the other Loan Documents.
Without limitation of the foregoing, and in furtherance thereof, the Joining
Party jointly and severally, absolutely, unconditionally and irrevocably,
guarantees the full and prompt payment when due of all Guaranteed Obligations
(on the same basis as the other Guarantors under the Guaranty).
     3. The Joining Party hereby makes and undertakes, as the case may be, each
covenant, representation and warranty made by, and as a Guarantor pursuant to
the Guaranty, in each case as of the date hereof (except to the extent any such
representation or warranty relates solely to an earlier date in which case such
representation and warranty shall be true and correct as of such earlier date),
and agrees to be bound by all covenants, agreements and obligations of a
Guarantor and Loan Party pursuant to the Guaranty and all other Loan Documents
to which it is or becomes a party.

 



--------------------------------------------------------------------------------



 



     4. This Joinder shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided, however, the Joining Party may not assign any of its rights,
obligations or interest hereunder or under any other Loan Document without the
prior written consent of the Lenders or as otherwise permitted by the Loan
Documents. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Joinder may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this Joinder
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Joinder, which shall remain binding
on all parties hereto.
     5. From and after the execution and delivery hereof by the parties hereto,
this Joinder shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
     6. The effective date of this Joinder is ___, 20_.
[Remainder of page intentionally left blank]

G-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

                      [NEW GUARANTOR]
 
           
 
      By:    
 
           
 
          Name:
 
          Title:
 
            Accepted and Acknowledged by:        
 
            BANK OF AMERICA, N.A., as Administrative Agent        
 
           
By:
           
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date: ___________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     This Designated Borrower Request and Assumption Agreement is made and
delivered pursuant to Section 2.14 of that certain Credit Agreement, dated as of
May 9, 2007 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among Flextronics
International Ltd., a Singapore corporation (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, and Swing Line Lender,
and Bank of America, N.A. and The Bank of Nova Scotia, as L/C Issuers, and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Designated Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.
     Each of                                          (the “Designated
Borrower”) and the Company hereby confirms, represents and warrants to the
Administrative Agent and the Lenders that the Designated Borrower is a
Subsidiary of the Company.
     The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.
     Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is ___.
     Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

                Identification Number     Jurisdiction of Organization          
                 

     The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower. Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance
H-1
Form of Designated Borrower Request and Assumption Agreement

 



--------------------------------------------------------------------------------



 



of, and consents to, all representations and warranties, covenants, and other
terms and provisions of the Credit Agreement.
     The parties hereto hereby request that the Designated Borrower be entitled
to receive Loans and obtain for its account Letters of Credit under the Credit
Agreement, and understand, acknowledge and agree that neither the Designated
Borrower nor the Company on its behalf shall have any right to request any Loans
or Letters of Credit for its account unless and until the date five Business
Days after the effective date designated by the Administrative Agent in a
Designated Borrower Notice delivered to the Company and the Lenders pursuant to
Section 2.14 of the Credit Agreement.
     This Designated Borrower Request and Assumption Agreement shall constitute
a Loan Document under the Credit Agreement.
     THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

                  [DESIGNATED BORROWER]    
 
           
 
  By:    
 
   
 
  Title:    
 
   
 
                FLEXTRONICS INTERNATIONAL LTD.    
 
           
 
  By:    
 
   
 
  Title:    
 
   

H-2
Form of Designated Borrower Request and Assumption Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF DESIGNATED BORROWER NOTICE
Date: ___________, _____
To: Flextronics International Ltd.
       The Lenders party to the Credit Agreement referred to below
     Ladies and Gentlemen:
     This Designated Borrower Notice is made and delivered pursuant to
Section 2.14 of that certain Credit Agreement, dated as of May 9, 2007 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Flextronics International Ltd., a
Singapore corporation (the “Company”), the Designated Borrowers from time to
time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, and Swing Line Lender, and Bank of
America, N.A. and The Bank of Nova Scotia, as L/C Issuers, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
     The Administrative Agent hereby notifies Company and the Lenders that
effective as of the date hereof [_________] shall be a Designated Borrower and
may receive Loans for its account on the terms and conditions set forth in the
Credit Agreement.
     This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

                  BANK OF AMERICA, N.A.,
as Administrative Agent    
 
           
 
  By:    
 
   
 
  Title:    
 
   

I-1
Form of Designated Borrower Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF GUARANTOR RELEASE CERTIFICATE
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of May 9, 2007
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flextronics International Ltd., a Singapore
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, and Swingline Lender, and Bank of America, N.A. and The
Bank of Nova Scotia, as L/C Issuers.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the ___of the Company, and that as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on behalf of
the Company pursuant to Section 6.11(b) of the Agreement and that:
     1. There exists no Default as of the date hereof.
[Select One]
     2. As set forth on the worksheet attached hereto as Annex I, [name of
applicable Subsidiary Guarantor] has ceased to be a Material Subsidiary as of
the Company’s fiscal year end dated ___, 20___.
     2. [Name of applicable Subsidiary Guarantor] has ceased to be an Eligible
Material Subsidiary as of [insert date] by virtue of the satisfaction of clause
(a) or (b) of the definition of “Ineligible Material Subsidiary” in the
Agreement solely due to a Change in Law, and the Company is unable, with the
exercise of commercially reasonable efforts, to restore the status of such
Subsidiary as an Eligible Material Subsidiary.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
___, ___.

                  FLEXTRONICS INTERNATIONAL LTD.    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   

J-1
Form of Guarantor Release Certificate

 



--------------------------------------------------------------------------------



 



ANNEX I TO FORM OF GUARANTOR
RELEASE CERTIFICATE
Name of Subsidiary:
                                                                    
                
MATERIAL SUBSIDIARY CALCULATION
($ in 000’s)
I. Material Subsidiary Test (“MS Test”) Based on Adjusted Revenues.

                      1.   Total revenues of Subsidiary:     $      
 
                    2.   Intercompany Revenues:     $      
 
                    3.   Adjusted revenues (Line I.1 – Line I.2):     $      
 
                    4.   Consolidated total revenues for FIL (other than
Flextronics (Netherlands)):     $      
 
                    5.   5% of Line I.4:     $      
 
                    6.   Line I.3 – Line I.5:     $      
 
                    Test Result:   MS Test met if Line I.6 is equal to 0 or is a
positive number            
 
                   
 
      MS Test Not Met (if Line I.6 is a negative number)            

II. MS Test Based on Adjusted Assets

                      1.   Total assets of Subsidiary:     $      
 
                    2.   Intercompany Receivables:     $      
 
                    3.   Intercompany Investments:     $      
 
                    4.   Adjusted assets (Line II.1 – 2 – 3):     $      
 
                    5.   Consolidated total assets for FIL (other than
Flextronics (Netherlands)):     $      
 
                    6.   10% of Line II.6:     $      
 
                    7.   Line II.4 – Line II.7:     $      
 
                    Test Result:   MS Test met if Line II.7 is equal to 0 or a
positive number            
 
                   
 
      Not Met if Line II.7 is negative number            

J-2
Form of Guarantor Release Certificate

 



--------------------------------------------------------------------------------



 



III. Pro Forma MS Test Based on Adjusted Revenues.

                      1.   Total revenues of Subsidiary determined on a pro
forma basis after giving effect to any Material Subsidiary Recalculation Event
and all other Material Subsidiary Recalculation Events occurring on or prior
thereto:     $      
 
                    2.   Intercompany Revenues:     $      
 
                    3.   Adjusted revenues on a pro forma basis (Lines III.1 –
Line III.2):     $      
 
                    4.   Consolidated total revenues for FIL (other than
Flextronics (Netherlands)):     $      
 
                    5.   5% of Line III.4:     $      
 
                    6.   Line III.3 – Line III.5:     $      
 
                    Test Result:   MS Test met if Line III.6 is a positive
number            
 
                   
 
      MS Test not met if Line III.6 is a negative number            

IV. Pro Forma MS Test Based on Net Assets.

                      1.   Total assets of Subsidiary determined on a pro forma
basis after giving effect to any Material Subsidiary Recalculation Event and all
other Material Subsidiary Recalculation Events on or prior thereto:     $      
 
                    2.   Intercompany Receivables:     $      
 
                    3.   Intercompany Investments:     $      
 
                    4.   Adjusted assets (Line IV.1 – Line IV.2 – Line IV. 3):  
  $      
 
                    5.   Consolidated total assets of FIL (other than
Flextronics (Netherlands)):     $      
 
                    6.   10% of Line IV.5:     $      
 
                    7.   Line IV.4 – Line IV.6:     $      
 
                    Test Result:   MS Test met if Line IV.7 is equal to 0 or a
positive number            
 
                   
 
      MS Test not met if Line IV.7 is a negative number            

J-3
Form of Guarantor Release Certificate

 